Exhibit 10.32
 
 
TERM CREDIT AGREEMENT
Dated as of January 17, 2008

among
POWERSECURE INTERNATIONAL, INC.,
as the Borrower,
CITIBANK, N.A.,
as Administrative Agent,

and
The Other Lenders Party Hereto
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1            
Section 1.01. Defined Terms
    1  
Section 1.02. Other Interpretive Provisions
    23  
Section 1.03. Accounting Terms
    24  
Section 1.04. Rounding
    25  
Section 1.05. Times of Day
    25  
Section 1.06. References to Agreements and Laws
    25  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    25  
 
       
Section 2.01. Term Loans
    25  
Section 2.02. Term Borrowings, Conversions and Continuations of Term Loans
    25  
Section 2.03. Prepayments
    27  
Section 2.04. Repayment of Term Loans
    27  
Section 2.05. Interest
    28  
Section 2.06. Computation of Interest and Fees
    28  
Section 2.07. Evidence of Debt
    29  
Section 2.08. Payments Generally
    29  
Section 2.09. Sharing of Payments
    31  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    31  
 
       
Section 3.01. Taxes
    31  
Section 3.02. Illegality
    33  
Section 3.03. Inability to Determine Rates
    34  
Section 3.04. Increased Costs; Reserves on Eurodollar Rate Loans
    34  
Section 3.05. Compensation For Losses
    35  
Section 3.06. Mitigation Obligations; Replacement of Lenders
    36  
Section 3.07. Survival
    36  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    37  
 
       
Section 4.01. Conditions of Initial Credit Extension
    37  
Section 4.02. Conditions to all Credit Extensions
    39  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    39  
 
       
Section 5.01. Existence, Qualification and Power; Compliance with Laws
    39  
Section 5.02. Authorization; No Contravention
    40  
Section 5.03. Governmental Authorization; Other Consents
    40  
Section 5.04. Binding Effect
    40  
Section 5.05. Financial Statements; No Material Adverse Effect
    40  
Section 5.06. Litigation
    41  
Section 5.07. No Default
    41  
Section 5.08. Ownership of Property; Liens
    41  
Section 5.09. Hazardous Materials
    41  
Section 5.10. Insurance
    42  

i 



--------------------------------------------------------------------------------



 



         
Section 5.11. Taxes
    42  
Section 5.12. ERISA Compliance
    42  
Section 5.13. Subsidiaries
    43  
Section 5.14. Margin Regulations; Investment Company Act
    43  
Section 5.15. Disclosure
    43  
Section 5.16. Compliance with Laws
    43  
Section 5.17. Intellectual Property; Licenses, Etc.
    44  
Section 5.18. Businesses
    44  
Section 5.19. Common Enterprise
    44  
Section 5.20. Solvent
    44  
Section 5.21. Taxpayer Identification Number
    44  
Section 5.22. Employment and Labor Agreements
    44  
Section 5.23. Labor Matters
    45  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    45  
 
       
Section 6.01. Financial Statements
    45  
Section 6.02. Certificates; Other Information
    46  
Section 6.03. Notices
    47  
Section 6.04. Payment of Obligations
    48  
Section 6.05. Preservation of Existence, Etc.
    48  
Section 6.06. Maintenance of Properties
    48  
Section 6.07. Maintenance of Insurance
    48  
Section 6.08. Compliance with Laws
    49  
Section 6.09. Books and Records
    49  
Section 6.10. Inspection Rights
    49  
Section 6.11. Compliance with ERISA
    49  
Section 6.12. Use of Proceeds
    49  
Section 6.13. Further Assurances
    49  
Section 6.14. Subsidiaries and Other Assets
    49  
Section 6.15. Post-Closing Deliveries
    50  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    50  
 
       
Section 7.01. Liens
    50  
Section 7.02. Investments
    52  
Section 7.03. Indebtedness
    53  
Section 7.04. Fundamental Changes
    54  
Section 7.05. Dispositions
    54  
Section 7.06. Restricted Payments
    55  
Section 7.07. ERISA
    55  
Section 7.08. Change in Nature of Business
    55  
Section 7.09. Transactions with Affiliates
    56  
Section 7.10. Burdensome Agreements
    56  
Section 7.11. Use of Proceeds
    56  
Section 7.12. Financial Covenants
    56  
Section 7.13. Capital Expenditures
    56  
Section 7.14. Fiscal Year and Accounting Methods
    56  
Section 7.15. Limitation on Restrictive Agreements
    56  

ii 



--------------------------------------------------------------------------------



 



         
Section 7.16. Issuance of Equity Interests
    56  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    57  
 
       
Section 8.01. Events of Default
    57  
Section 8.02. Remedies Upon Event of Default
    59  
Section 8.03. Application of Funds
    60  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    61  
 
       
Section 9.01. Appointment and Authority
    61  
Section 9.02. Rights as a Lender
    61  
Section 9.03. Exculpatory Provisions
    61  
Section 9.04. Reliance by Administrative Agent
    62  
Section 9.05. Delegation of Duties
    62  
Section 9.06. Resignation of Administrative Agent
    62  
Section 9.07. Non-Reliance on Administrative Agent and Other Lenders
    63  
Section 9.08. Administrative Agent May File Proofs of Claim
    63  
Section 9.09. Collateral and Guaranty Matters
    64  
 
       
ARTICLE X. MISCELLANEOUS
    65  
 
       
Section 10.01. Amendments, Etc.
    65  
Section 10.02. Notices; Effectiveness; Electronic Communication
    66  
Section 10.03. No Waiver; Cumulative Remedies
    67  
Section 10.04. Expenses; Indemnity; Damage Waiver
    68  
Section 10.05. Payments Set Aside
    69  
Section 10.06. Successors and Assigns
    70  
Section 10.07. Treatment of Certain Information; Confidentiality
    73  
Section 10.08. Set-off
    73  
Section 10.09. Interest Rate Limitation
    74  
Section 10.10. Counterparts; Integration; Effectiveness
    74  
Section 10.11. Survival of Representations and Warranties
    74  
Section 10.12. Severability
    74  
Section 10.13. Replacement of Lenders
    75  
Section 10.14. Exceptions to Covenants
    75  
Section 10.15. Governing Law; Jurisdiction; Etc.
    75  
Section 10.16. Waiver of Right to Trial by Jury
    76  
Section 10.17. USA PATRIOT Act Notice
    77  
Section 10.18. Time of the Essence
    77  
Section 10.19. Existing Credit Agreement
    77  
Section 10.20. ENTIRE AGREEMENT
    77  

iii 



--------------------------------------------------------------------------------



 



SCHEDULES

     
1.01
  Inactive Subsidiaries
2.01
  Term Commitments and Term Pro Rata Shares
5.05
  Supplement to Interim Financial Statements
5.08
  Fee Property
5.09
  Environmental Matters
5.13
  Subsidiaries and Other Equity Investments
5.22
  Labor Agreements
5.23
  Labor Matters
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
10.02
  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     
 
  Form of
 
   
A
  Term Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guaranty
F
  Deed of Trust

iv 



--------------------------------------------------------------------------------



 



TERM CREDIT AGREEMENT
     This TERM CREDIT AGREEMENT (this “Agreement”) is entered into as of
January 17, 2008, among POWERSECURE INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and CITIBANK, N.A., as Administrative
Agent.
     The Borrower has requested that the Lenders provide a term credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “Account” has the meaning set forth in the UCC.
     “Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or any operating division of another Person or (c) all or
substantially all of a line of business of another Person, in each case whether
or not involving a merger or consolidation with such other Person.
     “Acquisition Consideration” means the consideration given by the Borrower
or any of its Subsidiaries for an Acquisition, including but not limited to the
sum of (without duplication) (a) the fair market value of any cash, property
(including Equity Interests issued in respect of such Acquisition) or services
given, plus (b) the amount of any Indebtedness assumed, incurred or guaranteed
(to the extent not otherwise included) in connection with such Acquisition by
the Borrower or any of its Subsidiaries.
     “Act” has the meaning specified in Section 10.17.
     “Administrative Agent” means Citibank in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent,
and may include any Affiliate of Citibank that performs administrative functions
with respect to fundings and notices and similar matters under the Loan
Documents.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote twenty percent (20%) or more of the Equity Interests
having ordinary voting power for the election of directors, managing general
partners or the equivalent.
     “Agent Parties” has the meaning specified in Section 10.02(c).
     “Aggregate Term Commitments” means the Term Commitments of all Lenders.
     “Alternate Base Rate” means for any day a fluctuating rate per annum equal
to the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by
Citibank. as its “prime rate.” The “prime rate” is a rate set by Citibank based
upon various factors including Citibank’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Citibank shall take effect at the opening
of business on the day specified in the public announcement of such change.
     “Alternate Base Rate Loan” means a Term Loan that bears interest based on
the Alternate Base Rate.
     “April 8-K” means the Form 8-K of the Borrower filed with the SEC on
April 20, 2007.
     “Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person and (b) in respect of
contracts made or performed in the State of New York, “Applicable Law” shall
also mean the Laws of the United States of America, including, without
limitation in addition to the foregoing, 12 USC Sections 85 and 86, as amended
to the date hereof and as the same may be amended at any time and from time to
time hereafter, and any other statute of the United States of America now or at
any time hereafter prescribing the maximum rates of interest on loans and
extensions of credit, and the Laws of the State of New York.
     “Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(a):

                                      Alternate Base Pricing       Eurodollar
Rate   Rate for Term Level   Leverage Ratio   for Term Loans   Loans
I
  Less than 1.25 to 1.00     1.250       (0.250 )
II
  Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00     1.500    
  0.000  

2



--------------------------------------------------------------------------------



 



                                      Alternate Base Pricing       Eurodollar
Rate   Rate for Term Level   Leverage Ratio   for Term Loans   Loans
III
  Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00     1.750    
  0.250  
IV
  Greater than or equal to 2.25 to 1.00     2.000       0.500  

     Any increase or decrease in the Applicable Rate resulting from a change in
the Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered for any
Fiscal Quarter pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section 6.02(a), then Pricing Level IV shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date such Compliance Certificate is actually delivered to the
Administrative Agent. Notwithstanding the foregoing, the Applicable Rate in
effect from and after the Closing Date through and including the date the
Compliance Certificate is delivered pursuant to Section 6.02(a) for the Fiscal
Quarter ending March 31, 2007 shall be Level 1.
     In the event that any financial statement delivered pursuant to
Section 6.01(a) or 6.01(b) or any Compliance Certificate delivered pursuant to
Section 6.02(a) is shown to be inaccurate (regardless of whether this Agreement
or the Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have lead to a higher Applicable Rate for any
period (an “Applicable Period”) than the Applicable Rate applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Rate shall be determined using the Pricing Level
applicable for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with the terms
hereof. This paragraph shall not limit the rights of the Administrative Agent
and the Lenders under Section 2.05 and Article VIII and other provisions of this
Agreement. The obligations of the Borrower under this paragraph shall survive
termination of the Commitments and the repayment of all other Obligations
hereunder.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Asset Coverage Ratio”, as of any date of determination, for the Borrower
and its Subsidiaries, on a consolidated basis in accordance with GAAP, the ratio
of (a) the sum of (i) 80% of Book Value of Accounts as of such date, (ii) 60% of
Book Value of Inventory as of such date and (iii) 50% of Book Value of Net Fixed
Assets as of such date to (b) the sum of (i) Consolidated Funded Indebtedness as
of such date minus (ii) any outstanding Term Loans on such date.

3



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any external counsel.
     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease; provided, however,
Attributable Indebtedness shall not include any vehicle lease, whether accounted
for as a Capital Lease or an operating lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2006, and the related audited consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year, including the notes
thereto.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrower Materials” means material and/or information provided by or on
behalf of the Borrower hereunder or under any other Loan Document.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Expenditures” means, for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a Capital Lease) of fixed or capital assets
that are required to be capitalized under GAAP on a consolidated balance sheet
of such Person and its Subsidiaries, excluding, without duplication, any such
expenditures to the extent constituting (a) expenditures of insurance proceeds
to acquire or repair any asset, (b) leasehold improvement expenditures for which
the Borrower or a Subsidiary is reimbursed by the lessor, sublessor or
sublessee, (c) vehicle leases, or (d) PowerSecure Shared Savings Projects.
     “Capital Lease” means, as of any date, any lease of property, real or
personal, the obligations of lessee in respect of which are required in
accordance with GAAP to be capitalized on the balance sheet of the lessee.
     “Cash and Cash Equivalents” means (a) cash; (b) marketable obligations
issued or unconditionally guaranteed by the U.S. Government or issued by any of
its agencies and backed

4



--------------------------------------------------------------------------------



 



by the full faith and credit of the U.S., in each case maturing within one year
from the date of acquisition (and investments in mutual funds investing
primarily in those obligations); (c) short-term investment grade domestic and
eurodollar certificates of deposit or time deposits that are fully insured by
the Federal Deposit Insurance Corporation or are issued by commercial banks
having combined capital, surplus, and undivided profits of not less than
$500,000,000 (as shown on its most recently published statement of condition);
(d) commercial paper and similar obligations rated “P-1” by Moody’s or “A-1” by
S&P; (e) readily marketable tax-free municipal bounds of a domestic issuer rated
“Aaa” by Moody’s, or “AAA” by S&P, and maturing within one year from the date of
issuance (and investments in mutual funds investing primarily in those bonds);
(f) demand deposit accounts maintained in the ordinary course of business; and
(g) money market mutual funds at least 95% of the assets of which constitute the
items described in clauses (a) through (f) of this definition or a money market
fund or a qualified investment fund given one of the two highest-long-term
ratings available from S&P or Moody’s.
     “Cash Management Document” means any agreement between or among the
Borrower or any Affiliate of Borrower and any Lender or, with the Borrower’s
consent, any Affiliate of such Lender related to treasury management, deposit
accounts, cash management, custodial services, automated clearinghouse or funds
transfer services or arrangements or similar services or arrangement or
otherwise related to or evidencing any Cash Management Obligations.
     “Cash Management Obligations” means all obligations and liabilities of the
Borrower or any of its Subsidiaries owed to any Lender or any Affiliate thereof
arising under or in connection with any Cash Management Document.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, rule,
regulation or treaty, (b) any change in any Law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of Law) by any Governmental Authority.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), other than
the Equity Investors, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the Voting Equity Interests of such Person (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
ceases to be

5



--------------------------------------------------------------------------------



 



composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
     (c) any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the Voting Equity
Interests of the Borrower on a fully-diluted basis (and taking into account all
such Interests that such Person or group has the right to acquire pursuant to
any option right) representing 50% or more of the combined voting power of such
Interests.
     “Citibank” means Citibank, N.A., and its successors and assigns.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
     “Code” means the Internal Revenue Code of 1986.
     “Collateral” means any collateral in which a Lien is granted by any Person
to the Administrative Agent to secure the Secured Obligations pursuant to the
Collateral Documents.
     “Collateral Documents” means the Deed of Trust and any document related
thereto.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit C, with such changes, or in such other form, as agreed to by the
Administrative Agent.
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income, (b) Consolidated Interest Charges, (c) the amount
of taxes, based on or measured by income, deducted in determining such
Consolidated Net Income, (d) the amount of depreciation and amortization expense
deducted in determining such Consolidated Net Income, (e) all non-cash charges
or losses which do not represent a cash charge or loss in such period or in a
future period, and (f) without duplication, non-recurring charges consisting of
Founders Severance Payments and relocation expenses not to exceed $14,200,000 in
aggregate amount (in each case with respect to the items set forth in
clauses (b) through (f) above, only to the extent included in

6



--------------------------------------------------------------------------------



 



calculating such Consolidated Net Income and without duplication), minus the
following to the extent included in calculating such Consolidated Net Income:
(a) Federal, state, local and foreign income tax credits of the Borrower and its
Subsidiaries for such period, (b) Consolidated Interest Income, and (c) all
non-cash items increasing Consolidated Net Income for such period.
     “Consolidated Funded Indebtedness” means, on any date of determination, the
outstanding principal amount of all Indebtedness of the Borrower and its
Subsidiaries of the type described in clauses (a), (b), (d), (e) and (f) of the
definition of “Indebtedness”, and, without duplication, any Guarantees of the
foregoing, in each case, determined on a consolidated basis in accordance with
GAAP.
     “Consolidated Interest Charges” means, with respect to any period, total
interest expense, whether paid or accrued (including the interest component of
Capital Leases), of the Borrower and Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net costs under interest rate contracts and
foreign exchange contracts.
     “Consolidated Interest Income” means, with respect to any period, total
interest income of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP for such period.
     “Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period in accordance with GAAP, provided that there shall be excluded (a) the
income (or loss) of any Person (other than a Subsidiary of the Borrower whose
net income is consolidated into the net income of the Borrower in accordance
with GAAP) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (b) the net income of any Subsidiary of the Borrower to the extent that the
declaration or payment of Dividends or similar distributions by such Subsidiary
is at the time restricted or not permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or requirement of Law applicable
to such Subsidiary.
     “Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries for
such period with respect to lease of real and personal property, determined on a
consolidated basis in accordance with GAAP.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

7



--------------------------------------------------------------------------------



 



     “Credit Extension” means a Term Borrowing.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Deed of Trust” means the fee deed of trust executed by PowerSecure,
substantially in the form of Exhibit F.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate per annum equal to the lesser of
(a) the Highest Lawful Rate and (b) the sum of (i) the Alternate Base Rate plus
(ii) the Applicable Rate, if any, applicable to Alternate Base Rate Loans plus
(c) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate per annum equal to the lesser
of (a) the Highest Lawful Rate and (b) the sum of (i) the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus (ii) 2%
per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Term Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Disqualified Equity Interests” means any Equity Interests of the Borrower
or any of its Subsidiaries that, either by their terms or by the terms of any
security into which they are convertible or for which they are exchangeable, or
upon the happening of any event or condition (including the passage of time),
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness, or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date which
is six months after the Term Maturity Date.

8



--------------------------------------------------------------------------------



 



     “Dividends” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary.
     “Dollar” and “$” mean Lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the Laws
of any political subdivision of the United States.
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, and (ii) unless an Event of Default
has occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include any Loan Party, the Sponsor or any of
their respective Affiliates or Subsidiaries.
     “Environmental Complaint” has the meaning specified in Section 5.09.
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements with any Governmental Authority or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
     “Equity Issuance” means the sale or issuance by the Borrower or any of its
Subsidiaries of any of its Equity Interests in a public offering or in a private
placement or sale.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any

9



--------------------------------------------------------------------------------



 



ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Sections 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Citibank, N.A. and with a term equivalent to
such Interest Period would be offered by Citibank, N.A.’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Loan” means a Term Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 8.01.
     “Exchange Act” means the Securities Exchange Act of 1934.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

10



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of August 23, 2007, among the Borrower, Citibank, as administrative agent, and
the lenders party thereto.
     “Existing Credit Agreement Collateral Documents” means the Collateral
Documents as defined in the Existing Credit Agreement.
     “Existing Credit Agreement Obligations” has the meaning specified in
Section 10.19.
     “Extraordinary Receipt” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments to the extent that such proceeds, awards or payments (a) in
respect of loss or damage to equipment, fixed assets or real property are
applied (or in respect of which expenditures were previously incurred) to
replace or repair the equipment, fixed assets or real property in respect of
which such proceeds were received in accordance with the terms of
Section 2.03(f) or (b) are received by any Person in respect of any third party
claim against such Person and applied to pay (or to reimburse such Person for
its prior payment of) such claim and the costs and expenses of such Person with
respect thereto.
     “Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on such
day on such transactions as determined by the Administrative Agent.
     “Fiscal Quarter(s)” means the three-calendar-month periods ending on
March 31, June 30, September 30, and December 31 of each calendar year.
     “Fiscal Year” means the twelve-calendar-month period beginning January 1 of
each year and ending December 31 of each year.
     “Fixed Charge Coverage Ratio” means, as of the date of determination, for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP, the ratio of (a) the sum of (i) Consolidated EBITDA, plus
(ii) Consolidated Lease Expense minus (iii) cash Taxes to (b) the sum of
(i) Consolidated Interest Charges, (ii) scheduled payments of principal of
Consolidated Funded Indebtedness, (iii) Consolidated Lease Expense, and
(iv) Restricted Payments, in each case for the period of four consecutive Fiscal
Quarters ending on such date.

11



--------------------------------------------------------------------------------



 



     “Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary
     “Founders Severance Payments” means the payments to be made to W. Phillip
Marcum and A. Bradly Gabbard pursuant to the Separation Agreement and Release
and Employment Agreements.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether

12



--------------------------------------------------------------------------------



 



or not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
     “Guarantors” means each Domestic Subsidiary other than any Inactive
Subsidiary.
     “Guaranty” means any Guaranty executed by any Guarantor in favor of the
Administrative Agent, substantially in the form of Exhibit E.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Highest Lawful Rate” means at the particular time in question the maximum
rate of interest which, under Applicable Law, any Lender is then permitted to
charge on the Obligations. If the maximum rate of interest which, under
Applicable Law, any Lender is permitted to charge on the Obligations shall
change after the date hereof, the Highest Lawful Rate shall be automatically
increased or decreased, from time to time as of the effective time of each
change in the Highest Lawful Rate without notice to the Borrower.
     “Inactive Subsidiaries” means those Subsidiaries of the Borrower listed on
Schedule 1.01.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under

13



--------------------------------------------------------------------------------



 



conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
     (f) Attributable Indebtedness in respect of Capital Leases and Synthetic
Lease Obligations;
     (g) Disqualified Equity Interests;
     (h) Founders Severance Payments; and
     (i) all Guarantees of such Person in respect of any of the foregoing.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Term Loan other than a
Alternate Base Rate Loan, the last day of each Interest Period applicable to
such Loan and the Term Maturity Date; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and the Term
Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six (or nine or twelve, if consented to by all Lenders) months thereafter, as
selected by the Borrower in its Term Loan Notice; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Term Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other

14



--------------------------------------------------------------------------------



 



securities of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor guarantees Indebtedness of such other Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
     “IP Rights” has the meaning specified in Section 5.17.
     “IRS” means the United States Internal Revenue Service.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and applicable
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed and enforceable duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Leverage Ratio” means, as of the date of determination, for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of four consecutive Fiscal Quarters ending on such date.
For purposes of calculating the Leverage Ratio as at any date, Consolidated
EBITDA shall be calculated on a pro forma basis (as certified by the Borrower to
the Administrative Agent and as approved by an Administrative Agent) assuming
that all Acquisitions and Dispositions completed during the period of four
consecutive Fiscal Quarters ending on such date had been made on the first day
of such period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
     “Litigation” means any proceeding, claim, lawsuit, arbitration and/or
investigation by or before any Governmental Authority or arbitrator, including,
without limitation, proceedings, claims, lawsuits, and/or such investigations
conducted by or before any Governmental Authority or arbitrator or pursuant to
any environmental, occupational, safety and health, antitrust, unfair
competition, securities, tax or other Law, or under or pursuant to any contract,
agreement or other instrument.

15



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, the Notes, the Guaranties, each
Request for Credit Extension, each Compliance Certificate, each Collateral
Document, and any other agreement executed, delivered or performable by any Loan
Party in connection herewith or as security for the Obligations, excluding any
Swap Contract.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries, taken as a whole; (b) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party; (c) a material adverse effect upon the
Collateral or upon the Liens granted in the Collateral; (d) a material adverse
effect on the ability of the Borrower or any other Loan Party to perform its
obligations under the Loan Documents; or (e) a material adverse effect on the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents.
     “Moody’s” means Moody’s Investors Service, Inc., or any successor rating
agency.
     “Mortgaged Property” means the real property and improvements thereon
subject to the Deed of Trust.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Net Cash Proceeds” means, with respect to a Disposition or issuance of any
Indebtedness by any Person, the cash proceeds received by such Person in
connection with such transaction (including any cash received in respect of
non-cash proceeds, but only and as when received) after deducting therefrom the
aggregate, without duplication, of the following amounts to the extent properly
attributable to such transaction or to any asset that may be the subject
thereof: (a) all reasonable and customary legal, investment banking, brokerage
and accounting fees and expenses incurred in connection with such Disposition or
issuance, (b) all taxes paid or payable by such Person to be payable in cash in
connection with such Disposition or issuance, (c) payments made by such Person
to retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition or issuance,
(d) any amounts required to be deposited into escrow in connection with the
closing of such Disposition or issuance (until any such amounts are released
therefrom to such Person) and (e) the amount of any reserve for adjustments in
respect of the sale price of such asset or assets established in accordance with
GAAP (until any such reserve is reversed).
     “Net Equity Proceeds” means, with respect to the sale or issuance after the
Closing Date by the Borrower or any of its Subsidiaries of any of its Equity
Interests, the excess of: (a) the gross cash proceeds received by the Borrower
or such other entity from such sale, exercise or issuance over (b) all
reasonable and customary underwriting commissions and legal, investment

16



--------------------------------------------------------------------------------



 



banking, brokerage and accounting and other professional fees, sales commissions
and disbursements actually incurred in connection with such sale, issuance or
exercise.
     “Net Fixed Assets” means, as of any date of determination, the cost of
fixed assets of the Borrower and its Subsidiaries minus depreciation expense
incurred with respect thereto as of such date of determination, determined on a
consolidated basis in accordance with GAAP.
     “Net Recovery Proceeds” means, with respect to any Recovery Event or
Extraordinary Receipts, the gross cash proceeds (net of reasonable fees, costs
and taxes actually incurred and paid in connection with such Recovery Event or
Extraordinary Receipt and any required permanent payment of Indebtedness (other
than Indebtedness secured pursuant to the Collateral Documents) which is secured
by the property that is the subject of such Recovery Event) received by the
respective Person in connection with such Recovery Event or Extraordinary
Receipt.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Term Loans made by such Lender, substantially in the form of
Exhibit B.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, under any treasury management arrangements
with any Lender, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Off-Balance Sheet Liabilities” means with respect to any Person as of any
date of determination thereof, without duplication and to the extent not
included as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) any other monetary obligation arising with
respect to any other transaction which (i) upon the application of any Debtor
Relief Law to such Person or any of its Subsidiaries, would be characterized as
indebtedness or (ii) is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheet of such Person and its Subsidiaries (for purposes of this clause (c), any
transaction

17



--------------------------------------------------------------------------------



 



structured to provide tax deductibility as interest expense of any dividend,
coupon or other periodic payment will be deemed to be the functional equivalent
of a borrowing).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable certificate or agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisition” means any Acquisition that satisfied each of the
following requirements:
     (a) both before and after giving effect to such Acquisition and any
financing requested to be made in connection therewith, no Default exists or
will exist or would result therefrom;
     (b) such Acquisition shall not be opposed by the board of directors or
governing body of the Person or assets being acquired;
     (c) no Loan Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could
reasonably be expected, as of the date of such acquisition, to result in the
existence or occurrence of a Material Adverse Effect;
     (d) the applicable requirements set forth in Section 6.14 are satisfied
within the time required therein; and

18



--------------------------------------------------------------------------------



 



     (e) the Person or assets subject to such Acquisition is or are (i) in the
same or related line of business as that conducted by the Borrower and its
Subsidiaries on the date hereof or (ii) in a business that is ancillary and in
furtherance of the line of business as that conducted by the Borrower and its
Subsidiaries on the date hereof.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Post-Closing Letter” means that certain letter agreement of even date
herewith, executed by Borrower and Administrative Agent, and setting forth the
required time of delivery of certain items otherwise required under Section 4.01
to be delivered to the Administrative Agent on the Closing Date.
     “PowerSecure” means PowerSecure, Inc., a Delaware corporation and
wholly-owned Subsidiary of the Borrower.
     “PowerSecure Shared Savings Projects” means projects whereby PowerSecure
builds and provides on-site power units and equipment on property of its
customers, and PowerSecure retains ownership of such units and equipment, which
projects shall be approved by the Required Lenders (such approval not to be
unreasonably withheld or delayed).
     “Premises” has the meaning set forth in Section 5.09.
     “Property” means the real property to be purchased by PowerSecure located
at 1609 Heritage Commerce Court, Wake Forest, Wake County, North Carolina, the
commercial building located thereon, together with all fixtures and other
improvements located thereon.
     “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
     “Recovery Event” means any settlement of or payment in respect of any
property insurance or casualty insurance claim or any condemnation proceeding in
or deed in lieu thereof relating to any Collateral.
     “Register” has the meaning specified in Section 10.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

19



--------------------------------------------------------------------------------



 



     “Request for Credit Extension” means with respect to the Term Borrowing or
a conversion or continuation of Term Loans, a Term Loan Notice.
     “Required Lenders” means, as of any date of determination, (a) when there
is only one Lender, Citibank or its successor and assigns, and (b) where there
is more than one Lender, two or more Lenders having at least 66-2/3% of the
Aggregate Term Commitments or, if the commitment of each Lender to make Term
Loans have been terminated pursuant to Section 8.02 or otherwise, Lenders
holding in the aggregate more than 66-2/3% of the Total Outstandings; provided
that the Term Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
     “Restricted Payment” means, collectively, (a) Dividends, (b) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof), and
(c) any payment of principal, interest, premium or penalty on any Indebtedness
or any defeasance, redemption, purchase, repurchase, or other acquisition or
retirement for value, in whole or in part, of any Indebtedness (including,
without limitation, the setting aside of assets or the deposit of funds
therefor).
     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor rating agency.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Secured Creditor” means any of (a) Secured Party, (b) Administrative
Agent, (c) Lenders, (d) any Lender or Affiliate of any Lender that is a party to
any Swap Contract (provided that such Lender was a Lender at the time such Swap
Contract was entered into) with Borrower or any Affiliate of Borrower, (e) any
Lender or Affiliate of any Lender that is owed any Cash Management Obligation
(provided that such Lender was a Lender at the time such Cash Management
Obligation arose), and (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.
     “Secured Obligations” means, collectively, (a) the Obligations, (b) all
Swap Obligations owed to any Lender or an Affiliate of such Lender (provided at
the time of execution of the Swap

20



--------------------------------------------------------------------------------



 



Contract related to such Swap Obligations or prior thereto such Lender is a
party to the Credit Agreement), (c) all Cash Management Obligations, (d) any and
all out-of-pocket expenses (including, without limitation, expenses and
reasonable counsel fees and expenses of any Secured Creditor) incurred by any
Secured Creditor in enforcing its rights under this Agreement or under any other
Loan Document, and (e) all present and future amounts in respect of the
foregoing that would become due but for the operation of any provision of Debtor
Relief Laws, and all present and future accrued and unpaid interest, including,
without limitation, post-petition interest if any Loan Party voluntarily or
involuntarily becomes subject to any Debtor Relief Laws.
     “Securities Act” means the Securities Act of 1933.
     “Solvent” means, with respect to any Person, as of any date of
determination, that the fair value of the assets (tangible and intangible) of
such Person (at fair valuation) is, on the date of determination, greater than
the total amount of liabilities (including contingent and unliquidated
liabilities) of such Person as of such date, that the present fair saleable
value of such assets of such Person will, as of such date, be greater than the
amount that will be required to pay the probable liability of such Person on its
debts as such debts become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Person, and
that, as of such date, such Person will be able to pay all liabilities of such
Person as such liabilities mature and such Person does not have unreasonably
small capital with which to carry on its business. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability discounted to present value at rates
believed to be reasonable by such Person.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Voting Equity Interests (other than securities or interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower;
provided, however, for purposes hereof, the Trust shall not be a Subsidiary.
     “Subsidiary Loan Party” means any Loan Party that is a Subsidiary.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

21



--------------------------------------------------------------------------------



 



(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
     “Swap Obligations” means any and all obligations under or in connection
with or otherwise owed by the Borrower to any Lender or any Affiliate of a
Lender in respect of a Swap Contract.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in subsection (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).
     “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing by the Borrower consisting of Term Loans
of the same Type and having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.
     “Term Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01, in aggregate principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01, as
such amount may be adjusted from time to time in accordance with this Agreement.
     “Term Loan” has the meaning specified in Section 2.01.
     “Term Loan Notice” means a notice of (a) the Term Borrowing, (b) a
conversion of Term Loans from one Type to the other, or (c) a continuation of
Term Loans as the same Type, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
     “Term Maturity Date” means (a) January 16, 2015, or (b) such earlier date
as (i) the Obligations become due and payable pursuant to this Agreement
(whether by acceleration,

22



--------------------------------------------------------------------------------



 



prepayment in full, scheduled reduction or otherwise) or (ii) there shall exist
an Event of Default under Section 8.01(f).
     “Term Pro Rata Share” means, with respect to each Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term Commitment of such Lender at
such time and the denominator of which is the amount of the Aggregate Term
Commitments at such time; provided that if the commitment of each Lender to make
Term Loans have been terminated pursuant to Section 8.02 or otherwise, then the
Term Pro Rata Share of each Lender shall be a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the Total Outstandings owed to such Lender and the denominator of which is the
Total Outstandings owed to all Lenders. The initial Term Pro Rata Share of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
     “Total Outstandings” means, with respect to the Term Loans on any date, the
aggregate outstanding principal amount of all Term Loans after giving effect to
any prepayments or repayments of Term Loans occurring on such date.
     “Trust” means Marcum Midstream 1995-2 Business Trust, a Delaware statutory
trust.
     “Type” means, with respect to a Term Loan, its character as a Alternate
Base Rate Loan or a Eurodollar Rate Loan.
     “UCC” means the Uniform Commercial Code of Texas or, where applicable to
specific Collateral, any other relevant state.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Voting Equity Interests” of any Person means Equity Interests of any class
or classes having ordinary voting power for the election of at least a majority
of the members of the board of directors, managing general partners or the
equivalent governing body of such Person, irrespective of whether, at the time,
Equity Interests of any other class or classes or such entity shall have or
might have voting power by reason of the happening of any contingency.
     Section 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

23



--------------------------------------------------------------------------------



 



requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any Law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     (d) For purposes of Section 8.01, a breach of a financial covenant
contained in Section 7.12 shall be deemed to have occurred as of any date of
determination thereof by the Administrative Agent or as of the last date of any
specified measuring period, regardless of when the financial statements or the
Compliance Certificate reflecting such breach are delivered to the
Administrative Agent and the Lenders.
     Section 1.03. Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP

24



--------------------------------------------------------------------------------



 



prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
     Section 1.04. Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     Section 1.05. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).
     Section 1.06. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions and rulings consolidating, amending, replacing,
supplementing or interpreting such Law.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     Section 2.01. Term Loans. Subject to the terms and conditions herein, each
Lender severally agrees to make a term loan (each such loan, a “Term Loan”) to
the Borrower on the Closing Date in the amount of its Term Commitment. Term
Loans may not be repaid and then reborrowed.
     Section 2.02. Term Borrowings, Conversions and Continuations of Term Loans.
     (a) The Term Borrowing, each conversion of Term Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Term Borrowing of, conversion to or from, or continuation of, Eurodollar Rate
Loans, and (ii) on the requested date of any Term Borrowing of Alternate Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Term Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $50,000 in excess thereof. Each conversion to Alternate Base Rate
Loans shall be in a principal amount of $100,000 or a whole multiple of $50,000
in excess thereof. Each Term Loan Notice (whether telephonic or written), shall
specify (i) whether the Borrower

25



--------------------------------------------------------------------------------



 



is requesting the Term Borrowing, a conversion of Term Loans from one Type to
the other, or a continuation of Eurodollar Rate Loans, (ii) the requested date
of the Term Borrowing, conversion or continuation (which shall be a Business
Day), (iii) the principal amount of Term Loans to be borrowed, converted or
continued, (iv) the Type of Term Loans to be borrowed or to which existing Term
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Term
Loan in a Term Loan Notice, or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans shall be
made as, or converted to, Alternate Base Rate Loans. Any such automatic
conversion to Alternate Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests the Term Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Term Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
     (b) Following receipt of a Term Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Term Pro Rata Share of the Term
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Alternate Base Rate Loans described in the
preceding subsection. In the case of the Term Borrowing, each Lender shall make
the amount of its Term Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the Term Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Term Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Citibank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Term Loans may be
converted to or continued as Eurodollar Rate Loans without the consent of the
Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Alternate Base Rate Loans are outstanding,
the Administrative Agent shall notify the Borrower and the Lenders of any change
in Citibank’s prime rate used in determining the Alternate Base Rate promptly
following the public announcement of such change.
     (e) After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than five Interest Periods in effect at any
one time with respect to all Term Loans.

26



--------------------------------------------------------------------------------



 



     Section 2.03. Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 12:00 noon (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Alternate Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof; and (iii) any prepayment of Alternate Base Rate Loans shall
be in a principal amount of $300,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Term Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Term Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Each such prepayment shall be applied to the Term Loans of
the Lenders in accordance with their respective Term Pro Rata Shares of such
Loan. Any voluntary prepayments of the Term Loans shall be made and applied as
provided in Section 2.03(f).
     (b) Concurrently with the receipt of Net Cash Proceeds from the Disposition
by (i) PowerSecure of the Property or (ii) the Borrower of the Equity Interests
of PowerSecure, the Borrower shall prepay the Term Loans in an aggregate
principal amount equal to 100% of such Net Cash Proceeds or Net Equity
Interests, as applicable, together with all other outstanding amount of the
Obligations hereunder. Such mandatory prepayment shall be made and applied as
provided in Section 2.03(d).
     (c) The Borrower shall make mandatory prepayments of the Term Loans in an
amount equal to 100% of the Net Recovery Proceeds of any Recovery Event or
Extraordinary Receipt in respect of the Property; provided, however, in the
event the Borrower or one of its Subsidiaries receives Net Recovery Proceeds on
account of a Recovery Event in respect of the Property, the Borrower or such
Subsidiary may apply such proceeds to the purchase price of replacement property
in respect of the Property within 120 days of such Recovery Event to the extent
required pursuant to Section 7.05(g). Each such mandatory prepayment shall be
made and applied as provided in Section 2.03(d).
     (d) Any mandatory prepayment required pursuant to Section 2.03(b) or (c)
and any voluntary prepayment of Term Loans made pursuant to Section 2.03(a)
shall (i) in addition include any additional amounts required pursuant to
Section 3.05, (ii) not be subject to any notice and minimum payment provisions,
and (iii) be applied (A) pro rata, in the case of a voluntary prepayment
pursuant to Section 2.03(a), to all of the unpaid scheduled installments and
(B) in the inverse order of maturity, in the case of any mandatory prepayment
pursuant to Section 2.03(b) or (c).
     Section 2.04. Repayment of Term Loans. To the extent not otherwise required
to be paid earlier as provided herein, the Borrower shall repay the principal of
the Term Loans (a) on the last Business Day of each calendar quarter, commencing
March 31, 2008, in the installment

27



--------------------------------------------------------------------------------



 



amount of $32,300, and (b) on the Term Maturity Date, in the amount of the
outstanding aggregate principal amount of the Term Loans.
     Section 2.05. Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the lesser of (y) the Highest
Lawful Rate and (z) the Eurodollar Rate for such Interest Period plus the
Applicable Rate for Eurodollar Rate Loans; and (ii) each Alternate Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the lesser of (y) the
Highest Lawful Rate and (z) the Alternate Base Rate plus the Applicable Rate for
Alternate Base Rate Loans.
(b) (i) If any amount of principal of any Term Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the lesser of (y) the
Default Rate and (z) the Highest Lawful Rate, to the fullest extent permitted by
Applicable Laws.
     (ii) If any amount (other than principal of any Term Loan) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the lesser of (y) the Default Rate and (z) the Highest Lawful Rate, to
the fullest extent permitted by Applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Term Loans at a fluctuating interest rate per annum at all times
equal to the lesser of (y) the Default Rate and (z) the Highest Lawful Rate, to
the fullest extent permitted by Applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Term Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     Section 2.06. Computation of Interest and Fees. All computations of
interest for Alternate Base Rate Loans when the Alternate Base Rate is
determined by Citibank’s “prime rate” shall be made on the basis of a year of
365 or 366 days, and actual days elapsed. Subject to Section 10.09, all other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on the Term Loan for the day on which the Term Loan is made, and shall
not accrue on the Term Loan, or any portion

28



--------------------------------------------------------------------------------



 



thereof, for the day on which the Term Loan or such portion is paid. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
     Section 2.07. Evidence of Debt. The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
which shall evidence such Lender’s Term Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Term Loan and payments
with respect thereto.
     Section 2.08. Payments Generally.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Term Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Term Borrowing of Eurodollar Rate Loans (or, in case of any
Term Borrowing of Alternate Base Rate Loans, prior to 12:00 noon on the date of
such Term Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Alternate Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Term Borrowing
available to the

29



--------------------------------------------------------------------------------



 



Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Alternate Base Rate Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the Term Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Term Loan included in such Term Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Term Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans, and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Term Loan or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Term Loan or to make its payment under Section 10.04(c).

30



--------------------------------------------------------------------------------



 



     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Term Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Term Loan in any particular place or manner.
     Section 2.09. Sharing of Payments. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on the Term Loan made by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Term Loan and
accrued interest thereon greater than its Term Pro Rata Share thereof as
provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Term Loans of the other Lenders, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Term Loans and
other amounts owing them, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (b) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Term Loan
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     Section 3.01. Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
Lender, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the

31



--------------------------------------------------------------------------------



 



full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
     (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority, except to
the extent that such penalties, interest or expenses are determined by a court
of competent jurisdiction by final judgment to have resulted from the
Administrative Agent’s or such Lender’s gross negligence or willful misconduct.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
     (d) Evidence of Payment. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

32



--------------------------------------------------------------------------------



 



     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
     Section 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Alternate Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if

33



--------------------------------------------------------------------------------



 



applicable, convert all Eurodollar Rate Loans of such Lender to Alternate Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may Lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not Lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
     Section 3.03. Inability to Determine Rates. If the Required Lenders
reasonably determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Term Borrowing of Alternate Base
Rate Loans in the amount specified therein.
     Section 3.04. Increased Costs; Reserves on Eurodollar Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it hereunder, or change the
basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender hereunder;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan hereunder (or of
maintaining its obligation to make any such Term Loan), or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

34



--------------------------------------------------------------------------------



 



     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Term Commitments of such Lender or the Term Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
     (c) Certificate for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
     (d) Delay in Request. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Term Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     Section 3.05. Compensation For Losses. Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

35



--------------------------------------------------------------------------------



 



     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Term Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Term Loan or from fees payable to
terminate the deposits from which such funds were obtained. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Term Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.
     Section 3.06. Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Term Loan hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, in the future, or eliminate the need for the notice
pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     Section 3.07. Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Term Commitments and
repayment of all other Obligations hereunder.

36



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     Section 4.01. Conditions of Initial Credit Extension. The obligation of
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date), unless
otherwise specified in the Post-Closing Letter, and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, each Guaranty and the Deed of
Trust, sufficient in number for distribution to the Administrative Agent, each
Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of the Lender, in a principal
amount equal to the Lender’s Term Commitment;
     (iii) certificates showing the existence of all insurance policies required
by Section 6.07, naming the Administrative Agent as loss payee and additional
insured.
     (iv) such certificates of resolutions or other similar action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party which is not a natural Person as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party;
     (v) such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party is duly organized or formed, and that
each such Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
     (vi) favorable opinions of counsel to the Loan Parties addressed to the
Administrative Agent and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may request;
     (vii) a certificate of a Responsible Officer or Secretary of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

37



--------------------------------------------------------------------------------



 



     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and that to the knowledge of the Responsible Officer there has been
no event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect;
     (ix) a solvency certificate signed by the treasurer of the Borrower, in
form and substance satisfactory to the Administrative Agent;
     (x) an asset appraisal and environmental assessment report with respect to
the Mortgaged Property, in form and substance satisfactory to the Administrative
Agent, and in compliance with the requirements of any applicable Laws;
     (xi) a fully paid ALTA lender’s policy of title insurance in an amount
required by the Administrative Agent, showing no exceptions that would
materially impair the value of the Mortgaged Property, containing customary
endorsements and otherwise in form and substance satisfactory to the
Administrative Agent, insuring the Deed of Trust to be a valid, perfected, first
priority Lien on the Mortgaged Property, together with a current survey in form
and substance and containing a certification to the Administrative Agent
satisfactory to the Administrative Agent;
     (xii) amendments to the Existing Credit Agreement and the Existing Credit
Agreement Collateral Documents to permit the Indebtedness under this Credit
Agreement and to cause the Existing Credit Agreement Collateral Documents to
secure, pari passu, the Existing Credit Agreement Obligations and the Secured
Obligations; and
     (xiii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.
     (b) The Administrative Agent shall have received on or before the Closing
Date a fee in the amount of the product of (A) 1.00% and (B) the Aggregate Term
Commitments. Any fees required to be paid on or before the Closing Date shall
have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all Attorney Costs of the Administrative Agent to the extent invoiced prior to
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute its reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
     (d) The Closing Date shall have occurred on or before January 31, 2008.
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

38



--------------------------------------------------------------------------------



 



     Section 4.02. Conditions to all Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension is subject to the following
conditions precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith that are subject to materiality or Material Adverse Effect
qualifications shall be true and correct in all respects and the representations
and warranties of the Borrower and each other Loan Party contained in Article V
or any other Loan Documents, or which are contained in any document furnished at
any time under or in connection herewith or therewith that are not subject to
materiality or Material Adverse Effect qualifications, shall be true and correct
in all material respects on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01.
     (b) No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
     (c) The proposed Credit Extension will not violate any restriction on the
authority to incur such Indebtedness under the Borrower’s Organization Documents
and is permitted under the terms of the Borrower’s Organization Documents
pursuant to authority granted the manager of the Borrower with respect thereto
prior to the Closing Date.
     (d) The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Term Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     Section 5.01. Existence, Qualification and Power; Compliance with Laws.
Each Loan Party (a) is a corporation, partnership or limited liability company
duly organized or formed, validly existing and in good standing (to the extent
applicable) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own its assets
and carry on its business and execute, deliver and perform its obligations under
the Loan Documents to which it is a party, (c) is duly qualified and is licensed
and in good standing under the Laws of

39



--------------------------------------------------------------------------------



 



each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance with all Laws; except in each case referred to in clause (c) or this
clause (d), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     Section 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have, to the extent applicable, been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in the case of clauses (b)
and (c) above to the extent that such conflict, breach, contravention, Lien,
payment or violation could not reasonably be expected to have a Material Adverse
Effect.
     Section 5.03. Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person not already obtained is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than (a) those necessary to perfect the Liens in the Collateral
for the benefit of the Lenders, (b) those otherwise obtained, taken, given or
made prior to or as of the Closing Date, and (c) filing of Form 8-K with the SEC
as required to disclose the existence and terms of this Agreement and the
transactions contemplated hereby.
     Section 5.04. Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject as to enforcement to any
Debtor Relief Laws and to general equitable principles.
     Section 5.05. Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, as and to the extent required to be
reported in connection with GAAP.
     (b) The unaudited quarterly consolidated balance sheet of the Borrower and
its Subsidiaries dated September 30, 2007, and the related statements of income
or operations,

40



--------------------------------------------------------------------------------



 



shareholders’ equity and cash flows for the period ended on that date (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries) as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries not disclosed on the financial
statements referred to in this subsection (b), including liabilities for taxes,
material commitments and indebtedness.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect, except as set
forth in the Borrower’s April 8-K.
     (d) The consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries previously delivered to the
Administrative Agent were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable in light of the
conditions known to be existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s good faith and reasonable
estimate of its future financial performance. The aforementioned forecast is not
a guaranty of future performance, and actual results may differ from those in
the forecast.
     (e) Neither the Borrower nor any other Loan Party has any Off-Balance Sheet
Liabilities.
     Section 5.06. Litigation. There is no Litigation pending or, to the
knowledge of the Borrower, threatened, at Law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any other Loan
Party or against any of their properties or revenues that (a) purport to affect
or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
     Section 5.07. No Default. Neither the Borrower nor any Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
     Section 5.08. Ownership of Property; Liens. Except as provided in
Schedule 5.08, neither the Borrower nor any Subsidiary owns fee simple title to
any real property. The Borrower and each Subsidiary has valid leasehold
interests in all real property necessary or used in the ordinary conduct of its
business. The property of the Borrower and its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 7.01.
     Section 5.09. Hazardous Materials. Neither the Borrower nor any of its
Subsidiaries has used Hazardous Materials on or affecting any premises at which
the Borrower or any of its Subsidiaries has a place of business (collectively
and singly the “Premises”) in any manner

41



--------------------------------------------------------------------------------



 



which violates any Environmental Laws governing the use, storage, treatment,
handling, manufacture, transportation or disposal of Hazardous Materials, which
violation could reasonably be expected to have a Material Adverse Effect. Except
as disclosed on Schedule 5.09, the Borrower has not received any notice of any
violations of Environmental Laws which could reasonably be expected to have a
Material Adverse Effect (“Environmental Complaint”) (and, within five (5) days
of receipt of any Environmental Complaint the Borrower shall give the
Administrative Agent a copy thereof), and to the best of Borrower’s knowledge,
after due inquiry, there have been no actions commenced or threatened by any
Person for non-compliance with any Environmental Laws which could reasonably be
expected to have a Material Adverse Effect.
     Section 5.10. Insurance. The properties and businesses of the Borrower and
its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies of similar size
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
     Section 5.11. Taxes. The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower or any Subsidiary that would, if
made, have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.
     Section 5.12. ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
     (b) There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or other Litigation, or action by any Governmental
Authority, with respect to any Plan that could be reasonably be expected to have
a Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur,
(ii) no Pension Plan has any Unfunded Pension Liability, (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with

42



--------------------------------------------------------------------------------



 



respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA), (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan, and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.
     Section 5.13. Subsidiaries. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13. The Borrower
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable.
     Section 5.14. Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
     Section 5.15. Disclosure. Other than as described in the April 8-K, the
Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time in light
of the facts, circumstances and conditions then known to the Borrower, and are
not intended to be a guaranty of future financial performance.
     Section 5.16. Compliance with Laws. Each of the Borrower and each
Subsidiary is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either

43



--------------------------------------------------------------------------------



 



individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
     Section 5.17. Intellectual Property; Licenses, Etc. The Borrower and its
Subsidiaries own, or possess the right to use, all of the material trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights (collectively, “IP Rights”) that
are necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person. No claim
or Litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     Section 5.18. Businesses. The Borrower is presently engaged directly or
through wholly-owned Subsidiaries in the business of providing energy management
and conservation solutions through (a) the design and installation of power
generation systems and services that manage load curtailment and peak demand
conditions, enhance system reliability and provide customers with energy power
and (b) providing utilities with legal and regulatory consulting, energy system
engineering and construction, and energy conservation services.
     Section 5.19. Common Enterprise. The Borrower and its Subsidiaries are
engaged in the businesses set forth in Section 5.18 as of the Closing Date.
These operations require financing on a basis such that the credit supplied can
be made available from time to time to the Borrower and various of its
Subsidiaries, as required for the continued successful operation of the Borrower
and its Subsidiaries as a whole. The Borrower has requested the Lender to make
credit available hereunder primarily for the purposes set forth in Section 6.12
and generally for the purposes of financing the operations of the Borrower and
its Subsidiaries. The Borrower and each of its Subsidiaries expects to derive
benefit (and the Board of Directors (or other similar governing body) of the
Borrower and each of its Subsidiaries has determined that such Subsidiary may
reasonably be expected to derive benefit), directly or indirectly, from a
portion of the credit extended by the Lenders hereunder, both in its separate
capacity and as a member of the group of companies, since the successful
operation and condition of the Borrower and each of its Subsidiaries is
dependent on the continued successful performance of the functions of the group
as a whole. The Borrower acknowledges that, but for the agreement by each of the
Guarantors to execute and deliver the Guaranty, the Administrative Agent and the
Lenders would not have made available the credit facilities established hereby
on the terms set forth herein.
     Section 5.20. Solvent. The Borrower is, and the Borrower and its
Subsidiaries are on a consolidated basis, Solvent.
     Section 5.21. Taxpayer Identification Number. The Borrower’s true and
correct U.S. taxpayer identification number is set forth on Schedule 10.02.
     Section 5.22. Employment and Labor Agreements. Except as listed on
Schedule 5.22, there are no collective bargaining agreements covering any
employees of the Borrower or any of its Subsidiaries.

44



--------------------------------------------------------------------------------



 



     Section 5.23. Labor Matters. Except as disclosed on Schedule 5.23, there
are no strikes or other labor disputes against the Borrower or any of its
Subsidiaries or, to the best of Borrower’s knowledge, after due inquiry,
threatened against the Borrower or any of its Subsidiaries, which could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Borrower or, to the best of the Borrower’s
knowledge, after due inquiry, any of the Borrower’s Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters which could reasonably be expected to have a Material Adverse
Effect. all payments due from the Borrower on account of employee health and
welfare insurance which could reasonably be expected to have a Material Adverse
Effect if not paid have been paid or, if not due, accrued as a liability on the
books of the Borrower.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
     Section 6.01. Financial Statements. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each Fiscal Year of the Borrower (commencing with the Fiscal Year ended 2007), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year, setting
forth in the case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders (and the Lenders hereby confirm
that Hein & Associates LLP, the Borrower’s current independent certified public
accountant, is acceptable to the Required Lenders), which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualifications or exceptions
as to the scope of such audit or with respect to the absence of any material
misstatement;
     (b) as soon as available, but in any event within 45 days after the end of
the first three Fiscal Quarters of each Fiscal Year (and within 90 days after
the end of the fourth Fiscal Quarter of each Fiscal Year) of the Borrower
(commencing with the Fiscal Quarter ended December 31, 2007), a consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such Fiscal Quarter, and the related consolidated and consolidating
statements of income or operations, and consolidated cash flows for such Fiscal
Quarter (other than consolidated cash flows, which shall be on a year-to-date
basis) and for the portion of the Borrower’s Fiscal Year then ended, setting
forth, to the extent the information is available to the Borrower, in each case
in comparative form the figures for the corresponding Fiscal Quarter of

45



--------------------------------------------------------------------------------



 



the previous Fiscal Year and the corresponding portion of the previous Fiscal
Year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes and such consolidating statements to be
certified by a Responsible Officer of the Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries;
     (c) as soon as available, and in any event within 45 days after the end of
each Fiscal Quarter of each Fiscal Year, a listing and aging of the Borrower’s
Accounts (other than unbilled Accounts) as of the end of such Fiscal Quarter,
with aging of Accounts on the basis of current, 30, 60 and over 90 days from the
due date thereof.
     (d) as soon as available, but in any event within 30 days after the end of
each Fiscal Year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Administrative Agent, of consolidated
balance sheets and statements of income or operations of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following Fiscal Year
(including the Fiscal Year in which the Revolving Maturity Date and Term
Maturity Date occur).
     As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
     Section 6.02. Certificates; Other Information. Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
     (b) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed and final audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
     (c) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, and
not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

46



--------------------------------------------------------------------------------



 



     (d) promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof; and
     (e) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent, at the request of any
Lender, may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent if it or any Lender
requests the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance, the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting from the Administrative Agent
delivery to it of such documents.
     Section 6.03. Notices. Notify the Administrative Agent and each Lender:
     (a) promptly of the occurrence of any Default;
     (b) promptly of any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, including (i) any breach or
non-performance of, or any default under, a material Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, Litigation, or suspension
between the Borrower or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any Litigation
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

47



--------------------------------------------------------------------------------



 



     (c) of the occurrence of any ERISA Event within 10 Business Days after the
Borrower or an ERISA Affiliate is notified or otherwise becomes aware of such
ERISA Event; and
     (d) promptly of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     Section 6.04. Payment of Obligations. Pay and discharge as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by Law become a Lien upon any material
portion of its property; and (c) all Indebtedness (other than Indebtedness,
individually or in the aggregate, not exceeding $200,000 in principal amount),
as and when due and payable, but subject to any applicable grace and/or cure
periods and further subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.
     Section 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary in the normal
conduct of its business, except in a transaction permitted by Section 7.04 or
7.05; and (c) preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
     Section 6.06. Maintenance of Properties. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
     Section 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and as otherwise required pursuant to the
Collateral Documents, and providing for not less than 30 days’ prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance.

48



--------------------------------------------------------------------------------



 



     Section 6.08. Compliance with Laws. Comply in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or a
bona fide dispute exists with respect thereto; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
     Section 6.09. Books and Records. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, and
(b) maintain such books of record and account in material conformity with all
applicable material requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary.
     Section 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to, visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, at
the expense of the Borrower, and at such reasonable times during normal business
hours, upon no less than two Business Days advance notice to the Borrower;
provided, however, that when an Event of Default exists and while the same is
continuing the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at any
time during normal business hours and without advance notice.
     Section 6.11. Compliance with ERISA. Do, and cause each of its ERISA
Affiliates to do, each of the following: (a) maintain each Plan in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or state Law; (b) cause each Plan which is qualified under
Section 401(a) of the Code to maintain such qualification; unless the failure to
maintain such qualification would not violate the applicable provisions of
ERISA, the Code and other Federal or state Law to the extent, individually or in
the aggregate, such violations could not reasonably be expected to have a
Material Adverse Effect, and (c) make all required contributions to any Plan
subject to Section 412 of the Code.
     Section 6.12. Use of Proceeds. Use the proceeds of the Credit Extensions to
acquire the Property.
     Section 6.13. Further Assurances. Within five Business Days of a request by
the Administrative Agent, the Borrower shall or shall cause any of the
Guarantors or other Subsidiaries whose Equity Interests are being pledged
hereunder to execute and deliver such further documents and do such other acts
and things as the Administrative Agent may reasonably request in order to effect
fully the purposes of this Agreement and the other Loan Documents and to provide
for payment of the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.
     Section 6.14. Subsidiaries and Other Assets. Within ten Business Days after
the time that any Person becomes a Domestic Subsidiary as a result of an
Acquisition, the creation of such Subsidiary or otherwise, then, unless such
Domestic Subsidiary is merged into the

49



--------------------------------------------------------------------------------



 



Borrower or a Subsidiary Loan Party (with the Borrower or such Subsidiary Loan
Party being the surviving Person) prior to the expiration of such ten Business
Day period, (a) such Subsidiary shall execute a Guaranty of the Obligations, a
Security Agreement, and any related Collateral Documents reasonably required by
the Administrative Agent, to secure the Secured Obligations, and (b) 100% of
such Subsidiary’s Equity Interest shall be pledged to secure the Secured
Obligations, and (c) the Lenders shall receive such board resolutions, officer’s
certificates, corporate and other documents and opinions of counsel as the
Administrative Agent shall reasonably request in connection with the actions
described in subsections (a) and (b) above. Within thirty days after the time
that any Person becomes a Foreign Subsidiary as a result of the creation of such
Subsidiary or otherwise, (a) 65% of such Subsidiary’s Equity Interest shall be
pledged to secure the Obligations and (b) the Lenders shall receive such board
resolutions, officer’s certificates, corporate and other documents and opinions
of counsel as the Administrative Agent shall reasonably request in connection
with such pledge.
     Section 6.15. Post-Closing Deliveries. Without limiting the generality of
Section 6.13 of this Agreement, deliver to the Administrative Agent the items
described in the Post-Closing Letter on or before the applicable date set forth
in the Post-Closing Letter.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly,
without the prior written consent of the Required Lenders:
     Section 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not supplemented, (ii) the amount secured or benefited thereby is not
increased, and (iii) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
     (c) Liens for taxes not yet due and payable or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

50



--------------------------------------------------------------------------------



 



     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) judgment Liens which would not constitute an Event of Default;
     (i) Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
     (j) licenses (with respect to intellectual property Collateral and other
property), leases or subleases granted to third parties in accordance with any
applicable terms of the Loan Documents and not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Secured Obligations;
     (k) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;
     (l) Liens arising from filing UCC financing statements relating solely to
leases not prohibited by this Agreement;
     (m) any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property;
     (n) Liens arising out of conditional sale or title retention, consignment
or similar arrangements for the sale of good entered into by the Borrower or any
of its Subsidiaries in the ordinary course of business and not prohibited by
this Agreement;
     (o) Liens in favor of Caterpillar Financial Services Corporation related to
generators and related equipment for PowerSecure Shared Savings Projects and
sold to the Borrower or any of its Subsidiaries and any renewals and extensions
thereof, provided that the aggregate principal amount of Indebtedness secured
thereby does not exceed $7,500,000;

51



--------------------------------------------------------------------------------



 



     (p) Liens with respect to vehicle leases of the Borrower and its
Subsidiaries entered into in the ordinary course of business;
     (q) Liens with respect to operating leases of copiers, fax machines and
similar office equipment in the ordinary course of business; and
     (r) Liens granted pursuant to the Existing Credit Agreement Collateral
Documents.
     Section 7.02. Investments. Make any Investments, except:
     (a) Investments not otherwise permitted by subsections (b) through
(l) below existing on the date hereof and listed on Schedule 7.02;
     (b) Investments held by the Borrower or such Subsidiary in the form of Cash
and Cash Equivalents and Investments by the Borrower or such Subsidiary in
accounts at Citibank;
     (c) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
     (d) Investments as Capital Expenditures;
     (e) Investments of any Subsidiary in the Borrower or any Subsidiary Loan
Party or Investments by the Borrower in any Subsidiary Loan Party;
     (f) Investments constituting (i) accounts receivable arising, (ii) trade
debt granted, or (iii) deposits made in connection with the purchase price of
goods or services, in each case, in the ordinary course of business;
     (g) Investments consisting of (i) any deferred portion of the sales price
or (ii) non-cash consideration, in each case, received by the Borrower or any
Subsidiary in connection with any Disposition permitted under Section 7.05;
     (h) Investments in respect of loans and advances made by the Borrower and
its Subsidiaries in the ordinary course of business to their respective
directors, officers and employees, so long as the aggregate principal amount
thereof at any one time outstanding does not exceed $50,000 in the aggregate for
all such Persons;
     (i) Investments pursuant to Swap Contracts permitted pursuant to
Section 7.03(d);
     (j) Investments in the ordinary course of business consisting of
endorsements for collection or deposit;
     (k) Investments in the form of Permitted Acquisitions; and
     (l) Investments not otherwise permitted pursuant to clauses (a) through
(k) above made by the Borrower and its Subsidiaries in an aggregate amount not
to exceed $100,000 at any time outstanding.

52



--------------------------------------------------------------------------------



 



     Section 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness under the Loan Documents;
     (b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder (each a “Permitted
Refinancing”);
     (c) Guarantees of the Borrower or any Subsidiary Loan Party in respect of
Indebtedness of the Borrower or any Subsidiary Loan Party otherwise permitted
hereunder;
     (d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract with any Lender (or Affiliate
thereof) for the purpose of directly mitigating risks associated with respect to
the Term Loans outstanding under this Agreement;
     (e) Indebtedness (i) evidencing the deferred purchase price of newly
acquired property or incurred to finance the acquisition of other assets of the
Borrower or its Subsidiaries (pursuant to purchase money mortgages or otherwise,
whether owed to the seller or a third party) used in the ordinary course of
business of the Borrower or its Subsidiaries and any Indebtedness assumed in
connection with such acquisition (provided that such Indebtedness is incurred
within 180 days of the acquisition of such property other assets) and contingent
obligations of the borrower and its Subsidiaries in respect of such
Indebtedness, (ii) in respect of Capital Leases and contingent obligations of
the Borrower and its Subsidiaries in respect of such Indebtedness and (iii) any
Permitted Refinancing of Indebtedness referred to in clauses (i) and (ii);
provided that the aggregate principal amount of all Indebtedness outstanding
pursuant to this Section 7.03(e) shall not at any time exceed $100,000;
     (f) Indebtedness of (i) the Borrower or any Subsidiary Loan Party owing to
the Borrower or any Subsidiary Loan Party and (ii) the Borrower or any of its
Subsidiaries owing to a Subsidiary which is not a Loan Party so long as the
repayment obligations of the Borrower or any Subsidiary Loan Party are
subordinated to the repayment in full of the Obligations on terms and conditions
that are reasonably satisfactory to the Administrative Agent;
     (g) the Founders Severance Payments;
     (h) other unsecured Indebtedness, either (i) the Net Cash Proceeds of which
are applied in accordance with Section 2.06(c) of the Existing Credit Agreement
or (ii) not otherwise permitted pursuant to clauses (a) through (g) above
incurred by the Borrower and its Subsidiaries not to exceed $100,000 in
aggregate amount at any time outstanding; and
     (i) Indebtedness in respect of the Existing Credit Agreement and any other
Loan Documents (as defined in the Existing Credit Agreement).

53



--------------------------------------------------------------------------------



 



     Section 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom:
     (a) any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Subsidiary Loan Party is merging with
another Subsidiary, the Subsidiary Loan Party shall be the continuing or
surviving Person; and
     (b) any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Loan Party, then the transferee must either be the Borrower or a
Subsidiary Loan Party.
     Section 7.05. Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:
     (a) Dispositions of inventory or obsolete, damaged, worn out or surplus
property in the ordinary course of business;
     (b) Dispositions by the Borrower or any Subsidiary to the Borrower or any
Subsidiary Loan Party (including any Disposition effected pursuant to a merger,
consolidation, liquidation or dissolution permitted under Section 7.04);
     (c) Dispositions to the extent constituting a Restricted Payment permitted
by Section 7.06;
     (d) Dispositions of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the collection or compromise
thereof;
     (e) Dispositions of Cash and Cash Equivalents in the ordinary course of
business;
     (f) Dispositions not otherwise permitted in clauses (a) through (e) above,
provided, that (i) at the time of such Disposition no Default exists or would
result from such Disposition and (ii) the aggregate Book Value of all property
disposed of in reliance on this clause (f) in any Fiscal Year shall not exceed
$150,000;
     (g) so long as there exists no Default immediately before and after giving
effect to any such transaction, Dispositions not otherwise permitted in
clauses (a) through (f) above, the Net Cash Proceeds of which are used within
120 days of such Disposition to purchase assets useful in the business of the
Borrower and its Subsidiaries, provided that (i) the aggregate amount of Net
Cash Proceeds outstanding and pending reinvestment pursuant to this clause (g)
shall not exceed $50,000 and (ii) if such Net Cash Proceeds are not used within
such 120 days to purchase assets useful in the business of the Borrower and its
Subsidiaries, then such Net Cash Proceeds shall be applied in accordance with
Section 2.05(d) of the Existing Credit Agreement; and

54



--------------------------------------------------------------------------------



 



     (h) Disposition by the Borrower of assets and Equity Interests as disclosed
to the Administrative Agent in writing prior to the Closing Date;
provided, however, that any Disposition pursuant to clauses (a) through
(h) shall be for fair market value.
     Notwithstanding anything to the contrary herein, in no event should there
be any Disposition of the Mortgaged Property without the consent of each Lender.
     Section 7.06. Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
     (a) each Subsidiary may declare and pay Dividends to the Borrower or any
Subsidiary Loan Party;
     (b) the Borrower and each Subsidiary may declare and make Dividends payable
solely in the common stock or other common Equity Interests of such Person;
     (c) the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
     (d) the Borrower and each Subsidiary may make regularly scheduled payments
of principal and interest on Indebtedness;
     (e) the Borrower may declare and pay Dividends; and
     (f) the Borrower may repurchase its common Equity Interests pursuant to
stock option plans approved by its Board of Directors.
     Section 7.07. ERISA. At any time engage in a transaction which could be
subject to Section 4069 or 4212(c) of ERISA, or permit any Plan to (a) engage in
any non-exempt “prohibited transaction” (as defined in Section 4975 of the
Code); (b) fail to comply with ERISA or any other Applicable Laws; or (c) incur
any material “accumulated funding deficiency” (as defined in Section 302 of
ERISA), which, with respect to each event listed above, could be reasonably
expected to have a Material Adverse Effect.
     Section 7.08. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof and business activities that
are ancillary or related thereto; provided that the Borrower shall not conduct
any business other than performance of its obligations under the Loan Documents
or own any material assets other than (a) Equity Interests in Subsidiaries,
(b) Cash and Cash Equivalents, and (c) other supplies, equipment and similar
assets not in excess of $250,000.

55



--------------------------------------------------------------------------------



 



     Section 7.09. Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Borrower (other than a Subsidiary Loan
Party), other than arm’s-length transactions with Affiliates that are otherwise
permitted hereunder and which are on fair and reasonable terms substantially as
favorable to the Borrower or any Subsidiary as would be obtainable by the
Borrower or such Subsidiary in a comparable arm’s-length transaction with a
Person other than an Affiliate.
     Section 7.10. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that (a) limits the
ability (i) of any Subsidiary to make Restricted Payments to the Borrower or to
otherwise transfer property to the Borrower, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower, or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
     Section 7.11. Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
     Section 7.12. Financial Covenants.
     (a) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as
of the end of any Fiscal Quarter of the Borrower to be less than 1.75 to 1.00.
     (b) Leverage Ratio. Permit the Leverage Ratio as of the end of any Fiscal
Quarter of the Borrower to exceed 2.75 to 1.00.
     (c) Asset Coverage Ratio. Permit the Asset Coverage Ratio at any time to be
less than 1.25 to 1.00.
     Section 7.13. Capital Expenditures. Make or become legally obligated to
make any Capital Expenditure in an aggregate amount during any Fiscal Year in
excess of $2,000,000.
     Section 7.14. Fiscal Year and Accounting Methods. Change its Fiscal Year or
its method of accounting other than (a) changes as required by GAAP or
(b) changes required by Applicable Law.
     Section 7.15. Limitation on Restrictive Agreements. Enter into any
agreement or instrument that prohibits the Borrower from entering into any
amendment, supplement, modification or restatement of this Agreement.
     Section 7.16. Issuance of Equity Interests. Make any Equity Issuance
except:

56



--------------------------------------------------------------------------------



 



     (a) Equity Interests in respect of any initial capitalization of a
Subsidiary;
     (b) Qualified Equity Interests of Subsidiaries issued to the Borrower and,
if required under this Agreement or any other Loan Document, pledged to the
Administrative Agent;
     (c) an Equity Issuance in which the Net Equity Proceeds thereof are applied
as required pursuant to Section 2.05(e) of the Existing Credit Agreement;
     (d) Equity Interests under the Borrower’s 1998 Stock Incentive Plan, as
amended and restated, including but not limited to granting stock options,
issuing restricted stock and restricted stock units, and issuing shares of
common Equity Interests underlying stock options and restricted stock units; and
     (e) shares of common Equity Interests underlying outstanding warrants.
     Notwithstanding anything in this Article VII or elsewhere in this Agreement
to the contrary, in no event shall the Borrower permit (a) any Inactive
Subsidiary to conduct any business and (b) the Inactive Subsidiaries to own
assets in excess of $100,000 in aggregate value.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     Section 8.01. Events of Default. Any of the following shall constitute an
Event of Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
due and payable and as required to be paid herein, any amount of principal of
any Term Loan, or (ii) within three Business Days after the same becomes due,
any interest on any Term Loan, or any commitment or other fee due hereunder, or
(iii) within five days after the Borrower receives written notice from the
Administrative Agent specifying the amount is due and payable, any other amount
payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in (i) any of Section 6.03(a), 6.10, 6.12,
or Article VII (other than Section 7.01) required to be performed or observed by
it or (ii) Section 7.01 required to be performed or observed by it, and, in the
case of clause (ii) only, such failure continues for 15 days after the earlier
of (A) the Borrower’s knowledge and (B) the Borrower receives written notice
thereof specifying such default from the Administrative Agent; or
     (c) Other Defaults. The Borrower or any other Loan Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) the
Borrower’s knowledge and (ii) the Borrower receives written notice thereof
specifying the default from the Administrative Agent; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party

57



--------------------------------------------------------------------------------



 



herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or
     (e) Cross-Default. (i) The Borrower or any other Loan Party (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder, Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $200,000 after the giving of any required notice and
the expiration of any applicable grace period, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, after the giving of any required notice and the expiration of any
applicable grace period, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any other Loan Party is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
other Loan Party as a result thereof is greater than $100,000 and the amount of
the Swap Termination Value remains unpaid for a period of 10 days; or (iii) the
Borrower or any other Loan Party shall default in the payment when due, or in
the performance or observance, of any material obligation or material condition
of any Contractual Obligation (other than any Indebtedness) the result of which
could reasonably be expected to have a Material Adverse Effect, unless, but only
as long as, the existence of any such default is being contested by the Borrower
or such other Loan Party in good faith by appropriate proceedings and adequate
reserves in respect thereof have been established on the books of the Borrower
or such other Loan Party to the extent required by GAAP; or
     (f) Insolvency Proceedings, Etc. The Borrower or any other Loan Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law in which such Person is the debtor, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

58



--------------------------------------------------------------------------------



 



     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any other Loan
Party becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against the Borrower or any other Loan
Party (i) a final judgment or order for the payment of money in an aggregate
amount exceeding $200,000 (to the extent not covered by independent third-party
insurance or surety bond as to which the insurer or surety does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order or (B) such judgment or
order shall continue unsatisfied, undischarged and unstayed for a period of
30 days; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$100,000; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such other Loan Documents or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document other than in accordance with its terms;
     (k) Change of Control. There occurs any Change of Control; or
     (l) Existing Credit Agreement. An Event of Default (as defined in the
Existing Credit Agreement) shall occur.
     Section 8.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the commitment of each Lender to make Term Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Term Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

59



--------------------------------------------------------------------------------



 



     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it, the Lender under the Loan Documents or Applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Term Loans shall
automatically terminate, the unpaid principal amount of all outstanding Term
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, without further act of the Administrative Agent or any Lender.
     Section 8.03. Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order, subject to Section 10.19:
     First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including Attorney Costs and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;
     Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;
     Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
     Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and Swap Obligations, ratably among the Guarantied
Parties (as defined in the Guaranties) and the Secured Creditors (as defined in
the Security Agreement) in proportion to the respective amounts described in
this clause Fourth held by them;
     Fifth, to payment of Cash Management Obligations, ratably among the
Guarantied Parties and the Secured Creditors in proportion to the respective
amounts described in this clause Fifth held by them;
     Sixth, to payment of any other Secured Obligations, ratably among the
Guarantied Parties and the Secured Creditors in proportion to the respective
amounts described in this clause Sixth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

60



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     Section 9.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.
     Section 9.02. Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     Section 9.03. Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in

61



--------------------------------------------------------------------------------



 



good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     Section 9.04. Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Term Loan that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Term Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     Section 9.05. Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents (which may be
other Affiliates of Citibank) appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 9.06. Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with approval of the Borrower so long as no Event of Default is in
existence (which approval shall not be unreasonably withheld or delayed), to
appoint a successor, which shall be a bank with an office

62



--------------------------------------------------------------------------------



 



in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and, so long as no Event of
Default is in existence, with approval of the Borrower (which approval shall not
be unreasonably withheld or delayed), appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such Collateral until
such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Section 9.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     Section 9.08. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

63



--------------------------------------------------------------------------------



 



     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     Section 9.09. Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Term Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
     (c) to release on behalf of the Administrative Agent and the Lenders any
Guarantor from its obligations under its Guaranty and under the other Loan
Documents (i) upon termination of the Aggregate Term Commitments and payment in
full of all Secured Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit, (ii) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing, by the Lenders required for such action.

64



--------------------------------------------------------------------------------



 



     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under its Guaranty pursuant to this
Section 9.09.
ARTICLE X.
MISCELLANEOUS
     Section 10.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Term Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
the Leverage Ratio (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Term Loan or to reduce
any fee payable hereunder;
     (e) change Section 2.[___] or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby;
     (f) change any provision of this Section, the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
     (g) release any Guarantor from its Guaranty without the written consent of
each Lender, unless otherwise permitted pursuant to clause (i) or (ii) of
Section 9.09(c); or

65



--------------------------------------------------------------------------------



 



     (h) release all or substantially all of the Collateral without the written
consent of each Lender, unless otherwise permitted by Section 9.09(a);
and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
     Section 10.02. Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire;
and
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such

66



--------------------------------------------------------------------------------



 



notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
     (c) In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Term Loan Notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     Section 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by Law.

67



--------------------------------------------------------------------------------



 



     Section 10.04. Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay within 30 days after demand
thereof (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent or
any Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section or (B) in connection with the Term Loans made,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Term Loans.
     (b) INDEMNIFICATION BY THE BORROWER. THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE),
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY TERM LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM, (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO

68



--------------------------------------------------------------------------------



 



ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL JUDGMENT IN ITS FAVOR ON
SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the Administrative Agent, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, such Lender’s applicable Term Pro Rata Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of the Administrative Agent
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.08(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby unless such damages are determined by a court of competent jurisdiction
by final judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
     (e) Payments. All amounts due under this Section shall be payable not later
than 30 days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Term Commitments and the repayment, satisfaction or discharge of
all the other Obligations.
     Section 10.05. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any

69



--------------------------------------------------------------------------------



 



part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
     Section 10.06. Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document (except as
expressly contemplated by Section 7.04) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Term Loan
at the time owing to it); provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Term Loan at the time owing to it or
in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Commitment
(which for this purpose includes the Term Loan outstanding thereunder) or, if
the Commitment is not then in effect, the principal outstanding balance of the
Term Loan of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than $500,000
unless each of the Administrative Agent and, so long as

70



--------------------------------------------------------------------------------



 



no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations with
respect to its Term Loan;
     (iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be reimburseable by any Loan
Party), and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Term Loan owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

71



--------------------------------------------------------------------------------



 



     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Term Loan owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state Laws based on the Uniform Electronic Transactions Act.

72



--------------------------------------------------------------------------------



 



     Section 10.07. Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent and the Lender agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates’ and to its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives who are, or are
expected to be, engaged in evaluating, approving, structuring or administering
the credit facility provided herein (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Section 10.08. Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of their Affiliates is hereby authorized at any
time and from time to time, without prior notice to the Borrower or any other
Loan Party, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their Affiliates

73



--------------------------------------------------------------------------------



 



may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
     Section 10.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Highest Lawful Rate. If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Highest Lawful Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Highest Lawful
Rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     Section 10.10. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
     Section 10.11. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Term Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.
     Section 10.12. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

74



--------------------------------------------------------------------------------



 



     Section 10.13. Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b), unless the assignment is to replace a
Defaulting Lender;
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Term Loan, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with Applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 10.14. Exceptions to Covenants. Neither the Borrower nor any
Subsidiary shall be deemed to be permitted to take any action or fail to take
any action which is permitted as an exception to any of the covenants contained
herein or which is within the permissible limits of any of the covenants
contained herein if such action or omission would result in the breach of any
other covenant contained herein.
     Section 10.15. Governing Law; Jurisdiction; Etc.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT EACH PARTY HERETO SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK AND OF THE UNITED
STATES DISTRICT

75



--------------------------------------------------------------------------------



 



COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (c) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
     (d) THE PARTIES HERETO AND EACH OTHER LOAN PARTY AGREE THAT N.Y. GEN.
OBLIG. LAWS §5-1401 AND §5-1402 SHALL APPLY TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
     Section 10.16. Waiver of Right to Trial by Jury. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

76



--------------------------------------------------------------------------------



 



     Section 10.17. USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
Law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.
     Section 10.18. Time of the Essence. Time is of the essence of the Loan
Documents.
     Section 10.19. Existing Credit Agreement. The parties hereto acknowledge
that the Liens now or hereafter granted pursuant to the Collateral Documents and
the Secured Obligations with respect to this Agreement and the other Loan
Documents and the Liens (as defined in the Existing Credit Agreement) and the
Secured Obligations (as defined in the Existing Credit Agreement and defined
herein as the “Existing Credit Agreement Obligations”) are pari passu and of
equal ranking, and notwithstanding anything herein (including Section 8.03) or
in the Existing Credit Agreement to the contrary, and proceeds received from the
Collateral and the Guaranties (as defined in each of this Agreement and the
Existing Credit Agreement) shall be applied to the Secured Obligations and the
Existing Credit Agreement Obligations pro rata in proportion to the respective
outstanding amounts of the Secured Obligations and the Existing Credit Agreement
Obligations.
     Section 10.20. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.



REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            POWERSECURE INTERNATIONAL, INC.
      By:    /s/ Christopher T. Hutter        Christopher T. Hutter        Chief
Financial Officer     

Signature Page

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Administrative Agent
      By:    /s/ Gary D. Pitcock        Gary D. Pitcock        Vice President   
    CITIBANK, N.A., as a Lender
      By:    /s/ Gary D. Pitcock        Gary D. Pitcock        Vice President   
 

Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
TERM COMMITMENTS
AND TERM PRO RATA SHARES

                      Term   Term                          Lender   Commitment  
Pro Rata Share  
Citibank, N.A.
  $ 2,584,000       100.000000000 %
Total
  $ 2,584,000       100.000000000 %

Schedule 2.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
INACTIVE SUBSIDIARIES
Metretek Contract Manufacturing Company, Inc. (Florida corporation)
PowerSpring, Inc. (Delaware corporation)
Mercator Energy Incorporated (Colorado corporation)
Marcum Denver, Inc. (Colorado corporation)
Schedule 1.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
Schedule 5.05

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.08
FEE PROPERTY
4011 Shilling Way
Dallas, Texas 75266
Schedule 5.08

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.09
ENVIRONMENTAL MATTERS
None
Schedule 5.09

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
Part (a): Subsidiaries
Southern Flow Companies, Inc.
PowerSecure, Inc.
UtilityEngineering, Inc.
PowerServices, Inc.
EnergyLite, Inc.
Reid’s Trailer, Inc.
UtilityDesign, Inc.
EfficientLights, LLC
Metretek, Incorporated
Marcum Gas Transmission, Inc.
Note: Does not include Inactive Subsidiaries listed on Schedule 1.01
Part (b): Other Equity Investments
Marcum Midstream 1995-2 Business Trust
Schedule 5.13

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.22
LABOR AGREEMENTS
None
Schedule 5.22

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.23
LABOR MATTERS
None
Schedule 5.23

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS
Caterpillar Financial Services Corporation (PowerSecure equipment)
Copelco Capital, Inc. (Metretek, Incorporated equipment)
Citicapital Commercial Corporation (Metretek, Incorporated equipment)
De Lage Landen Financial Services, Inc.; Solarcom LLC (Metretek, Incorporated
equipment lease)
Schedule 7.01

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INVESTMENTS
None other than listed on Part (b) of Schedule 5.13
Schedule 7.02

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS
Credit Facility with First National Bank of Colorado (to be terminated at
Closing)
Caterpillar Financial Services Corporation (up to $7.5 million from time to
time)
Borrower:
GE Capital — Konica C350 Digital Imager (copier/scanner)
P.O. Box 3083
Cedar Rapids, IA 52406
Southern Flow:
Xerox Capital Services, LLC — Xerox Copier and Scanner Model WCP 45-DADF-HCF
Building 300
1301 Ridgeview Drive
Lewisville, TX 75057
Schedule 7.03

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
POWERSECURE INTERNATIONAL, INC.
1609 Heritage Commerce Ct.
Wake Forest, North Carolina, 27587
Attention:
  Linda Koch
Telephone:
  (919) 556-3056 ext. 246
Facsimile:
  (919) 453-1768
E-mail:
  lkoch@powersecure.com and gzuiderveen@powersecure.com

U.S. Taxpayer Identification No.: 84-1169358
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
CITIBANK, N.A.
One Lincoln Park
8401 North Central Expressway
Dallas, Texas 75225

     
Attention:
  Gary D. Pitcock
Telephone:
  (972) 419-3352
E-mail:
  gary.d.pitcock@citigroup.com

Other Notices as Administrative Agent:
CITIBANK, N.A.
One Lincoln Park
8401 North Central Expressway
Dallas, Texas 75225

     
Attention:
  Gary D. Pitcock
Telephone:
  (972) 419-3352
E-mail:
  gary.d.pitcock@citigroup.com

Schedule 10.02 - 1

 



--------------------------------------------------------------------------------



 



L/C ISSUER:
CITIBANK, N.A.
One Lincoln Park
8401 North Central Expressway
Dallas, Texas 75225

     
Attention:
  Gary D. Pitcock
Telephone:
  (972) 419-3352
E-mail:
  gary.d.pitcock@citigroup.com

Schedule 10.02 - 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF TERM LOAN NOTICE
Date:                     , _____
To: Citibank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Term Credit Agreement, dated as of
January 17, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among PowerSecure International,
Inc. (the “Borrower”), the Lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent.
     The undersigned hereby requests (select one):
     o A Borrowing of Term Loans o A conversion or continuation of Term Loans
     1. On                      (a Business Day).
     2. In the amount of $                    .
     3. Comprised of                    .
         [Type of Term Loan requested]
     4. For Eurodollar Rate Loans: with an Interest Period of [___month(s)].
     5. The proceeds of Term Loan requested will only be used to fund the
purchase of the Property.

                      POWERSECURE INTERNATIONAL, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Exhibit A - Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF TERM LOAN NOTE

      $                                           

     FOR VALUE RECEIVED, POWERSECURE INTERNATIONAL, INC., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of                     
(the “Lender”), on the Term Maturity Date (as defined in the Credit Agreement
referred to below) the principal amount of ___DOLLARS ($___), or such lesser
principal amount of Term Loans (as defined in such Credit Agreement), if any,
due and payable by the Borrower to the Lender on the Term Maturity Date under
that certain Term Credit Agreement, dated as of January 17, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Citibank, N.A., as Administrative Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates, and at such times as are specified in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
     This Note is one of the Term Loan Notes referred to in the Agreement, is
entitled to the benefits thereof and is subject to optional and mandatory
prepayment in whole or in part as provided therein. This Note is also entitled
to the benefits of the Subsidiary Guaranty and the Collateral Documents. Upon
the occurrence of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the Agreement.
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand, intent
to accelerate, acceleration, dishonor and non-payment of this Note.
Exhibit B - Page 1

 



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

                      POWERSECURE INTERNATIONAL, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
               

Exhibit B - Page 2

 



--------------------------------------------------------------------------------



 



REVOLVING LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal or   Outstanding                 End of   Interest   Principal        
Type of   Amount of   Interest   Paid This   Balance   Notation Date   Loan Made
  Loan Made   Period   Date   This Date   Made By  
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                       
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                         
 
                       

Exhibit B - Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                    
To: Citibank, N.A., as Administrative Agent under the Agreement defined below
Ladies and Gentlemen:
     Reference is made to that certain Term Credit Agreement, dated as of
January 17, 2008 (as amended, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among PowerSecure International, Inc. (the
“Borrower”), the Lenders from time to time party thereto, and Citibank, N.A., as
Administrative Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                      of the Borrower, that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:
[Use following for Fiscal Year-end financial statements]
     1. Attached hereto as Schedule 1 are the Fiscal Year end audited financial
statements required by Section 6.01(a) of the Agreement for the Fiscal Year of
the Borrower ended as of the date set forth above as the Financial Statement
Date, together with the report and opinion of an independent certified public
accountant required by such section. Such financial statements fairly present in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries.
[Use following for Fiscal Quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the Fiscal Quarter of the
Borrower ended as of the date set forth above as the Financial Statement Date.
Such financial statements fairly present in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents [add, if applicable: except as hereinafter
listed], and to the best knowledge of the undersigned as of the date hereof no
Default or Event of Default under the Agreement has occurred and is continuing
as of the date hereof [add, if applicable: except the following list of each
Default or
Exhibit C - Page 1

 



--------------------------------------------------------------------------------



 



Event of Default under the Agreement, and its nature and status, that has
occurred and is continuing as of the date of this Certificate.]
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date set forth above as
the Financial Statement Date.
Exhibit C - Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                     .

                      POWERSECURE INTERNATIONAL, INC.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

Exhibit C - Page 3

 



--------------------------------------------------------------------------------



 



For the Fiscal Quarter/Year ended                     (“Financial Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

I.   Section 7.12(a) — Fixed Charge Coverage Ratio.

                  A. Consolidated EBITDA:                             1.  
Consolidated Net Income for Subject Period:
  $            
 
             
 
          2.  
To the extent involved in calculating such Net Increase and without duplication,
Consolidated Interest Charges:
  $            
 
             
 
          3.  
To the extent included in calculating such Consolidated Net Income and without
duplication, amount of taxes, based on or measured by income, deducted in
determining such Consolidated Net Income for Subject Period:
  $            
 
             
 
            4.  
To the extent included in calculating such Consolidated Net Income and without
duplication, depreciation and amortization expense deducted in determining such
Consolidated Net Income for Subject Period:
  $            
 
             
 
            5.  
To the extent included in calculating such Consolidated Net Income and without
duplication, all non-cash charges or losses which do not represent a cash charge
or loss for Subject Period or in a future period:
  $            
 
             
 
            6.  
To the extent included in calculating such Consolidated Net Income and without
duplication, non-recurring charges consisting of Founders Severance Payments and
relocations expenses of not to exceed $14,200,000 in aggregate amount:
  $            
 
             
 
            7.  
To the extent included in calculating such Consolidated Net Income, Federal,
state, local and foreign income tax credits of the Borrower and its Subsidiaries
for Subject Period:
  $            
 
             
 
            8.  
To the extent included in calculating such Consolidated Net Income, Consolidated
Interest Income for Subject Period:
  $            
 
             
 
            9.  
To the extent included in calculating such Consolidated Net Income, all non-cash
items increasing Consolidated Net Income for Subject Period:
  $            
 
             
 
            10.  
Consolidated EBITDA (Lines I.A.1. + 2. + 3. + 4. + 5. + 6. - 7. - 8. - 9.):
  $            
 
             
 
        B. Consolidated Lease Expense for Subject Period:   $            
 
     

Exhibit C - Page 1

 



--------------------------------------------------------------------------------



 



                    C.   Cash Taxes for Subject Period:   $              
 
               
 
        D.   Consolidated Interest Charges for Subject Period:   $              
 
               
 
        E.   Scheduled payments of principal of Consolidated Funded Indebtedness
for Subject Period:   $              
 
               
 
        F.   Consolidated Lease Expense for Subject Period:   $              
 
               
 
        G.   Restricted Payments for Subject Period:   $              
 
               
 
        H.   Fixed Charge Coverage Ratio ((Line I.A.10. + I.B. — I.C.) ¸ (Lines
I.D. + I.E. + I.F. + I.G.)):            to 1.00            
 
        Minimum permitted — See Section 7.12(a) of the Agreement     1.75 to
1.00  

II.   Section 7.12(b) — Leverage Ratio.

                    A.  Consolidated Funded Indebtedness at Statement Date:    
             
 
            1.    
all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments:
  $              
 
               
 
            2.    
all direct or contingent obligations arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments:
  $              
 
               
 
            3.    
all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business):
  $              
 
               
 
            4.    
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed or is limited in recourse:
  $              
 
               
 
            5.    
Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations:
  $              
 
               
 
            6.    
Guarantees of Indebtedness of types specified in Lines II.A.1., II.A.2.,
II.A.3., II.A.4. and II.A.5. above:
  $              
 
               
 
            7.    
Consolidated Funded Indebtedness
(Lines II.A.1. + 2. + 3. + 4. + 5. + 6.):
  $              
 
               
 
        B. Consolidated EBITDA for Subject Period:                  
 
            1.    
Consolidated EBITDA for Subject Period (See Line I.A.10.):
  $              
 
               
 
        C. Leverage Ratio (Line II.A.7. ¸ Line II.B.1.):            to 1.00    
       
 
        Minimum required — See Section 7.12(b) of the Agreement     2.75 to 1.00
 

Exhibit C - Page 2

 



--------------------------------------------------------------------------------



 



III.   Section 7.12(c) — Asset Coverage Ratio.

                    A.   80% of Book Value of Accounts on the determination
date:   $              
 
               
 
        B.   60% of Book Value of Inventory on the determination date:   $      
       
 
               
 
        C.   50% of Book Value of Net Fixed Assets on the determination date:  
$              
 
               
 
        D.   Consolidated Funded Indebtedness (See Line II.A.7.):   $          
   
 
               
 
        E.   Outstanding Term Loans on the determination date:   $              
 
               
 
        F.   Minimum Asset Coverage Ratio (Lines III.A. + III.B. + III.C.) ¸
(Lines III.D. — III.E.):            to 1.00            
 
        Minimum required — See Section 7.12(c) of the Agreement     1.25 to 1.00
 

For purposes hereof, “Subject Period” is the period of four consecutive Fiscal
Quarters ending on the Financial Statement Date.
Exhibit C - Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
   This Assignment and Assumption (this “Assignment and Assumption”) is dated as
of the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
   For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Collateral Guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
   Prior to the Effective Date (defined below) of this Assignment, the parties
shall deliver to the Administrative Agent a processing and recordation fee of
$3,500 in accordance with Section 10.06 of the Credit Agreement.

         
1.
  Assignor:                                           
 
       
2.
  Assignee:                                            [and is an
Affiliate/Approved Fund of [identify Lender]1]
 
        3.   Borrower(s): PowerSecure International, Inc.

 

1   Select as applicable.

Exhibit E - 1

 



--------------------------------------------------------------------------------



 



         
4.
  Administrative Agent:   Citibank, N.A., as the administrative agent under the
Credit Agreement
 
       
5.
  Credit Agreement:   The Term Credit Agreement, dated as of January 17, 2008,
among PowerSecure International, Inc., the Lenders party thereto, and Citibank,
N.A., as Administrative Agent
 
       
6.
  Assigned Interest:    

                              Aggregate                   Amount of     Amount
of     Percentage       Commitment     Commitment     Assigned of   Facility
Assigned   for all Lenders*     Assigned*     Commitment2  
3
  $       $           %
 
                 
 
  $       $           %
 
                 
 
  $       $           %
 
                 

[7. Trade Date:                     ]4
Effective Date:                     , 20___[TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.   3   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Commitment”, “Term Commitment”, etc.).   4   To be
completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

Exhibit E - 2

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:              ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:   

[Consented to and]5 Accepted:
CITIBANK, N.A., as Administrative Agent

            By:           Title:              [Consented to:]6
      By:           Title:           

 

5   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   6   To be added only if the consent of the
Borrower and/or other parties (e.g. L/C Issuer) is required by the terms of the
Credit Agreement.

Exhibit E - 3

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments
Exhibit E - 4

 



--------------------------------------------------------------------------------



 



in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
Exhibit E - 5

 



--------------------------------------------------------------------------------



 



Exhibit E
Guaranty
     GUARANTY (this agreement, together with all amendments and restatements and
all Guaranty Supplements, this “Guaranty”), dated as of January 17, 2008, made
by each of the parties listed on the signature pages hereof and each other
Person which may from time to time become a party to this Guaranty pursuant to
Section 23 (collectively, the “Additional Guarantors,” and each, an “Additional
Guarantor,” and together with each of the signatories party hereto, collectively
the “Guarantors,” and each, a “Guarantor”), in favor of Administrative Agent,
for the benefit of Guaranteed Parties.
BACKGROUND.
     Citibank, N.A., as Administrative Agent, the Lenders party thereto, and
PowerSecure International, Inc., a Delaware corporation (“Borrower”), entered
into the Term Credit Agreement dated as of January 17, 2008 (such agreement,
together with all amendments and restatements, the “Credit Agreement”).
     Borrower and each of Guarantors are members of the same consolidated group
of companies and are engaged in operations which require financing on a basis in
which credit can be made available from time to time to Borrower, and Guarantors
will derive direct and indirect economic benefit from the Loans under the Credit
Agreement and Swap Contracts and Cash Management Documents.
     It is a condition precedent to the obligation of Lenders to make Loans
under the Credit Agreement and to extend other financial accommodations under
the Loan Documents and of Lenders and their Affiliates to provide financial
accommodations pursuant to Guarantied Swap Contracts and Cash Management
Documents that Guarantors shall have executed and delivered this Guaranty.
     Lenders, Administrative Agent, any Lender or Affiliate of any Lender that
is a party to any Swap Contract (provided that such Lender was a Lender at the
time such Swap Contract was entered into) with Borrower or any Affiliate of
Borrower, any Lender or Affiliate of any Lender that is owed any Cash Management
Obligation (provided that such Lender was a Lender at the time such Cash
Management Obligation arose), and the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document are herein
referred to as the “Guaranteed Parties.”
AGREEMENT.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration and to induce Guaranteed Parties to make (a) Loans under
the Credit Agreement and extend other credit and financial accommodations under
the Loan Documents and (b) make financial accommodations under Swap Contracts
and Cash Management Documents, each Guarantor hereby agrees as follows:
     SECTION 1. Guaranty. Guarantors hereby jointly and severally
unconditionally and irrevocably guarantee the full and prompt payment when due,
whether at stated maturity, by acceleration or otherwise, of, and the
performance of, (a) the Obligations, whether now or hereafter existing and
whether for principal, interest, fees, expenses or otherwise, (b) all Swap

 



--------------------------------------------------------------------------------



 



Obligations owed to any Lender or any Affiliate of a Lender (provided at the
time of execution of the Swap Contract related to such Swap Obligations such
Lender is a party to the Credit Agreement, herein called a “Guarantied Swap
Contract”), (c) all Cash Management Obligations owed to any Lender or any
Affiliate of a Lender (provided that during the effectiveness of a Cash
Management Document related to such Cash Management Obligations such Lender is a
party to the Credit Agreement), (d) any and all out-of-pocket expenses
(including, without limitation, expenses and counsel fees and expenses of
Administrative Agent and Lenders) incurred by any of Guaranteed Parties in
enforcing any rights under this Guaranty, and (e) all present and future amounts
that would become due but for the operation of any provision of Debtor Relief
Laws, and all present and future accrued and unpaid interest, including, without
limitation, all post-petition interest if Borrower, any Guarantor or any other
Loan Party voluntarily or involuntarily becomes subject to any Debtor Relief
Laws (the items set forth in clauses (a), (b), (c), (d) and (e) being herein
referred to as the “Guarantied Obligations”). Upon failure of Borrower to pay
any of the Guarantied Obligations when due after the giving by Administrative
Agent and/or Guaranteed Parties of any notice and the expiration of any
applicable cure period in each case provided for in the Credit Agreement and
other Loan Documents, any Guarantied Swap Contract or any Cash Management
Document (whether at stated maturity, by acceleration or otherwise), Guarantors
hereby further jointly and severally agree to promptly pay the same to
Administrative Agent for the benefit of Guaranteed Parties, without any other
demand or notice whatsoever, including without limitation, any notice having
been given to any Guarantor of either the acceptance by Guaranteed Parties of
this Guaranty or the creation or incurrence of any of the Guarantied
Obligations. This Guaranty is an absolute guaranty of payment and performance of
the Guarantied Obligations and not a guaranty of collection, meaning that it is
not necessary for Guaranteed Parties, in order to enforce payment by Guarantors,
first or contemporaneously to accelerate payment of any of the Guarantied
Obligations, to institute suit or exhaust any rights against any Loan Party, or
to enforce any rights against any Collateral. Notwithstanding anything herein or
in any other Loan Document, Guarantied Swap Contract of Cash Management Document
to the contrary, in any action or proceeding involving any state corporate Law,
or any state or federal bankruptcy, insolvency, reorganization or other Law
affecting the rights of creditors generally, if, as a result of applicable Law
relating to fraudulent conveyance or fraudulent transfer, including Section 548
of Bankruptcy Code or any applicable provisions of comparable state Law
(collectively, “Fraudulent Transfer Laws”), the obligations of any Guarantor
(other than Holdings) under this Section 1 would otherwise, after giving effect
to (a) all other liabilities of such Guarantor, contingent or otherwise, that
are relevant under such Fraudulent Transfer Laws (specifically excluding,
however, any liabilities of such Guarantor in respect of intercompany
Indebtedness to Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder)
and (b) to the value as assets of such Guarantor (as determined under the
applicable provisions of such Fraudulent Transfer Laws) of any rights of
subrogation, contribution, reimbursement, indemnity or similar rights held by
such Guarantor pursuant to (i) applicable requirements of Law, (ii) Section 10
hereof or (iii) any other contractual obligations providing for an equitable
allocation among such Guarantor and other Loan Parties or Subsidiaries or
Affiliates of Borrower of obligations arising under this Guaranty or other
guaranties of the Guarantied Obligations by such parties, be held or determined
to be void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under this Section 1, then
the amount of such liability shall, without any further action by such
Guarantor, any Guaranteed Party, Administrative Agent or any other Person, be
automatically

2



--------------------------------------------------------------------------------



 



limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
     SECTION 2. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement, the Notes, the other Loan Documents, the Guarantied Swap Contracts
and the Cash Management Documents, without set-off or counterclaim, and
regardless of any Applicable Law now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Guaranteed Parties with respect
thereto. The liability of each Guarantor under this Guaranty shall be absolute
and unconditional irrespective of:
     (a) any lack of validity or enforceability of any provision of any other
Loan Document, any Guarantied Swap Contract or any Cash Management Document, any
other agreement or instrument relating to any of the foregoing or avoidance or
subordination of any of the Guarantied Obligations;
     (b) any change in the time, manner or place of payment of, or in any other
term of, or any increase in the amount of, all or any of the Guarantied
Obligations, or any other amendment or waiver of any term of, or any consent to
departure from any requirement of, the Credit Agreement, the Notes or any of the
other Loan Documents, the Guarantied Swap Contracts or Cash Management Document;
     (c) any exchange, release or non-perfection of any Lien on any Collateral
for, or any release of any other Loan Party or amendment or waiver of any term
of any other guaranty of, or any consent to departure from any requirement of
any other guaranty of, all or any of the Guarantied Obligations;
     (d) the absence of any attempt to collect any of the Guarantied Obligations
from Borrower or from any other Loan Party or any other action to enforce the
same or the election of any remedy by any of Guaranteed Parties;
     (e) any waiver, consent, extension, forbearance or granting of any
indulgence by any of Guaranteed Parties with respect to any provision of any
other Loan Document, any Guarantied Swap Contract or any Cash Management
Document (except to the extent any written waiver, consent, forbearance or
indulgence executed in accordance with the Credit Agreement, such Swap Contract
or such Cash Management Document, as applicable, expressly modifies or
terminates the obligations of such Guarantor);
     (f) the election by any of Guaranteed Parties in any proceeding under any
Debtor Relief Law;
     (g) any borrowing or grant of a security interest by Borrower, as
debtor-in-possession, under any Debtor Relief Law; or
     (h) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of Borrower, any Guarantor or any other Loan
Party other than payment or performance of the Guarantied Obligations.

3



--------------------------------------------------------------------------------



 



     SECTION 3. Waiver.
     (a) Each Guarantor hereby (i) waives (A) promptness, diligence, and, except
as otherwise provided herein, notice of acceptance and any and all other
notices, including, without limitation, notice of intent to accelerate and
notice of acceleration, with respect to any of the Guarantied Obligations or
this Guaranty, (B) any requirement that any of Guaranteed Parties protect,
secure, perfect or insure any security interest in or other Lien on any property
subject thereto or exhaust any right or take any action against Borrower or any
other Person or any Collateral, (C) the filing of any claim with a court in the
event of receivership or bankruptcy of Borrower or any other Person, (D) except
as otherwise provided herein, protest or notice with respect to nonpayment of
all or any of the Guarantied Obligations, (E) except as otherwise provided
herein, all demands whatsoever (and any requirement that demand be made on
Borrower or any other Person as a condition precedent to such Guarantor’s
obligations hereunder), (F) all rights by which any Guarantor might be entitled
to require suit on an accrued right of action in respect of any of the
Guarantied Obligations or require suit against Borrower or any other Guarantor
or Person, (G) any defense based upon an election of remedies by any Guaranteed
Party, or (H) notice of any events or circumstances set forth in clauses (a)
through (h) of Section 2; and (ii) covenants and agrees that, except as
otherwise agreed by the parties, this Guaranty will not be discharged except by
complete payment and performance of the Guarantied Obligations and any other
obligations of such Guarantor contained herein.
     (b) If, in the exercise of any of its rights and remedies in accordance
with the provisions of Applicable Law, any of Guaranteed Parties shall forfeit
any of its rights or remedies, including, without limitation, its right to enter
a deficiency judgment against Borrower or any other Person, whether because of
any Applicable Law pertaining to “election of remedies” or the like, each
Guarantor hereby consents to such action by such Guaranteed Party and waives any
claim based upon such action. Any election of remedies which, by reason of such
election, results in the denial or impairment of the right of such Guaranteed
Party to seek a deficiency judgment against Borrower or any other Person shall
not impair the obligation of such Guarantor to pay the full amount of the
Guarantied Obligations or any other obligation of such Guarantor contained
herein.
     (c) In the event any of Guaranteed Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by Law or under any of the Loan
Documents, Guarantied Swap Contracts of Cash Management Document, to the extent
not prohibited by Applicable Law, such Guaranteed Party may bid all or less than
the amount of the Guarantied Obligations and the amount of such bid, if
successful, need not be paid by such Guaranteed Party but shall be credited
against the Guarantied Obligations.
     (d) Each Guarantor agrees that notwithstanding the foregoing and without
limiting the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, Guaranteed Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or Administrative Agent is prevented from taking any
action to realize on any Collateral, such Guarantor agrees to pay to
Administrative Agent for the account of Guaranteed Parties, upon demand
therefor, for application to the Guarantied Obligations, the

4



--------------------------------------------------------------------------------



 



amount that would otherwise have been due and payable had such rights and
remedies been permitted to be exercised by Guaranteed Parties.
     (e) Each Guarantor hereby assumes responsibility for keeping itself
informed of the financial condition of Borrower and of each other Loan Party,
and of all other circumstances bearing upon the risk of nonpayment of the
Guarantied Obligations or any part thereof, that diligent inquiry would reveal.
Each Guarantor hereby agrees that Guaranteed Parties shall have no duty to
advise any Guarantor or any other Loan Party of information known to any of
Guaranteed Parties regarding such condition or any such circumstance. In the
event that any of Guaranteed Parties in its sole discretion undertakes at any
time or from time to time to provide any such information to any Guarantor or
other Loan Party, such Guaranteed Party shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which, pursuant to accepted or reasonable banking or
commercial finance practices, such Guaranteed Party wishes to maintain as
confidential, or (iii) to make any other or future disclosures of such
information or any other information to such Guarantor or other Loan Party.
     (f) Each Guarantor consents and agrees that Guaranteed Parties shall be
under no obligation to marshal any assets in favor of any Guarantor or any other
Loan Party or otherwise in connection with obtaining payment of any or all of
the Guarantied Obligations from any Person or source.
SECTION 4. Representations and Warranties.
     (a) Each Guarantor hereby represents and warrants to Guaranteed Parties
that the representations and warranties set forth in Article V of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party are true and correct in all material respects in the
manner specified in the Credit Agreement and Guaranteed Parties shall be
entitled to rely on each of them as if they were fully set forth herein.
     (b) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
     SECTION 5. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless in writing signed by Required Lenders and the applicable Loan
Party, as the case may be, and acknowledged by Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

5



--------------------------------------------------------------------------------



 



     SECTION 6. Addresses for Notices. All notices and other communications
provided for herein shall be effectuated in the manner provided for in
Section 10.02 of the Credit Agreement; provided, that if a notice or
communication hereunder is sent to a Guarantor, said notice shall be addressed
to such Guarantor, in care of Borrower at Borrower’s then current address (or
facsimile number) for notice under the Credit Agreement.
     SECTION 7. No Waiver; Remedies.
     (a) No failure on the part of any Guaranteed Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
Applicable Law or any of the other Loan Documents, Guarantied Swap Contracts of
Cash Management Documents.
     (b) No waiver by Guaranteed Parties of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any of Guaranteed Parties permitted hereunder shall in way affect or
impair any of the rights of Guaranteed Parties or the obligations of any
Guarantor under this Guaranty, under any of the other Loan Documents, under any
Guarantied Swap Contract or under any Cash Management Document, except as
specifically set forth in any such waiver. Any determination by a court of
competent jurisdiction of the amount of any principal and/or interest or other
amount constituting any of the Guarantied Obligations shall be conclusive and
binding on each Guarantor irrespective of whether such Guarantor was a party to
the suit or action in which such determination was made.
     SECTION 8. Right of Set-off. If an Event of Default exists, each of
Guaranteed Parties is hereby authorized at any time and from time to time, to
the fullest extent permitted by Applicable Law, to set-off and apply any and all
deposits (general or special (except trust and escrow accounts), time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Guaranteed Party to or for the credit or the account of each Guarantor
against any and all of the obligations of such Guarantor now or hereafter
existing under this Guaranty, irrespective of whether or not such Guaranteed
Party shall have made any demand under this Guaranty and although such
obligations may be contingent and unmatured; provided, however, such Guaranteed
Party shall promptly notify such Guarantor and Borrower after such set-off and
the application made by such Guaranteed Party; provided, further, any failure to
deliver such notice shall not invalidate any such action. The rights of each
Guaranteed Party under this Section 8 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Guaranteed Party may have.
     SECTION 9. Continuing Guaranty; Transfer of Notes. This Guaranty (a)(i) is
a continuing guaranty and shall remain in full force and effect until the date
upon which all of the Guarantied Obligations are finally paid in full, the
Revolving Commitments and the Term Commitments are terminated and all Guarantied
Swap Contracts have expired or terminated (the “Release Date”) and (ii) binding
upon each Guarantor, its permitted successors and assigns, and (b) inures to the
benefit of and be enforceable by Guaranteed Parties and their respective
successors, permitted transferees, and permitted assigns. Without limiting the
generality of the foregoing clause (b), each of Guaranteed Parties may assign or
otherwise transfer any Note held by it or the Guarantied Obligations owed to it
to any other Person, and such other Person shall

6



--------------------------------------------------------------------------------



 



thereupon become vested with all the rights in respect thereof granted to such
Guaranteed Party herein or otherwise with respect to such of the Notes and the
Guarantied Obligations so transferred or assigned, subject, however, to
compliance with the provisions of Section 10.06 of the Credit Agreement in
respect of assignments. Except as the result of the consummation of a
transaction permitted under Section 7.04 of the Credit Agreement, no Guarantor
may assign any of its obligations under this Guaranty without first obtaining
the written consent of Lenders as set forth in the Credit Agreement.
     SECTION 10. Reimbursement. To the extent that any Guarantor shall be
required hereunder to pay a portion of the Guarantied Obligations exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans, Guarantied Swap Contracts and Cash Management
Documents and (b) the amount such Guarantor would otherwise have paid if such
Guarantor had paid the aggregate amount of the Guarantied Obligations (excluding
the amount thereof repaid by Borrower) in the same proportion as such
Guarantor’s net worth at the date enforcement is sought hereunder bears to the
aggregate net worth of all Guarantors at the date enforcement is sought
hereunder, then such Guarantor shall be reimbursed by such other Guarantors for
the amount of such excess, pro rata, based on the respective net worths of such
other Guarantors at the date enforcement hereunder is sought. Notwithstanding
anything to the contrary, each Guarantor agrees that the Guarantied Obligations
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing its guaranty herein or effecting the
rights and remedies of Guaranteed Parties hereunder. This Section 10 is intended
only to define the relative rights of Guarantors, and nothing set forth in this
Section 10 is intended to or shall impair the obligations of Guarantors, jointly
and severally, to pay to Guaranteed Parties the Guarantied Obligations as and
when the same shall become due and payable in accordance with the terms hereof.
     SECTION 11. Application of Payments. All amounts and property received by
Administrative Agent and Guaranteed Parties pursuant to this Guaranty (including
amounts and property received or applied pursuant to Section 8 or application of
other rights of set-off) shall be applied as provided in Section 8.03 of the
Credit Agreement.
     SECTION 12. Reinstatement; Termination. This Guaranty shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Loan Party for liquidation or reorganization, should any Loan Party
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of any Loan
Party’s assets, and shall, to the fullest extent permitted by Applicable Law,
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guarantied Obligations, or any part thereof, is,
pursuant to Applicable Law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligees of the Guarantied Obligations or such part
thereof, whether as a “voidable preference,” “fraudulent transfer,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Guarantied Obligations shall, to the fullest extent permitted by
Law, be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned. Subject to the reinstatement
provisions of this Section 12, this Guaranty shall remain in full force and
effect until the date upon which (a) all of the Guaranteed Obligations are
fully, indefeasibly, absolutely and unconditionally paid and performed, (b) the
Revolving Commitments and Term Commitments are terminated, and (c) all Swap
Contracts with respect to all Swap Obligations

7



--------------------------------------------------------------------------------



 



have expired, been terminated or secured on terms that are reasonably acceptable
to the parties to such Swap Contract.
     SECTION 13. Governing Law; Waiver of Jury Trial; Submission to Jurisdiction
and Service of Process.
     (a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT ADMINISTRATIVE AGENT AND
EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) EACH GUARANTOR, ADMINISTRATIVE AGENT AND EACH GUARANTEED PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GUARANTOR, ADMINISTRATIVE
AGENT AND EACH GUARANTEED PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH GUARANTOR, ADMINISTRATIVE AGENT AND EACH
GUARANTEED PARTY HERETO, AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT OR ANY GUARANTEED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) EACH GUARANTOR, ADMINISTRATIVE AGENT AND EACH GUARANTEED PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH GUARANTOR, ADMINISTRATIVE AGENT AND EACH GUARANTEED PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     SECTION 14. Waiver of Right to Trial by Jury. EACH GUARANTOR,
ADMINISTRATIVE AGENT AND EACH GUARANTEED PARTY HEREBY EXPRESSLY

8



--------------------------------------------------------------------------------



 



WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH GUARANTOR, ADMINISTRATIVE
AGENT AND EACH GUARANTEED PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     SECTION 15. Section Titles. The Section titles contained in this Guaranty
are and shall be without substantive meaning or content of any kind whatsoever
and are not to be used in any interpretation of this Guaranty.
     SECTION 16. Definitions. Capitalized terms not otherwise defined herein
have the meaning specified in the Credit Agreement.
     SECTION 17. Execution in Counterparts. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, all of which when taken together shall
constitute a single contract.
     SECTION 18. Miscellaneous. All references herein to Borrower or to any
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for
Borrower or such Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.
     SECTION 19. Subrogation and Subordination.
     (a) Subrogation. Notwithstanding any reference to subrogation contained
herein to the contrary, until the Release Date, each Guarantor hereby
irrevocably waives any claim or other rights which it may have or hereafter
acquire against Borrower that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution, indemnification, any right to participate in any claim or remedy
of any Guaranteed Party against Borrower or any Collateral which any Guaranteed
Party now has or hereafter acquires, whether or not such claim, remedy or right
arises in equity, or under contract, statutes or common law, including without
limitation, the right to take or receive from Borrower, directly or indirectly,
in cash or other property or by set-off or in any other manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to any Guarantor in violation of the preceding sentence and the Guarantied
Obligations shall not have been paid in full, such amount shall be deemed to
have been paid to such Guarantor for the benefit of, and held in trust for the
benefit of, Guaranteed Parties, and shall forthwith be paid to Administrative
Agent to be credited and applied upon the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
other Loan Document,

9



--------------------------------------------------------------------------------



 



Guarantied Swap Contracts or Cash Management Documents. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this Section 18 is knowingly made in contemplation of such
benefits.
     (b) Subordination. With respect to each Guarantor, all debt and other
liabilities of each Borrower or any other Loan Party to such Guarantor (“Loan
Party Debt”) are expressly subordinate and junior to the Guarantied Obligations
and any instruments evidencing the Guarantied Obligations to the extent provided
below.
     (i) Until the Release Date, each Guarantor agrees that it will not request,
demand, accept, or receive (by set-off or other manner) any payment amount,
credit or reduction of all or any part of the amounts owing under the Loan Party
Debt or any security therefor, except as specifically allowed pursuant to
clause (ii);
     (ii) Notwithstanding the provisions of clause (i), Borrower and each other
Loan Party may pay to such Guarantor and such Guarantor may request, demand,
accept and receive and retain from Borrower payments, credits or reductions of
all or any part of the amounts owing under the Loan Party Debt or any security
therefor on the Loan Party Debt; provided, that each Borrower’s and other Loan
Party’s right to pay and such Guarantor’s right to receive any such amount shall
automatically and be immediately suspended and cease (A) upon the occurrence and
during the continuance of an Event of Default or (B) if, after taking into
account the effect of such payment, an Event of Default would occur and be
continuing. Such Guarantor’s right to receive amounts under this clause (ii)
(including any amounts which theretofore may have been suspended) shall
automatically be reinstated at such time as the Event of Default which was the
basis of such suspension has been cured or waived (provided that no subsequent
Event of Default has occurred) or such earlier date, if any, as Administrative
Agent gives notice to Guarantors of reinstatement by Required Lenders, in
Required Lenders’ sole discretion;
     (iii) If any Guarantor receives any payment on the Loan Party Debt in
violation of this Guaranty, such Guarantor will hold such payment in trust for
Guaranteed Parties and will promptly deliver such payment to Administrative
Agent; and
     (iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law against Borrower or any other Loan Party (an “Insolvency Proceeding”)
and subject to court orders issued pursuant to the applicable Debtor Relief Law,
the Guarantied Obligations shall first be paid, discharged and performed in full
before any payment or performance is made upon the Loan Party Debt
notwithstanding any other provisions which may be made in such Insolvency
Proceeding. In the event of any Insolvency Proceeding, each Guarantor will at
any time prior to the Release Date (A) file, at the request of any Guaranteed
Party, any claim, proof of claim or similar instrument necessary to enforce
Borrower’s or such other Loan Party’s obligation to pay the Loan Party Debt, and
(B) hold in trust for and pay to Administrative Agent, for the benefit of
Guaranteed Parties, any and all monies, obligations, property, stock dividends
or other assets received in any such proceeding on account of the Loan Party
Debt in order that

10



--------------------------------------------------------------------------------



 



Guaranteed Parties may apply such monies or the cash proceeds of such other
assets to the Guarantied Obligations.
     SECTION 20. Guarantor Insolvency. Should any Guarantor voluntarily seek,
consent to, or acquiesce in the benefits of any Debtor Relief Law or become a
party to or be made the subject of any proceeding provided for by any Debtor
Relief Law (other than as a creditor or claimant) that could suspend or
otherwise adversely affect the rights of any Guaranteed Party granted hereunder,
then, the obligations of such Guarantor under this Guaranty shall be, as between
such Guarantor and such Guaranteed Party, a fully-matured, due, and payable
obligation of such Guarantor to such Guaranteed Party (without regard to whether
there is an Event of Default under the Credit Agreement or whether any part of
the Guarantied Obligations is then due and owing by Borrower to such Guaranteed
Party), payable in full by such Guarantor to Administrative Agent, for the
benefit of such Guaranteed Party, upon demand, which shall be the estimated
amount owing in respect of the contingent claim created hereunder.
     SECTION 21. Rate Provision. It is not the intention of any Guaranteed Party
to make an agreement violative of the Laws of any applicable jurisdiction
relating to usury. Regardless of any provision in this Guaranty, no Guaranteed
Party shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the Highest
Lawful Rate. In no event shall any Guarantor be obligated to pay any amount in
excess of the Highest Lawful Rate. If from any circumstance Administrative Agent
or any Guaranteed Party shall ever receive, collect or apply anything of value
deemed excess interest under Applicable Law, an amount equal to such excess
shall be applied first to the reduction of the principal amount of outstanding
Revolving Loans and Term Loans and then to the principal of any other Guarantied
Obligations, and any remainder shall be promptly refunded to the payor. In
determining whether or not interest paid or payable with respect to the
Guarantied Obligations, under any specified contingency, exceeds the Highest
Lawful Rate, Guarantors and Guaranteed Parties shall, to the maximum extent
permitted by Applicable Law, (a) characterize any non-principal payment as an
expense, fee or premium rather than as interest, (b) amortize, prorate, allocate
and spread the total amount of interest throughout the full term of such
Guarantied Obligations so that the interest paid on account of such Guarantied
Obligations does not exceed the Highest Lawful Rate and/or (c) allocate interest
between portions of such Guarantied Obligations; provided, that if the
Guarantied Obligations are paid and performed in full prior to the end of the
full contemplated term thereof, and if the interest received for the actual
period of existence thereof exceeds the Highest Lawful Rate, Guaranteed Parties
shall refund to the payor the amount of such excess or credit the amount of such
excess against the total principal amount owing, and, in such event, no
Guaranteed Party shall be subject to any penalties provided by any laws for
contracting for, charging or receiving interest in excess of the Highest Lawful
Rate.
     SECTION 22. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

11



--------------------------------------------------------------------------------



 



     SECTION 23. No Setoff or Deductions; Taxes. Each Guarantor represents and
warrants that it is incorporated or formed, and resides in, the United States of
America. All payments by each Guarantor hereunder shall be paid in full, without
setoff or counterclaim (other than mandatory) or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes other than Excluded Taxes. If each Guarantor must make a payment under
this Guaranty, each Guarantor represents and warrants that it will make the
payment from one of its U.S. resident offices to Administrative Agent or each
other Guaranteed Party so that no withholding tax is imposed on the payment. If
notwithstanding the foregoing, each Guarantor makes a payment under this
Guaranty to which withholding tax applies, or any taxes (other than taxes on
income (a) imposed by the country or any subdivision of the country in which the
principal office or actual lending office of Administrative Agent or any other
Guaranteed Party is located and (b) measured by the United States taxable income
of Administrative Agent or any other Guaranteed Party would have received is all
payments under or in respect of this Guaranty were exempt from taxes levied by
such Guarantor’s country) are at any time imposed on any payments under or in
respect of this Guaranty including, but not limited to, payments made pursuant
to this Section 23, each Guarantor shall pay all such taxes to the relevant
authority in accordance with Applicable Law such that Administrative Agent or
any other Guaranteed Party receives the sum it would have received had no such
deduction or withholding been made and shall also pay to Administrative Agent or
any other Guaranteed Party, on demand, all additional amounts which
Administrative Agent or any other Guaranteed Party specifies as necessary to
preserve the after-tax yield Administrative Agent or such other Guaranteed Party
would have received if such taxes had not been imposed. Each Guarantor shall
promptly provide Administrative Agent or any other Guaranteed Party with an
original receipt or certified copy issued by the relevant authority evidencing
the payment of ay such amount required to be deducted or withheld.
     SECTION 24. Additional Guarantors. Upon the execution and delivery by any
other Person of a Guaranty Supplement in substantially the form of Exhibit A
(each, a “Guaranty Supplement”), such Person shall become a “Guarantor”
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any Guaranty Supplement shall not require
the consent of any other Guarantor hereunder. The rights and obligations of each
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Guarantor as a party to this Guaranty.
     SECTION 25. ENTIRE AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS. OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.



The Remainder of This Page is Intentionally Left Blank.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its duly authorized officer on the date first above
written.
POWERSECURE, INC.
POWERSERVICES, INC.
ENERGYLITE, INC.
UTILITYENGINEERING, INC.
UTILITYDESIGN, INC.
MARCUM GAS TRANSMISSION, INC.
REID’S TRAILER, INC.
EFFICIENTLIGHTS, LLC
SOUTHERN FLOW COMPANIES, INC.
METRETEK, INCORPORATED

                  By:   /s/ Christopher T. Hutter         Christopher T. Hutter
        Vice President for all  

Signature Page - Guaranty

 



--------------------------------------------------------------------------------



 



EXHIBIT A to Guaranty
Guaranty Supplement No. ___
     THIS GUARANTY SUPPLEMENT NO.                      (this “Guaranty
Supplement”) is made as of                               , to the Guaranty dated
as of January 17, 2008 (such agreement, together with all amendments and
restatements, the “Guaranty”), among the initial signatories thereto and each
other Person which from time to time thereafter became a party thereto pursuant
to Section 24 thereof (each, individually, a “Guarantor” and, collectively, the
“Guarantors”), in favor of Administrative Agent for the benefit of Guaranteed
Parties (as defined in the Guaranty).
BACKGROUND.
     Capitalized terms not otherwise defined herein have the meaning specified
in the Guaranty. The Guaranty provides that additional parties may become
Guarantors under the Guaranty by execution and delivery of this form of Guaranty
Supplement. Pursuant to the provisions of Paragraph 24 of the Guaranty, the
undersigned is becoming an Additional Guarantor under the Guaranty. The
undersigned desires to become a Guarantor under the Guaranty in order to induce
Guaranteed Parties to continue to make credit extensions and accommodations
under the Loan Documents, Guarantied Swap Contracts and Cash Management
Documents.
AGREEMENT.
     NOW, THEREFORE, the undersigned agrees with Administrative Agent and each
other Guaranteed Party as follows:
     SECTION 1. In accordance with the Guaranty, the undersigned hereby becomes
a Guarantor under the Guaranty with the same force and effect as if it were an
original signatory thereto as a Guarantor and the undersigned hereby (a) agrees
to all the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof. Each reference to a “Guarantor” or an “Additional Guarantor”
in the Guaranty shall be deemed to include the undersigned.
     SECTION 2. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect in accordance with its terms.
     SECTION 3. THIS GUARANTY SUPPLEMENT AND THE GUARANTY SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED, THAT
ADMINISTRATIVE AGENT AND EACH OTHER GUARANTEED PARTY SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
     SECTION 4. This Guaranty Supplement hereby incorporates by reference the
provisions of the Guaranty, which provisions are deemed to be a part hereof, and
this Guaranty Supplement shall be deemed to be a part of the Guaranty.

 



--------------------------------------------------------------------------------



 



     SECTION 5. This Guaranty Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.



The Remainder of This Page Is Intentionally Left Blank.

2



--------------------------------------------------------------------------------



 



     EXECUTED as of the date above first written.

                  ADDRESS:   [ADDITIONAL GUARANTOR]    
 
                             
 
                             
 
      By:                      
 
      Print Name:                      
 
         
 
   
Attention:
      Print Title:        
 
               

ACCEPTED BY:
CITIBANK, N.A.,
as Administrative Agent
By:                                                                 
Print Name:                                                  
Print Title:                                                   

 



--------------------------------------------------------------------------------



 



Exhibit F
DEED OF TRUST
from
POWERSECURE, INC.,
as Grantor
in favor of
Mary C. Tucker,
as Trustee
for the benefit of
CITIBANK, N.A.,
as Administrative Agent, as Beneficiary
January 17, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Additional Definitions
    9  
 
       
ARTICLE II GRANT
    9  
2.1 Grant
    9  
 
       
ARTICLE III WARRANTIES AND REPRESENTATIONS
    10  
3.1 Information
    10  
3.2 Title and Lien
    10  
3.3 Business Purposes
    10  
3.4 Taxes
    10  
3.5 Mailing Address
    10  
3.6 Relationship of Grantor and Beneficiary and Secured Creditors
    10  
3.7 No Reliance on Beneficiary or any Secured Creditor
    11  
3.8 Environmental and Hazardous Substances
    11  
3.9 No Litigation
    13  
 
       
ARTICLE IV AFFIRMATIVE COVENANTS
    13  
4.1 Compliance with Legal Requirements
    13  
4.2 First Lien Status
    13  
4.3 Payment of Impositions
    13  
4.4 Repair
    13  
4.5 Insurance
    14  
4.6 Inspection
    15  
4.7 Payment for Labor and Materials
    15  
4.8 Further Assurances and Corrections
    15  
4.9 Tax on Deed of Trust
    15  
4.10 Expenses
    15  
4.11 Delivery of Contracts
    16  
4.12 Environment and Hazardous Substances
    16  
 
       
ARTICLE V NEGATIVE COVENANTS
    18  
5.1 Use Violations
    18  
5.2 Waste; Alterations
    18  
5.3 Replacement of Fixtures and Personalty
    18  
5.4 Change in Zoning
    18  
5.5 No Drilling
    18  
5.6 No Disposition
    19  
5.7 No Subordinate Mortgages
    19  
5.8 Change of Entity; Address
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
ARTICLE VI EVENTS OF DEFAULT
    19  
6.1 False Representation
    19  
6.2 No Further Encumbrances
    19  
6.3 Disposition of Mortgaged Property and Beneficial Interest in Grantor
    19  
6.4 Condemnation
    20  
6.5 Destruction of Improvements
    20  
6.6 Abandonment
    20  
6.7 Event of Default in Loan Documents
    20  
 
       
ARTICLE VII REMEDIES
    20  
7.1 Beneficiary’s Remedies Upon Default
    20  
7.2 Other Rights of Beneficiary
    27  
7.3 Possession After Foreclosure
    28  
7.4 Application of Proceeds
    28  
7.5 Abandonment of Sale
    28  
7.6 Payment of Fees
    29  
7.7 Miscellaneous
    29  
7.8 Waiver of Deficiency Statute
    30  
 
       
ARTICLE VIII SPECIAL PROVISIONS
    31  
8.1 Condemnation Proceeds
    31  
8.2 Insurance Proceeds
    31  
8.3 Reserve for Impositions and Insurance Premiums
    32  
8.4 INDEMNITY
    32  
8.5 Subrogation
    34  
8.6 Waiver of Setoff
    34  
8.7 Setoff
    35  
 
       
ARTICLE IX ASSIGNMENT OF SPACE LEASES AND RENTS
    35  
9.1 Assignment
    35  
9.2 Limited License
    35  
9.3 Enforcement of Space Leases
    35  
9.4 No Merger of Estates
    36  
 
       
ARTICLE X SECURITY AGREEMENT
    36  
10.1 Security Interest
    36  
10.2 Financing Statements
    36  
10.3 Fixture Filing
    36  
 
       
ARTICLE XI CONCERNING THE TRUSTEE
    37  
11.1 No Required Action
    37  
11.2 Certain Rights
    37  
11.3 Retention of Money
    38  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page
11.4 Successor Trustees
    38  
11.5 Perfection of Appointment
    38  
11.6 Succession Instruments
    38  
11.7 No Representation by Trustee or Beneficiary
    38  
 
       
ARTICLE XII MISCELLANEOUS
    39  
12.1 Release
    39  
12.2 Performance at Grantor’s Expense
    39  
12.3 Survival of Obligations
    39  
12.4 Recording and Filing
    39  
12.5 Notices
    39  
12.6 Covenants Running with the Land
    40  
12.7 Successors and Assigns
    40  
12.8 No Waiver; Severability
    40  
12.9 Counterparts
    40  
12.10 Applicable Law
    41  
12.11 Interest Provisions
    41  
12.12 Subrogation
    42  
12.13 Rights Cumulative
    42  
12.14 Payments
    43  
12.15 Exceptions to Covenants
    43  
12.16 Reliance
    43  
12.17 Change of Security
    43  
12.18 Headings
    44  
12.19 Entire Agreement; Amendment
    44  
12.20 Waiver of Right to Trial by Jury
    44  

-iii-



--------------------------------------------------------------------------------



 



When recorded, return to:
James R. Littlejohn
Winstead PC
5400 Renaissance Tower
1201 Elm Street
Dallas, Texas 75270
DEED OF TRUST
     This DEED OF TRUST (herein referred to as the “Deed of Trust”), entered
into as of January 17, 2008, by, PowerSecure, Inc., a Delaware corporation,
(“Grantor”), whose chief executive office and mailing address for notice
hereunder is at 1609 Heritage Commerce Ct., Wake Forest, North Carolina 27587,
Attention: President and Chief Executive Officer, and whose organizational
identification number issued by the State of Delaware is DE3278285, to Mary C.
Tucker (“Trustee”), whose address is 3950 Regent Boulevard, Mail Stop S1B135,
Irving, Texas 75063, for the benefit of the hereinafter described Beneficiary.
W I T N E S S E T H:
ARTICLE I
DEFINITIONS
     1.1 Definitions. As used herein, the following terms shall have the
following meanings:
     Administrative Agent: As defined in each of the Existing Credit Agreement
and the Term Credit Agreement.
     Beneficiary: Citibank, N.A., in its capacity as Administrative Agent, for
the benefit of Secured Creditors, whose address for notice hereunder is 8401 N.
Central Expressway, Suite 500, Dallas, Texas 75225, Attention: Gary D. Pitcock
     Charges: As defined in Section 12.11(b) hereof.
     Constituent Party: Any signatory to this Deed of Trust that signs on
Grantor’s behalf that is a corporation, general partnership, limited
partnership, joint venture, trust, or other type of business organization.
     Contracts: All of the right, title, and interest of Grantor in, to, and
under any and all (i) contracts for the purchase of all or any portion of the
Mortgaged Property, whether such Contracts are now or at any time hereafter
existing, including but without limitation, any and all earnest money or other
deposits escrowed or to be escrowed or letters of credit provided or to be
provided by the purchasers under the Contracts, including all amendments and
supplements to and renewals and extensions of the Contracts at any

DEED OF TRUST - Page 1



--------------------------------------------------------------------------------



 



time made, and together with all payments, earnings, income, and profits arising
from sale of all or any portion of the Mortgaged Property or from the Contracts
and all other sums due or to become due under and pursuant thereto and together
with any and all earnest money, security, letters of credit or other deposits
under any of the Contracts; (ii) contracts, licenses, permits, and rights
relating to living unit equivalents or other entitlements for water, wastewater,
and other utility services whether executed, granted, or issued by a private
Person or a Governmental Authority or quasi-governmental agency, which are
directly or indirectly related to, or connected with, the development of the
Mortgaged Property, whether such contracts, licenses, and permits are now or at
any time thereafter existing, including without limitation, any and all rights
of living unit equivalents or other entitlements with respect to water,
wastewater, and other utility services, certificates, licenses, zoning
variances, permits, and no-action letters from each Governmental Authority
required: (a) to evidence compliance by Grantor and all improvements constructed
or to be constructed on the Mortgaged Property with all legal requirements
applicable to the Mortgaged Property, and (b) to develop and/or operate the
Mortgaged Property as a commercial and/or residential project; (iii) any and all
right, title, and interest Grantor may have in any financing arrangements
relating to the financing of or the purchase of all or any portion of the
Mortgaged Property by future purchasers; (iv) all contracts with architects,
engineers or other professionals relating to the design and/or construction of
the Improvements, plans, including all amendments and supplements to and
renewals and extensions of such contracts at any time made, and together with
all rebates, refunds or deposits, and all other sums due or to become due under
and pursuant thereto and together with all powers, privileges, options, and
other benefits of Grantor under such contracts; and (v) all other contracts
which in any way relate to the use, enjoyment, occupancy, operation,
maintenance, management or ownership of the Mortgaged Property (save and except
any and all leases, subleases or other agreements pursuant to which Grantor is
granted a possessory interest in the Land), including but not limited to
maintenance and service contracts and management agreements.
     Debtor Relief Laws: The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
     Default Rate: The rate of interest specified in the Credit Agreement as the
“Default Rate” to be paid at the times specified in the Credit Agreement, but
not in excess of the Highest Lawful Rate.
     Disposition: Any sale, lease (except as permitted under this Deed of
Trust), sublease, exchange, assignment, conveyance, transfer, trade, or other
disposition of all or any portion of the Mortgaged Property (or any interest
therein) or all or any part of the beneficial ownership interest in Grantor (if
Grantor is a corporation, partnership, general partnership, limited partnership,
joint venture, trust, or other type of business association or legal entity).

DEED OF TRUST - Page 2



--------------------------------------------------------------------------------



 



     Environmental Law: Any federal, state, or local Law, statute, ordinance, or
regulation, whether now or hereafter in effect, pertaining to health, industrial
hygiene, or the environmental conditions on, under, or about the Mortgaged
Property, including without limitation, the following, as now or hereafter
amended: Comprehensive Environmental Response, Compensation, and Liability Act
of 1980 (“CERCLA”), 42 U.S.C. § 9601 et seq.; Resource, Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq. as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), Pub. L. 99-499, 100 Stat.
1613; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; Emergency
Planning and Community Right to Know Act of 1986, 42 U.S.C. § 1101 et seq.;
Clean Water Act (“CWA”), 33 U.S.C. § 1251 et seq.; Clean Air Act (“CAA”), 42
U.S.C. § 7401 et seq.; Federal Water Pollution Control Act (“FWPCA”), 33 U.S.C.
§ 1251 et seq.; and any corresponding state Laws or ordinances; and regulations,
rules, guidelines, or standards promulgated pursuant to such Laws, statutes and
regulations, as such statutes, regulations, rules, guidelines, and standards are
amended from time to time.
     Event of Default: Any happening or occurrence described in Article VI
hereof.
     Existing Credit Agreement: The Credit Agreement dated as of August 23,
2007, among PowerSecure International, Inc., Citibank, N.A., as Administrative
Agent, and the other lenders party thereto.
     Fixtures: All materials, supplies, equipment, systems, apparatus, and other
items now owned or hereafter acquired by Grantor and now or hereafter attached
to, installed in, or used in connection with (temporarily or permanently) any of
the Improvements or the Land, which are now owned or hereafter acquired by
Grantor and are now or hereafter attached to the Land or the Improvements, and
including but not limited to any and all partitions, dynamos, window screens and
shades, draperies, rugs and other floor coverings, awnings, motors, engines,
boilers, furnaces, pipes, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, swimming pools, heating,
ventilating, refrigeration, plumbing, laundry, lighting, generating, cleaning,
waste disposal, transportation (of people or things, including but not limited
to, stairways, elevators, escalators, and conveyors), incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, disposals, dishwashers, refrigerators and ranges,
recreational equipment and facilities of all kinds, and lighting, traffic
control, waste disposal, raw and potable water, gas, electrical, storm and
sanitary sewer, telephone and cable television facilities, and all other
utilities whether or not situated in easements, together with all accessions,
appurtenances, replacements, betterments, and substitutions for any of the
foregoing and the proceeds thereof.
     Governmental Authority: Any and all applicable courts, boards, agencies,
commissions, offices, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise), whether now or hereafter in existence.

DEED OF TRUST - Page 3



--------------------------------------------------------------------------------



 



     Grantor: The Person described as Grantor in the initial paragraph of this
Deed of Trust and any and all subsequent owners of the Mortgaged Property or any
part thereof (without hereby implying Beneficiary’s consent to any Disposition
of the Mortgaged Property).
     Guarantor (individually and/or collectively, as the context may require):
Those Persons, if any, designated as Guarantor in the Guaranty.
     Guaranty (individually and/or collectively, as the context may require):
That or those instruments of guaranty, if any, now or hereafter in effect, from
Guarantor to Beneficiary, Administrative Agent or any Secured Creditor
guaranteeing the repayment and performance of all or any part of the
Indebtedness or the satisfaction of, or continued compliance with, the
Obligations, or both.
     Hazardous Substance: Hazardous Substance is any substance, product, waste,
or other material which is or becomes listed, regulated, or addressed as being a
toxic, hazardous, polluting, or similarly harmful substance under any
Environmental Law, including without limitation: (i) any substance included
within the definition of “hazardous waste” pursuant to Section 1004 of RCRA;
(ii) any substance included within the definition of “hazardous substance”
pursuant to Section 101 of CERCLA; (iii) any substance included within (a) the
definition of “regulated substance” pursuant to any Law; or (b) the definition
of “hazardous substance” pursuant to any Law; (iv) asbestos; (v) polychlorinated
biphenyls; (vi) petroleum products; (vii) underground storage tanks, whether
empty, filled or partially filled with any substance; (viii) any radioactive
materials, urea formaldehyde foam insulation or radon; (ix) any substance
included within the definition of “waste” or “pollutant” pursuant to any Law;
and (x) any other chemical, material or substance, the exposure to which is
prohibited, limited or regulated by any Governmental Authority on the basis that
such chemical, material or substance is toxic, hazardous or harmful to human
health or the environment.
     Highest Lawful Rate: As defined in Section 12.11 hereof.
     Impositions: (i) All real estate and personal property taxes, charges,
assessments, standby fees, excises, and levies and any interest, costs, or
penalties with respect thereto, general and special, ordinary and extraordinary,
foreseen and unforeseen, of any kind and nature whatsoever which at any time
prior to or after the execution hereof may be assessed, levied, or imposed upon
the Mortgaged Property or the ownership, use, occupancy, or enjoyment thereof,
or any portion thereof, or the sidewalks, streets, or alleyways adjacent
thereto; (ii) any charges, fees, license payments, or other sums payable for or
under any easement, license, or agreement maintained for the benefit of the
Mortgaged Property; (iii) water, gas, sewer, electricity, and other utility
charges and fees relating to the Mortgaged Property; and (iv) assessments and
charges arising under any subdivision, condominium, planned unit development, or
other declarations, restrictions, regimes, or agreements affecting the Mortgaged
Property.
     Improvements: Any and all buildings, covered garages, air conditioning
towers, open parking areas, structures and other improvements, and any and all
additions,

DEED OF TRUST - Page 4



--------------------------------------------------------------------------------



 



alterations, betterments or appurtenances thereto, now or at any time hereafter
situated, placed, or constructed upon the Land or any part thereof.
     Indebtedness: (i) The Secured Obligations, (ii) the principal of, interest
on, or other sums evidenced by the Loan Documents; (iii) any other amounts,
payments, or premiums payable under the Loan Documents; (iv) such additional
sums, with interest thereon, as may hereafter be borrowed from any Secured
Creditor pursuant to a Loan Document, its successors or assigns, by the then
record owner of the Mortgaged Property, when evidenced by a promissory note
which, by its terms, is secured hereby (it being contemplated by Grantor,
Beneficiary and Secured Creditors that such future indebtedness may be
incurred); (v) any and all other indebtedness, obligations, and liabilities of
any kind or character of Grantor to Beneficiary or any Secured Creditor pursuant
to a Loan Document or other agreement evidencing or governing the Secured
Obligations, now or hereafter existing, absolute or contingent, due or not due,
arising by operation of Law or otherwise, or direct or indirect, primary or
secondary, joint, several, joint and several, fixed or contingent, secured or
unsecured by additional or different security or securities, including
indebtedness, obligations, and liabilities to Beneficiary or any Secured
Creditor pursuant to a Loan Document or other agreement evidencing or governing
the Secured Obligations of Grantor as a member of any partnership, joint
venture, trust or other type of business association, or other group, and
whether incurred by Grantor as principal, surety, endorser, guarantor,
accommodation party or otherwise, it being contemplated by Grantor and
Beneficiary and Secured Creditors that Grantor may hereafter become indebted to
Beneficiary and Secured Creditors in further sum or sums, and (vi) all present
and future amounts in respect of the foregoing that would become due but for the
operation of any provision of Debtor Relief Laws, and all present and future
accrued and unpaid interest, including, without limitation, post-petition
interest if Grantor or any other Loan Party voluntarily or involuntarily becomes
subject to any Debtor Relief Laws. Notwithstanding the foregoing provisions of
this definition, this Deed of Trust shall not secure any such other loan,
advance, debt, obligation or liability with respect to which Beneficiary or any
Secured Creditor is by applicable Law prohibited from obtaining a lien on real
estate, nor shall this definition operate or be effective to constitute or
require any assumption or payment by any Person, in any way, of any debt or
obligation of any other Person to the extent that the same would violate or
exceed the limit provided in any applicable usury or other Law.
     Land: The real property or interest therein described in Exhibit “A”
attached hereto and incorporated herein by this reference, together with all
right, title, interest, and privileges of Grantor in and to (i) all streets,
ways, roads, alleys, easements, rights-of-way, licenses, rights of ingress and
egress, vehicle parking rights and public places, existing or proposed,
abutting, adjacent, used in connection with or pertaining to such real property
or the improvements thereon; (ii) any strips or gores of real property between
such real property and abutting or adjacent properties; (iii) all water and
water rights, timber and crops pertaining to such real estate; and (iv) all
appurtenances and all reversions and remainders in or to such real property.
     Law: As defined in each of the Existing Credit Agreement and the Term
Credit Agreement.

DEED OF TRUST - Page 5



--------------------------------------------------------------------------------



 



     Legal Requirements: (i) Any and all present and future judicial decisions,
statutes, rulings, rules, regulations, permits, certificates, or ordinances of
any Governmental Authority in any way applicable to Grantor, any Guarantor or
the Mortgaged Property, including, without limiting the generality of the
foregoing, the ownership, use, occupancy, possession, operation, maintenance,
alteration, repair, or reconstruction thereof, (ii) any and all covenants,
conditions, and restrictions contained in any deeds, other forms of conveyance,
or in any other instruments of any nature that relate in any way or are
applicable to the Mortgaged Property or the ownership, use, or occupancy
thereof, (iii) Grantor’s or any Guarantor’s presently or subsequently effective
bylaws and articles of incorporation or partnership, limited partnership, joint
venture, trust, or other form of business association agreement, (iv) any and
all Space Leases, (v) any and all Contracts, and (vi) any and all leases, other
than those described in (iv) above, and other contracts (written or oral) of any
nature that relate in any way to the Mortgaged Property and to which Grantor or
any Guarantor may be bound, including, without limiting the generality of the
foregoing, any lease or other contract pursuant to which Grantor is granted a
possessory interest in and to the Land and/or the Improvements.
     License: As defined in Section 9.2 hereof.
     Loan Documents: As defined in each of the Existing Credit Agreement and the
Term Credit Agreement.
     Loan Party: As defined in each of the Existing Credit Agreement and the
Term Credit Agreement.
     Material Adverse Effect: (i) a Material Adverse Effect (as defined in each
of the Existing Credit Agreement and the Term Credit Agreement) and (ii) any
material and adverse effect on the value of the Mortgaged Property.
     Minerals: All substances in, on, or under the Land which are now, or may
become in the future, intrinsically valuable, that is, valuable in themselves,
and which now or may be in the future enjoyed through extraction or removal from
the property, including without limitation, oil, gas, and all other
hydrocarbons, coal, lignite, carbon dioxide and all other nonhydrocarbon gases,
uranium and all other radioactive substances, and gold, silver, copper, iron and
all other metallic substances or ores, including all as-extracted collateral (as
defined in the UCC).
     Mortgaged Property: The Land, Fixtures, Improvements, Personalty,
Contracts, Space Leases and Rents, and any interest of Grantor now owned or
hereafter acquired in and to the Land, Minerals, Fixtures, Improvements,
Personalty, Contracts, Space Leases and Rents, together with any and all other
security and collateral of any nature whatsoever, now or hereafter given for the
repayment or performance of the Indebtedness or the performance and discharge of
the Obligations. As used in this Deed of Trust, the term “Mortgaged Property”
shall be expressly defined as meaning all or, where the context permits or
requires, any portion of the above and all or, where the context permits or
requires, any interest therein.

DEED OF TRUST - Page 6



--------------------------------------------------------------------------------



 



     Notes: As defined in each of the Existing Credit Agreement and the Term
Credit Agreement.
     Obligations: Any and all of the covenants, conditions, warranties,
representations, and other obligations (other than to repay or perform the
Indebtedness) made or undertaken by Grantor, Guarantor, or any other Person or
party to the Loan Documents to Beneficiary, any Secured Creditor, Trustee, or
others as set forth in the Loan Documents, the Space Leases, and in any deed,
lease, sublease, or other form of conveyance, or any other agreement pursuant to
which Grantor is granted a possessory interest in the Land.
     Permitted Exceptions: The liens, easements, restrictions, security
interests, and other matters (if any) as reflected on Exhibit “B” attached
hereto and incorporated herein by reference and the liens and security interests
created by the Loan Documents.
     Person: As defined in each of the Existing Credit Agreement and the Term
Credit Agreement.
     Personalty: All of the right, title, and interest of Grantor in and to
(i) furniture, furnishings, equipment, machinery, goods (including, but not
limited to, crops, farm products, timber and timber to be cut, and extracted
Minerals); (ii) general intangibles, money, insurance proceeds, accounts,
contract and subcontract rights, trademarks, trade names, inventory; (iii) all
refundable, returnable, or reimbursable fees, deposits or other funds or
evidences of credit or indebtedness deposited by or on behalf of Grantor with
any Governmental Authority, boards, corporations, providers of utility services,
public or private, including specifically, but without limitation, all
refundable, returnable, or reimbursable tap fees, utility deposits, commitment
fees and development costs, any awards, remunerations, reimbursements,
settlements, or compensation heretofore made or hereafter to be made by any
Governmental Authority pertaining to the Land, Improvements, Fixtures,
Contracts, or Personalty, including but not limited to those for any vacation
of, or change of grade in, any streets affecting the Land or the Improvements
and those for municipal utility district or other utility costs incurred or
deposits made in connection with the Land; and (iv) all other personal property
of any kind or character as defined in and subject to the provisions of the UCC
(Article 9 - Secured Transactions); any and all of which are now owned or
hereafter acquired by Grantor, and which are now or hereafter situated in, on,
or about the Land or the Improvements, or used in or necessary to the complete
and proper planning, development, construction, financing, use, occupancy, or
operation thereof, or acquired (whether delivered to the Land or stored
elsewhere) for use in or on the Land or the Improvements, together with all
accessions, replacements, and substitutions thereto or therefor and the proceeds
thereof.
     Related Indebtedness: As defined in Section 12.11(b) hereof.
     Release: “Release,” “removal,” “environment,” and “disposal” shall have the
meanings given such terms in CERCLA, and the term “disposal” shall also have the
meaning given it in RCRA; provided that in the event either CERCLA or RCRA is

DEED OF TRUST - Page 7



--------------------------------------------------------------------------------



 



amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply subsequent to the effective date of such amendment, and
provided further that to the extent the Laws of the State of North Carolina
establish a meaning for “release,” “removal,” “environment,” or “disposal,”
which is broader than that specified in either CERCLA and RCRA, such broader
meaning shall apply.
     Remedial Work: Any investigation, site monitoring, containment, cleanup,
removal, restoration, or other work of any kind or nature reasonably necessary
or desirable under any applicable Environmental Law in connection with the
current or future presence, suspected presence, release, or suspected release of
a Hazardous Substance in or into the air, soil, ground water, surface water, or
soil vapor at, on, about, under, or within the Mortgaged Property, or any part
thereof.
     Rents: All of the rents, revenues, income, proceeds, profits, security and
other types of deposits (after Grantor acquires title thereto), and other
benefits paid or payable by parties to the Contracts and/or Space Leases, other
than Grantor for using, leasing, licensing, possessing, operating from, residing
in, selling, or otherwise enjoying all or any portion of the Mortgaged Property.
     Secured Creditor: As defined in each of the Existing Credit Agreement and
the Term Credit Agreement.
     Secured Obligations: As defined in each of the Existing Credit Agreement
and the Term Credit Agreement.
     Space Leases: Any and all leases, master leases, subleases, licenses,
concessions, or other agreements (written or oral, now or hereafter in effect)
which grant to third parties a possessory interest in and to, or the right to
use, all or any part of the Mortgaged Property, together with all security and
other deposits or payments made in connection therewith.
     Subordinate Mortgage: Any mortgage, deed of trust, pledge, lien (statutory,
constitutional, or contractual), security interest, encumbrance or charge, or
conditional sale or other title retention agreement, covering all or any portion
of the Mortgaged Property executed and delivered by Grantor, the lien of which
is subordinate and inferior to the lien of this Deed of Trust.
     Term Credit Agreement: The Term Credit Agreement dated as of January 17,
2008, among PowerSecure International, Inc., Citibank, N.A., as Administrative
Agent, and the other lenders party thereto, together with all amendments and
restatements thereto.
     Trustee: The individual described as Trustee in the initial paragraph of
this Deed of Trust.
     UCC: The Uniform Commercial Code, as amended from time to time, in effect
in the state in which the Mortgaged Property is located.

DEED OF TRUST - Page 8



--------------------------------------------------------------------------------



 



     1.2 Additional Definitions. As used herein, the following terms shall have
the following meanings:
     (a) “Hereof,” “hereby,” “hereto,” “hereunder,” “herewith,” and similar
terms mean of, by, to, under and with respect to, this Deed of Trust or to the
other documents or matters being referenced.
     (b) “Heretofore” means before, “hereafter” means after, and “herewith”
means concurrently with, the date of this Deed of Trust.
     (c) All pronouns, whether in masculine, feminine or neuter form, shall be
deemed to refer to the object of such pronoun whether same is masculine,
feminine or neuter in gender, as the context may suggest or require.
     (d) All terms used herein, whether or not defined in Section 1.1 hereof,
and whether used in singular or plural form, shall be deemed to refer to the
object of such term whether such is singular or plural in nature, as the context
may suggest or require.
ARTICLE II
GRANT
     2.1 Grant. To secure the full and timely payment and performance of the
Indebtedness and the full and timely performance and discharge of the
Obligations, Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee, in trust, the
Mortgaged Property, subject, however, to the Permitted Exceptions, TO HAVE AND
TO HOLD the Mortgaged Property unto Trustee, forever, and Grantor does hereby
bind itself, its successors, and assigns to WARRANT AND FOREVER DEFEND the title
to the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof; provided, however, that if
Grantor shall pay and perform (or cause to be paid and performed) the
Indebtedness as and when the same shall become due and payable and shall fully
perform and discharge (or cause to be fully performed and discharged) the
Obligations on or before the date same are to be performed and discharged, then
the liens, security interests, estates, and rights granted by this Deed of Trust
shall terminate, in accordance with the provisions hereof, otherwise same shall
remain in full force and effect. A certificate or other written statement
executed on behalf of Trustee or Beneficiary confirming that the Indebtedness
has not been fully paid and performed or the Obligations have not been fully
performed or discharged shall be sufficient evidence thereof for the purpose of
reliance by third parties on such fact. This Deed of Trust is given wholly or in
part to secure future obligations which may be incurred hereunder and under the
other Loan Documents. The amount of present obligations secured is $2,584,000
and the maximum principal amount, including present and future obligations;
which may be secured hereby at one time is $27,584,000. The period within which
such future obligations may be incurred commences on the date of this Deed of
Trust and ends on the date fifteen (15) years from the date hereof.

DEED OF TRUST - Page 9



--------------------------------------------------------------------------------



 



ARTICLE III
WARRANTIES AND REPRESENTATIONS
     Grantor hereby unconditionally warrants and represents to Beneficiary, as
of the date hereof and at all times during the term of this Deed of Trust, as
follows:
     3.1 Information. All information, financial statements, reports, papers,
and data given or to be given to Beneficiary or any Secured Creditor with
respect to the Mortgaged Property are, or at the time of delivery will be,
accurate, complete, and correct in all material respects and do not, or will
not, omit any fact, the inclusion of which is necessary to prevent the facts
contained therein from being materially misleading.
     3.2 Title and Lien. Grantor has good and indefeasible title to the Land in
fee simple and Improvements, and good and marketable title to the Fixtures and
Personalty, free and clear of any liens, charges, encumbrances, security
interests, claim, easements, restrictions, options, leases (other than the Space
Leases), covenants, and other rights, titles, interests, or estates of any
nature whatsoever, except the Permitted Exceptions. This Deed of Trust
constitutes a valid, subsisting first lien on the Land, the Improvements, and
the Fixtures; a valid, subsisting first priority security interest in and to the
Personalty, Contracts, and to the extent that the terms Space Leases and Rents
include items covered by the UCC, in and to the Space Leases and Rents; and a
valid, subsisting first priority assignment of the Space Leases and Rents not
covered by the UCC, all in accordance with the terms hereof.
     3.3 Business Purposes. The loans evidenced by the Notes and other
extensions of credit pursuant to the Loan Documents and other agreements
evidencing or governing the Secured Obligations are solely for the purpose of
carrying on or acquiring a business of Grantor, and is not for personal, family,
household, or agricultural purposes.
     3.4 Taxes. Grantor, each Constituent Party, and each Guarantor have filed
all federal, state, county, municipal, and city income and other tax returns
required to have been filed by them related to the Mortgaged Property and have
paid all taxes and related liabilities which have become due pursuant to such
returns or pursuant to any assessments received by them related to the Mortgaged
Property. Neither Grantor, any Constituent Party, nor any Guarantor knows of any
basis for any additional assessment in respect of any such taxes and related
liabilities related to the Mortgaged Property.
     3.5 Mailing Address. Grantor’s mailing address, as set forth in the opening
paragraph hereof or as changed pursuant to the provisions hereof, is true and
correct.
     3.6 Relationship of Grantor and Beneficiary and Secured Creditors. The
relationship between Grantor and Beneficiary and Secured Creditors is solely
that of debtor and creditor, and neither Beneficiary nor any Secured Creditor
has any fiduciary or other special relationship with Grantor, and no term or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between Grantor and Beneficiary and Secured Creditors to be other
than that of debtor and creditor.

DEED OF TRUST - Page 10



--------------------------------------------------------------------------------



 



     3.7 No Reliance on Beneficiary or any Secured Creditor. Grantor is
experienced in the ownership and operation of properties similar to the
Mortgaged Property, and Grantor, Beneficiary and Secured Creditors have and are
relying solely upon Grantor’s expertise and business plan in connection with the
ownership and operation of the Mortgaged Property. Grantor is not relying on
Beneficiary’s or any Secured Creditor’s expertise or business acumen in
connection with the Mortgaged Property.
     3.8 Environmental and Hazardous Substances. The following representations
and warranties of Grantor are made without regard to whether Beneficiary or any
Secured Creditor has, or hereafter obtains, any knowledge or report of the
environmental condition of the Mortgaged Property:
     (a) To Grantor’s knowledge, the Mortgaged Property and the operations
conducted thereon do not violate any applicable Law, statute, ordinance, rule,
regulation, order or determination of any Governmental Authority or any
restrictive covenant or deed restriction (recorded or otherwise), including
without limitation all applicable zoning ordinances and building codes, flood
disaster Laws and Environmental Laws;
     (b) Without limitation of subparagraph (a) immediately preceding, except as
previously disclosed in writing to Beneficiary, to Grantor’s knowledge, the
Mortgaged Property and operations conducted thereon by the current or prior
owner or operator of such Mortgaged Property or operation, are not in violation
of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by any Governmental Authority or
nongovernmental entity or Person or to any remedial obligations under any
Environmental Law;
     (c) Grantor has used its best efforts to determine and has determined the
extent of the existence of Hazardous Substances generated, placed, held,
located, disposed of or otherwise released, on, under, from or about the
Mortgaged Property and of any release, suspected release, or threatened release,
thereof;
     (d) Grantor has not undertaken, permitted, authorized or suffered and will
not undertake, permit, authorize or suffer, the presence, use, manufacture,
handling, generation, transportation, storage, treatment, discharge, release,
burial or disposal on, under, from or about the Mortgaged Property of any
Hazardous Substance, or the transportation to or from the Mortgaged Property of
any Hazardous Substance, except in compliance with applicable Laws, regulations
and industry standards;
     (e) Except as otherwise previously disclosed to Beneficiary in writing,
there is no pending or threatened litigation or proceeding before any
Governmental Authority in which any Person alleges the presence, release, threat
of release, placement on, under, from or about the Mortgaged Property, or the
manufacture, handling, generation, transportation, storage, treatment,
discharge, burial, or disposal on, under, from or about the Mortgaged Property,
or the transportation to or from the Mortgaged Property, of any Hazardous
Substance;

DEED OF TRUST - Page 11



--------------------------------------------------------------------------------



 



     (f) Except as otherwise previously disclosed to Beneficiary in writing,
Grantor has not received any notice and has no actual or constructive knowledge
that any Governmental Authority or any employee or agent thereof has determined
that there is or has been a presence, release, threat of release, placement on,
under, from or about the Mortgaged Property, or the use, manufacture, handling,
generation, transportation, storage, treatment, discharge, burial or disposal
on, under, from or about the Mortgaged Property, or the transportation to or
from the Mortgaged Property, of any Hazardous Substance;
     (g) Except as previously disclosed to Beneficiary in writing, there have
been no communications or agreements with any Governmental Authority or agency
(federal, state or local) or any private Person, including, but not limited to,
any prior owner or operator of the Mortgaged Property, relating in any way to
any liability arising from, or the violation of any Law, regulation or industry
standard relating to, the presence, release, threat of release, placement on,
under, from or about the Mortgaged Property, or the use, manufacture, handling,
generation, transportation, storage, treatment, discharge, burial or disposal
on, under, from or about the Mortgaged Property, or the transportation to or
from the Mortgaged Property, of any Hazardous Substance except for
communications made in the ordinary course of business in connection with
permits, reports, and routine inspections issued, prepared or conducted by
Government Authorities having jurisdiction over the Mortgaged Property;
     (h) Grantor will permit Beneficiary to join and participate in, as a party
if it so elects, any legal proceedings or actions initiated with respect to the
Mortgaged Property in connection with any Environmental Law or Hazardous
Substance and pay all attorneys’ fees incurred by Beneficiary in connection
therewith;
     (i) Grantor has been issued all required federal, state and local licenses,
certificates or permits relating to, and Grantor and its facilities, business
assets, property, leaseholds and equipment are in compliance in all respects
with all applicable federal, state and local Laws, rules and regulations
relating to, air emissions, water discharge, noise emissions, solid or liquid
waste disposal, hazardous wastes or materials, or other environmental, health or
safety matters;
     (j) Grantor has no material contingent liability in connection with any
release or threatened release of any Hazardous Substance into the indoor or
outdoor environment;
     (k) The use which Grantor or any owner or operator of the Mortgaged
Property makes or intends to make of the Mortgaged Property will not result in
any disposal or other release of any Hazardous Substance on, from, or to the
Mortgaged Property which disposal or release would constitute a violation of any
Environmental Law or any other applicable Law or regulation or industry
standard.
Grantor recognizes and acknowledges that, in entering into the transactions
evidenced by the Loan Documents and the other agreements evidencing or governing
the Secured Obligations and making the extensions of credit creating Secured
Obligations, Beneficiary and Secured Creditors

DEED OF TRUST - Page 12



--------------------------------------------------------------------------------



 



are expressly and primarily relying on the truth and accuracy of the foregoing
warranties and representations without any obligation to investigate the
Mortgaged Property and notwithstanding any investigation of the Mortgaged
Property by Beneficiary or any Secured Creditor; that such reliance exists on
the part of Beneficiary and Secured Creditors prior thereto; that such
warranties and representations are a material inducement to Secured Creditors in
making the loans evidenced by the Notes, extending credit pursuant to the Loan
Documents and extending credit creating Secured Obligations; and that Secured
Creditors would not be willing to make the loans evidenced by the Notes,
extending credit pursuant to the Loan Documents and extending credit creating
Secured Obligations in the absence of any of such warranties and
representations.
     3.9 No Litigation. Except as disclosed in writing to Beneficiary, there are
no (i) actions, suits, or proceedings, at law or in equity, before any
Governmental Authority or arbitrator pending or threatened against or affecting
or involving the Mortgaged Property, or (ii) outstanding or unpaid judgments
against the Mortgaged Property.
ARTICLE IV
AFFIRMATIVE COVENANTS
     Grantor hereby unconditionally covenants and agrees with Beneficiary, until
the entire Indebtedness shall have been finally paid in full and all of the
Obligations shall have been fully performed and discharged as follows:
     4.1 Compliance with Legal Requirements. Grantor will promptly and
faithfully comply with, conform to, and obey all Legal Requirements, whether the
same shall necessitate structural changes in, improvements to, or interfere with
the use or enjoyment of, the Mortgaged Property.
     4.2 First Lien Status. Grantor will protect the first lien and security
interest status of this Deed of Trust and the other Loan Documents and will not
permit to be created or to exist in respect of the Mortgaged Property or any
part thereof any lien or security interest on a parity with, superior to, or
inferior to any of the liens or security interests hereof, except for the
Permitted Exceptions.
     4.3 Payment of Impositions. Grantor will duly pay and discharge, or cause
to be paid and discharged, the Impositions not later than the earlier to occur
of (i) the due date thereof, (ii) the day any fine, penalty, interest, or cost
may be added thereto or imposed, or (iii) the day any lien may be filed for the
nonpayment thereof (if such day is used to determine the due date of the
respective item), and Grantor shall deliver to Beneficiary a written receipt
evidencing the payment of the respective Imposition.
     4.4 Repair. Grantor will keep the Mortgaged Property in first-class order
and condition and will make all repairs, replacements, renewals, additions,
betterments, improvements, and alterations thereof and thereto, interior and
exterior, structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen, which are necessary or reasonably appropriate to keep same in such
order and condition. Grantor will prevent any act,

DEED OF TRUST - Page 13



--------------------------------------------------------------------------------



 



occurrence, or neglect which might impair the value or usefulness of the
Mortgaged Property for its intended usage. In instances where repairs,
replacements, renewals, additions, betterments, improvements, or alterations are
required in and to the Mortgaged Property on an emergency basis to prevent loss,
damage, waste, or destruction thereof, Grantor shall proceed to repair, replace,
add to, better, improve, or alter same, or cause same to be repaired, replaced,
added to, bettered, improved, or altered, notwithstanding anything to the
contrary contained in Section 5.2 hereof; provided, however, that in instances
where such emergency measures are to be taken, Grantor will notify Beneficiary
in writing of the commencement of same and the measures to be taken, and, when
same are completed, the completion date and the measures actually taken.
     4.5 Insurance. Grantor will obtain and maintain insurance upon and relating
to the Mortgaged Property with such insurers, in such amounts and covering such
risks as shall be satisfactory to Beneficiary, from time to time, including but
not limited to: (i) owner’s and contractors’ policies of comprehensive general
public liability insurance (including automobile coverage); (ii) hazard
insurance against all risks of loss, including collapse, in an amount not less
than the full replacement cost of all Improvements, including the cost of debris
removal, with annual agreed amount endorsement and sufficient at all times to
prevent Grantor from becoming a coinsurer; (iii) business interruption or rental
loss insurance; (iv) if the Mortgaged Property is in a “Flood Hazard Area,” a
flood insurance policy, or binder therefor, in an amount equal to the principal
amount of the Notes and the maximum credit available pursuant to the Loan
Documents and the other documents evidencing or governing the Secured
Obligations or the maximum amount available under the Flood Disaster Protection
Act of 1973, and regulations issued pursuant thereto, as amended from time to
time, whichever is less, in form complying with the “insurance purchase
requirement” of that Act; (v) workmen’s compensation insurance for Grantor and
any general contractor performing any work on or with respect to the Mortgaged
Property; and (vi) such other insurance, if any, as Beneficiary may require from
time to time. Each insurance policy issued in connection herewith shall provide
by way of endorsements, riders or otherwise that (a) with respect to liability
insurance, it shall name Beneficiary as an additional insured, with respect to
the other insurance, it shall be payable to Beneficiary as a mortgagee and not
as a coinsured, and with respect to all policies of insurance carried by each
Lessee for the benefit of Grantor, it shall be payable to Beneficiary as
Beneficiary’s interest may appear; (b) the coverage of Beneficiary shall not be
terminated, reduced, or affected in any manner regardless of any breach or
violation by Grantor of any warranties, declarations, or conditions in such
policy; (c) no such insurance policy shall be canceled, endorsed, altered, or
reissued to effect a change in coverage for any reason and to any extent
whatsoever unless such insurer shall have first given Beneficiary thirty
(30) days’ prior written notice thereof; and (d) Beneficiary may, but shall not
be obligated to, make premium payments to prevent any cancellation, endorsement,
alteration, or reissuance, and such payments shall be accepted by the insurer to
prevent same. Beneficiary shall be furnished with the original of each such
initial policy coincident with the execution of this Deed of Trust and the
original of each renewal policy not less than fifteen (15) days prior to the
expiration of the initial, or each immediately preceding renewal policy,
together with receipts or other evidence that the premiums thereon have been
paid for one (1) year. Grantor shall furnish to Beneficiary, on or before thirty
(30) days after the close of each of Grantor’s fiscal years, a statement
certified by Grantor or a duly authorized officer of Grantor of the amounts of
insurance maintained in compliance herewith, of the risks covered by such
insurance and of the insurance company or companies which carry such insurance.

DEED OF TRUST - Page 14



--------------------------------------------------------------------------------



 



     4.6 Inspection. Grantor will permit Trustee and Beneficiary, and their
agents, representatives, and employees, to inspect the Mortgaged Property at all
reasonable times, with or without prior notice to Grantor.
     4.7 Payment for Labor and Materials. Grantor will promptly pay all bills
for labor, materials, and specifically fabricated materials incurred in
connection with the Mortgaged Property and never permit to exist in respect of
the Mortgaged Property or any part thereof any lien or security interest, even
though inferior to the liens and security interests hereof, for any such bill,
and in any event never permit to be created or exist in respect of the Mortgaged
Property or any part thereof any other or additional lien or security interest
on a parity with, superior, or inferior to any of the liens or security
interests hereof, except for the Permitted Exceptions.
     4.8 Further Assurances and Corrections. From time to time, at the request
of Beneficiary, Grantor will (i) promptly correct any defect, error, or omission
which may be discovered in the contents of this Deed of Trust or in any other
Loan Document or in the execution or acknowledgment thereof; (ii) execute,
acknowledge, deliver, record and/or file such further instruments (including,
without limitation, further deeds of trust, security agreements, financing
statements, continuation statements and assignments of rents or leases) and
perform such further acts and provide such further assurances as may be
necessary, desirable, or proper, in Beneficiary’s opinion, to carry out more
effectively the purposes of this Deed of Trust and the Loan Documents and to
subject to the liens and security interests hereof and thereof any property
intended by the terms hereof or thereof to be covered hereby or thereby,
including without limitation, any renewals, additions, substitutions,
replacements, or appurtenances to the Mortgaged Property; (iii) execute,
acknowledge, deliver, procure, file, and/or record any document or instrument
(including without limitation, any financing statement) deemed advisable by
Beneficiary to protect the liens and the security interests herein granted
against the rights or interests of third Persons; and (iv) pay all costs
connected with any of the foregoing.
     4.9 Tax on Deed of Trust. At any time any Law shall be enacted imposing or
authorizing the imposition of any tax upon this Deed of Trust, or upon any
rights, titles, liens, or security interests created hereby, or upon the
Indebtedness or any part thereof, Grantor will immediately pay all such taxes,
provided that if such Law as enacted makes it unlawful for Grantor to pay such
tax, Grantor shall not pay nor be obligated to pay such tax. Nevertheless, if a
Law is enacted making it unlawful for Grantor to pay such taxes, then Grantor
must prepay the Indebtedness in full within sixty (60) days after demand
therefor by Beneficiary.
     4.10 Expenses. Subject to the provisions of Section 12.11 hereof, Grantor
will pay on demand all and bona fide out-of-pocket costs, fees, and expenses and
other expenditures, including, but not limited to, attorneys’ fees and expenses,
paid or incurred by Beneficiary or Trustee to third parties incident to this
Deed of Trust or any other Loan Document (including without limitation,
attorneys’ fees and expenses in connection with the negotiation, preparation,
and execution hereof and of any other Loan Document and any amendment hereto or
thereto, any release hereof, any consent, approval or waiver hereunder or under
any other Loan Document, the making of any advance under the Notes or extension
of credit pursuant to the Loan Documents, and any suit to which Beneficiary or
Trustee is a party involving this Deed of Trust

DEED OF TRUST - Page 15



--------------------------------------------------------------------------------



 



or the Mortgaged Property) or incident to the enforcement of the Indebtedness or
the Obligations or the exercise of any right or remedy of Beneficiary under any
Loan Document.
     4.11 Delivery of Contracts. Grantor will deliver to Beneficiary a copy of
each Contract promptly after the execution of same by all parties thereto.
Within twenty (20) days after a request by Beneficiary, Grantor shall prepare
and deliver to Beneficiary a complete listing of all Contracts, showing date,
term, parties, subject matter, concessions, whether any defaults exist, and
other information specified by Beneficiary, of or with respect to each of such
Contracts, together with a copy thereof (if so requested by Beneficiary).
     4.12 Environment and Hazardous Substances. Grantor will:
     (a) except pursuant to and in compliance with applicable Environmental Laws
and regulations and industry standards, not knowingly or recklessly use,
generate, manufacture, produce, store, release, discharge, or dispose of on,
under, from or about the Mortgaged Property or transport to or from the
Mortgaged Property any Hazardous Substance and will use its best efforts to
prevent any other Person from doing so;
     (b) maintain the Mortgaged Property in compliance with all Environmental
Laws and industry standards and upon discovery thereof promptly take corrective
action to remedy any noncompliance with any Environmental Law or industry
standard;
     (c) establish and maintain, at Grantor’s sole expense, a system to assure
and monitor continued compliance with Environmental Laws and the presence of
Hazardous Substances on the Mortgaged Property by any and all owners or
operators of the Mortgaged Property, which system shall include (i) annual
reviews of such compliance by employees or agents of Grantor who are familiar
with the requirements of the Environmental Laws; (ii) at the request of
Beneficiary, but no more than once each year, a detailed review of such
compliance and of the environmental condition of the Mortgaged Property;
(iii) an Environmental Report in scope satisfactory to Beneficiary and prepared
by an environmental consultant approved in advance by Beneficiary; provided,
however, that if any Environmental Report indicates a violation of any
Environmental Law or a need for Remedial Work, such system shall include, at the
request of Beneficiary, a detailed review of the status of such violation or
Remedial Work (a “Supplemental Report”) prepared by such environmental
consultant. Grantor shall furnish an Environmental Report or such Supplemental
Report to Beneficiary within sixty (60) days after Beneficiary so requests,
together with such additional information as Beneficiary may reasonably request;
     (d) give prompt written notices to Beneficiary of: (i) any proceeding or
inquiry by any Governmental Authority or nongovernmental Person with respect to
the presence of any Hazardous Substance on, under, from or about the Mortgaged
Property or the migration thereof from or to other property; (ii) all claims
made or threatened by any third party against Grantor or the Mortgaged Property
or any other owner or operator of the Mortgaged Property relating to any loss or
injury resulting from any Hazardous Substance; and (iii) Grantor’s discovery of
any occurrence or condition on any real property adjoining or in the vicinity of
the Mortgaged Property that could cause the

DEED OF TRUST - Page 16



--------------------------------------------------------------------------------



 



Mortgaged Property or any part thereof to be subject to any investigation or
cleanup of the Mortgaged Property pursuant to any Environmental Law or that
could result in Grantor becoming liable for any cost related to any
investigation or cleanup of such real property;
     (e) permit Beneficiary to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated with respect to the Mortgaged
Property in connection with any Environmental Law or Hazardous Substance and
Grantor shall pay all attorneys’ fees incurred by Beneficiary in connection
therewith;
     (f) PROTECT, INDEMNIFY AND HOLD HARMLESS TRUSTEE, BENEFICIARY AND EACH
SECURED CREDITOR, THEIR RESPECTIVE PARENTS, SUBSIDIARIES, DIRECTORS, OFFICERS,
EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY
AND ALL LOSS, DAMAGE, COSTS, EXPENSE, ACTION, CAUSES OF ACTION, OR LIABILITY
(INCLUDING ATTORNEYS’ FEES AND COSTS) (WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE, AND
EXCLUDING ONLY LOSSES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
OF ANY SUCH PERSON) DIRECTLY OR INDIRECTLY ARISING FROM OR ATTRIBUTABLE TO THE
USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, OR PRESENCE OF A HAZARDOUS SUBSTANCE ON, UNDER, FROM OR
ABOUT THE MORTGAGED PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE
EXECUTION HEREOF, INCLUDING WITHOUT LIMITATION (I) ALL FORESEEABLE CONSEQUENTIAL
DAMAGES OF ANY SUCH USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE,
THREATENED RELEASE, DISCHARGE, DISPOSAL OR PRESENCE; AND (II) THE COSTS OF ANY
REQUIRED OR NECESSARY ENVIRONMENTAL INVESTIGATION OR MONITORING, ANY REPAIR,
CLEANUP OR DETOXIFICATION OF THE MORTGAGED PROPERTY AND THE PREPARATION AND
IMPLEMENTATION OF ANY CLOSURE, REMEDIAL OR OTHER REQUIRED PLANS. THIS COVENANT
AND THE INDEMNITY CONTAINED HEREIN SHALL SURVIVE THE RELEASE OF ANY LIENS HELD
BY TRUSTEE, BENEFICIARY AND EACH SECURED CREDITOR ON THE MORTGAGED PROPERTY, OR
THE EXTINGUISHMENT OF SUCH LIENS BY FORECLOSURE OR ACTION IN LIEU THEREOF; AND
     (g) in the event that Remedial Work is reasonably necessary or desirable
because of, or in connection with, the current or future presence, suspected
presence, release or suspected release of a Hazardous Substance in or into the
air, soil, groundwater, surface water or soil vapor at, on, about, under or
within the Mortgaged Property (or any portion thereof), within thirty (30) days
after written demand for performance thereof by Beneficiary (or such shorter
period of time as may be required under any applicable Law, regulation, order or
agreement), commence and thereafter

DEED OF TRUST - Page 17



--------------------------------------------------------------------------------



 



diligently prosecute to completion, all such Remedial Work; subject, however, to
Grantor’s obtaining any necessary or desirable consent, concurrence or approval
of any applicable Governmental Authority. All Remedial Work shall be performed
by contractors under the supervision of a consulting engineer approved by
Beneficiary. All costs and expenses of such Remedial Work shall be paid by
Grantor including, without limitation, Beneficiary’s attorneys’ fees and costs
incurred in connection with monitoring or review of such Remedial Work. In the
event Grantor shall fail to timely commence, or cause to be commenced, or fail
to diligently prosecute to completion, such Remedial Work, Beneficiaries may,
but shall not be required to, cause such Remedial Work to be performed and all
costs and expenses thereof, or incurred in connection therewith, shall become
part of the Indebtedness.
ARTICLE V
NEGATIVE COVENANTS
     Grantor hereby unconditionally covenants and agrees with Beneficiary until
the entire Indebtedness shall have been finally paid and performed in full and
all of the Obligations shall have been fully performed and discharged as
follows:
     5.1 Use Violations. Grantor will not use, maintain, operate, or occupy, or
allow the use, maintenance, operation, or occupancy of, the Mortgaged Property
in any manner which (i) violates any Legal Requirement, (ii) may be dangerous
unless safeguarded as required by Law and/or appropriate insurance,
(iii) constitutes a public or private nuisance, or (iv) makes void, voidable, or
cancelable, or increases the premium of, any insurance then in force with
respect thereto.
     5.2 Waste; Alterations. Grantor will not commit or permit any waste or
impairment of the Mortgaged Property and will not (subject to the provisions of
Sections 4.3 and 4.6 hereof), without the prior written consent of Beneficiary,
make or permit to be made any alterations or additions to the Mortgaged Property
of a material nature.
     5.3 Replacement of Fixtures and Personalty. Grantor will not, without the
prior written consent of Beneficiary, permit any of the Fixtures or Personalty
to be removed at any time from the Land or Improvements unless the removed item
is removed temporarily for maintenance and repair or, if removed permanently, is
replaced by an article of equal suitability and value, owned by Grantor, free
and clear of any lien or security interest except as may be approved in writing
by Beneficiary.
     5.4 Change in Zoning. Grantor will not seek or acquiesce in a zoning
reclassification of all or any portion of the Mortgaged Property or grant or
consent to any easement, dedication, plat, or restriction (or allow any easement
to become enforceable by prescription), or any amendment or modification
thereof, covering all or any portion of the Mortgaged Property, without
Beneficiary’s prior written consent.
     5.5 No Drilling. Grantor will not, without the prior written consent of
Beneficiary, permit any drilling or exploration for or extraction, removal, or
production of, any Minerals from

DEED OF TRUST - Page 18



--------------------------------------------------------------------------------



 



the surface or subsurface of the Land regardless of the depth thereof or the
method of mining or extraction thereof.
     5.6 No Disposition. Grantor will not make a Disposition without obtaining
Beneficiary’s prior written consent to the Disposition.
     5.7 No Subordinate Mortgages. Grantor will not create, place, or permit to
be created or placed, or through any act or failure to act, acquiesce in the
placing of, or allow to remain any Subordinate Mortgage regardless of whether
such Subordinate Mortgage is expressly subordinate to the liens or security
interests of the Loan Documents with respect to the Mortgaged Property, other
than the Permitted Exceptions.
     5.8 Change of Entity; Address. Grantor shall not change the jurisdiction of
its organization from the jurisdiction specified in the initial paragraph of
this Deed of Trust, its type of entity from the type of entity specified in the
initial paragraph of this Deed of Trust, its name from the name specified in the
initial paragraph of this Deed of Trust, or its organizational identification
number from the organizational number specified in the initial paragraph of this
Deed of Trust, unless Grantor has delivered to Beneficiary 30 days prior written
notice and taken such actions as Beneficiary may reasonably require with respect
to such change. Absent such official written notice of a change in address for
Grantor, then Beneficiary and Trustee shall be entitled for all purposes under
this Deed of Trust to rely upon Grantor’s address as set forth in the initial
paragraph of this Deed of Trust, as same may have been theretofore changed in
accordance with the provisions hereof.
ARTICLE VI
EVENTS OF DEFAULT
     The term “Event of Default,” as used herein, shall mean the occurrence or
happening, at any time and from time to time, of any one or more of the
following:
     6.1 False Representation. Any representation, warranty, or statement made
by Grantor in, under, or pursuant to this Deed of Trust or any affidavit or
other instrument executed or delivered with respect to this Deed of Trust or the
Indebtedness is determined to be false or misleading in any material respect as
of the date hereof or thereof or shall become so at any time prior to the final
repayment and performance in full of the Indebtedness.
     6.2 No Further Encumbrances. Grantor creates, places, or permits to be
created or placed, or through any act or failure to act, acquiesces in the
placing of, or allows to remain, any Subordinate Mortgage, regardless of whether
such Subordinate Mortgage is expressly subordinate to the liens or security
interests of the Loan Documents, with respect to the Mortgaged Property, other
than the Permitted Exceptions.
     6.3 Disposition of Mortgaged Property and Beneficial Interest in Grantor.
Grantor makes a Disposition, without the prior written consent of Beneficiary.

DEED OF TRUST - Page 19



--------------------------------------------------------------------------------



 



     6.4 Condemnation. Any condemnation proceeding is instituted or threatened
which would, in Beneficiary’s sole judgment, materially impair the use and
enjoyment of the Mortgaged Property for its intended purposes.
     6.5 Destruction of Improvements. The Mortgaged Property is demolished,
destroyed, or substantially damaged so that, in Beneficiary’s sole judgment, it
cannot be restored or rebuilt with available funds to the condition existing
immediately prior to such demolition, destruction, or damage within a reasonable
period of time.
     6.6 Abandonment. Grantor abandons all or any portion of the Mortgaged
Property.
     6.7 Event of Default in Loan Documents. An Event of Default as defined in
any of the Loan Documents.
ARTICLE VII
REMEDIES
     7.1 Beneficiary’s Remedies Upon Default. Upon the occurrence of an Event of
Default or any event or circumstance which, with the lapse of time, or the
giving of notice, or both, would constitute an Event of Default, Beneficiary
may, at Beneficiary’s option, and by or through Trustee, by Beneficiary itself
or otherwise, do any one or more of the following:
     (a) Right to Perform Grantor’s Covenants. If Grantor has failed to keep or
perform any covenant whatsoever contained in this Deed of Trust or the other
Loan Documents, Beneficiary may, but shall not be obligated to any Person to do
so, perform or attempt to perform said covenant, and any payment made or expense
incurred in the performance or attempted performance of any such covenant shall
be and become a part of the Indebtedness, and Grantor promises, upon demand, to
pay to Beneficiary, at the place where the Notes are payable, all sums so
advanced or paid by Beneficiary, with interest from the date when paid or
incurred by Beneficiary at the Default Rate. No such payment by Beneficiary
shall constitute a waiver of any Event of Default. In addition to the liens and
security interests hereof, Beneficiary shall be subrogated to all rights,
titles, liens, and security interests securing the payment of any debt, claim,
tax, or assessment for the payment of which Beneficiary may make an advance, or
which Beneficiary may pay.
     (b) Right of Entry. Beneficiary may, prior or subsequent to the institution
of any foreclosure proceedings, enter upon the Mortgaged Property, or any part
thereof, and take exclusive possession of the Mortgaged Property and of all
books, records, and accounts relating thereto and to exercise without
interference from Grantor any and all rights which Grantor has with respect to
the management, possession, operation, protection, or preservation of the
Mortgaged Property, including without limitation the right to rent the same for
the account of Grantor and to deduct from such Rents all costs, expenses, and
liabilities of every character incurred by Beneficiary in collecting such Rents
and in managing, operating, maintaining, protecting, or preserving the Mortgaged
Property and to apply the remainder of such Rents on the Indebtedness in such
manner as

DEED OF TRUST - Page 20



--------------------------------------------------------------------------------



 



Beneficiary may elect. All such costs, expenses, and liabilities incurred by
Beneficiary in collecting such Rents and in managing, operating, maintaining,
protecting, or preserving the Mortgaged Property, if not paid out of Rents as
hereinabove provided, shall constitute a demand obligation owing by Grantor and
shall bear interest from the date of expenditure until paid at the Default Rate,
all of which shall constitute a portion of the Indebtedness. If necessary to
obtain the possession provided for above, Beneficiary may invoke any and all
legal remedies to dispossess Grantor, including specifically one or more actions
for forcible entry and detainer, trespass to try title, and restitution. In
connection with any action taken by Beneficiary pursuant to this subsection,
neither Beneficiary nor any Secured Creditor shall be liable for any loss
sustained by Grantor resulting from any failure to let the Mortgaged Property,
or any part thereof, or from any other act or omission of Beneficiary in
managing the Mortgaged Property unless such loss is caused by the willful
misconduct of Beneficiary, nor shall Beneficiary be obligated to perform or
discharge any obligation, duty, or liability under any Space Lease or under or
by reason hereof or the exercise of rights or remedies hereunder. Should
Beneficiary incur any such liability, the amount thereof, including without
limitation costs, expenses, and attorneys’ fees, together with interest thereon
from the date of expenditure until paid at the Default Rate, shall be secured
hereby, and Grantor shall reimburse Beneficiary therefor immediately upon
demand. Nothing in this subsection shall impose any duty, obligation, or
responsibility upon Beneficiary or any Secured Creditor for the control, care,
management, leasing, or repair of the Mortgaged Property, nor for the carrying
out of any of the terms and conditions of any such Space Lease; nor shall it
operate to make Beneficiary or any Secured Creditor responsible or liable for
any waste committed on the Mortgaged Property by the tenants or by any other
parties, or for any Hazardous Substance on or under the Mortgaged Property, or
for any dangerous or defective condition of the Mortgaged Property or for any
negligence in the management, leasing, upkeep, repair, or control of the
Mortgaged Property resulting in loss or injury or death to any tenant, licensee,
employee, or stranger. Grantor hereby assents to, ratifies, and confirms any and
all actions of Beneficiary with respect to the Mortgaged Property taken under
this subsection.
     The remedies in this subsection are in addition to other remedies available
to Beneficiary and the exercise of the remedies in this subsection shall not be
deemed to be an election of nonjudicial or judicial remedies otherwise available
to Beneficiary. The remedies in this Article VII are available under and
governed by the real property Laws of North Carolina and are not governed by the
personal property Laws of North Carolina, including but not limited to, the
power to dispose of personal property in a commercially reasonable manner under
Section 9.610 of the UCC. No action by Beneficiary, taken pursuant to this
subsection, shall be deemed to be an election to dispose of personal property
under Section 9.621 of the UCC. Any receipt of consideration received by
Beneficiary pursuant to this subsection shall be immediately credited against
the Indebtedness (in the order provided in the Loan Documents) and the value of
said consideration shall be treated like any other payment against the
Indebtedness.
     (c) Right to Accelerate. As provided in the Term Credit Agreement and the
Existing Credit Agreement and the other documents evidencing the Secured
Obligations, Beneficiary or Secured Creditors (in such number as may be required
by the Term Credit

DEED OF TRUST - Page 21



--------------------------------------------------------------------------------



 



Agreement and the Existing Credit Agreement) may, without notice, demand,
presentment, notice of nonpayment or nonperformance, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice or
any other action, all of which are hereby waived by Grantor and all other
parties obligated in any manner whatsoever on the Indebtedness, declare the
entire unpaid balance of the Indebtedness immediately due and payable, and upon
such declaration, the entire unpaid balance of the Indebtedness shall be
immediately due and payable. The Term Credit Agreement and the Existing Credit
Agreement also provide for circumstances in which the Indebtedness is
automatically accelerated without any action by Beneficiary or any Secured
Creditor. The failure to exercise any remedy available to Beneficiary or any
Secured Creditor shall not be deemed to be a waiver of any rights or remedies of
Beneficiary or any Secured Creditor under the Loan Documents or any document
evidencing or governing the Secured Obligations, at law or in equity.
(d) Foreclosure-Power of Sale. Beneficiary may request Trustee to proceed with
foreclosure under the power of sale which is hereby conferred, such foreclosure
to be accomplished in accordance with the following provisions:
     (1) Public Sale. Trustee is hereby authorized and empowered, and it shall
be Trustee’s special duty, upon such request of Beneficiary, to sell the
Mortgaged Property, or any part thereof, in accordance with the applicable
requirements, at the time of the sale, of the statute or statutes governing
sales of North Carolina real property under powers of sale conferred by deeds of
trust or otherwise.
     (2) Right to Require Proof of Financial Ability and/or Cash Bid. At any
time during the bidding, Trustee may require a bidding party (A) to disclose its
full name, state and city of residence, occupation, and specific business office
location, and the name and address of the principal the bidding party is
representing (if applicable), and (B) to demonstrate reasonable evidence of the
bidding party’s financial ability (or, if applicable, the financial ability of
the principal of such bidding party), as a condition to the bidding party
submitting bids at the foreclosure sale. If any such bidding party (the
“Questioned Bidder”) declines to comply with Trustee’s requirement in this
regard, or if such Questioned Bidder does respond but Trustee, in Trustee’s sole
and absolute discretion, deems the information or the evidence of the financial
ability of the Questioned Bidder (or, if applicable, the principal of such
bidding party) to be inadequate, then Trustee may continue the bidding with
reservation; and in such event (1) Trustee shall be authorized to caution the
Questioned Bidder concerning the legal obligations to be incurred in submitting
bids, and (2) if the Questioned Bidder is not the highest bidder at the sale, or
if having been the highest bidder the Questioned Bidder fails to deliver the
cash purchase price payment promptly to Trustee, all bids by the Questioned
Bidder shall be null and void. Trustee may, in Trustee’s sole and absolute
discretion, determine that a credit bid may be in the best interest of Grantor
and Beneficiary, and elect to sell the Mortgaged Property for credit or for a
combination of cash and credit; provided, however, that Trustee shall have no
obligation to accept any bid except an all cash bid. In the event

DEED OF TRUST - Page 22



--------------------------------------------------------------------------------



 



Trustee requires a cash bid and cash is not delivered within a reasonable time
after conclusion of the bidding process, as specified by Trustee, but in no
event later than 3:45 p.m. local time on the day of sale, then said contingent
sale shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.
     (3) Sale Subject to Unmatured Indebtedness. In addition to the rights and
powers of sale granted under the preceding provisions of this subsection, if
default is made in the payment of any installment or any performance of the
Indebtedness, Beneficiary may, at Beneficiary’s option, at once or at any time
thereafter while any matured installment remains unpaid, without declaring the
entire Indebtedness to be due and payable, orally or in writing direct Trustee
to enforce this trust and to sell the Mortgaged Property subject to such
unmatured Indebtedness and to the rights, powers, liens, security interests, and
assignments securing or providing recourse for payment of such unmatured
Indebtedness, in the same manner, all as provided in the preceding provisions of
this subsection. Sales made without maturing the Indebtedness may be made
hereunder whenever there is a default in the payment of any installment or any
performance of the Indebtedness, without exhausting the power of sale granted
hereby, and without affecting in any way the power of sale granted under this
subsection, the unmatured balance of the Indebtedness or the rights, powers,
liens, security interests, and assignments securing or providing recourse for
payment or any performance of the Indebtedness.
     (4) Partial Foreclosure. Sale of a part of the Mortgaged Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Indebtedness is finally paid and performed in full and the Obligations are
performed and discharged in full. It is intended by each of the foregoing
provisions of this subsection that Trustee may, after any request or direction
by Beneficiary, sell not only the Land and the Improvements, but also the
Fixtures and Personalty and other interests constituting a part of the Mortgaged
Property or any part thereof, along with the Land and the Improvements or any
part thereof, as a unit and as a part of a single sale, or may sell at any time
or from time to time any part or parts of the Mortgaged Property separately from
the remainder of the Mortgaged Property. It shall not be necessary to have
present or to exhibit at any sale any of the Mortgaged Property.
     (5) Trustee’s Deeds. After any sale under this subsection, Trustee shall
make good and sufficient deeds, assignments, and other conveyances to the
purchaser or purchasers thereunder in the name of Grantor, conveying the
Mortgaged Property or any part thereof so sold to the purchaser or purchasers
with general warranty of title by Grantor. It is agreed that in any deeds,
assignments or other conveyances given by Trustee, any and all statements of
fact or other recitals therein made as to the identity of Beneficiary, the
occurrence or existence of any Event of Default, the notice of intention to
accelerate, or acceleration of, the maturity of the Indebtedness, the request to
sell, notice of sale, time, place, terms and manner of sale, and receipt,
distribution, and application of

DEED OF TRUST - Page 23



--------------------------------------------------------------------------------



 



the money realized therefrom, the due and proper appointment of a substitute
trustee, and without being limited by the foregoing, any other act or thing
having been duly done by or on behalf of Beneficiary or by or on behalf of
Trustee, shall be taken by all courts of law and equity as prima facie evidence
that such statements or recitals state true, correct, and complete facts and are
without further question to be so accepted, and Grantor does hereby ratify and
confirm any and all acts that Trustee may lawfully do in the premises by virtue
hereof.
     (e) Beneficiary’s Judicial Remedies. Beneficiary, or Trustee, upon written
request of Beneficiary, may proceed by suit or suits, at law or in equity, to
enforce the payment and performance of the Indebtedness and the performance and
discharge of the Obligations in accordance with the terms hereof, of the Notes,
and the other Loan Documents, to foreclose the liens and security interests of
this Deed of Trust as against all or any part of the Mortgaged Property, and to
have all or any part of the Mortgaged Property sold under the judgment or decree
of a court of competent jurisdiction. This remedy shall be cumulative of any
other nonjudicial remedies available to Beneficiary with respect to the Loan
Documents. Proceeding with a request or receiving a judgment for legal relief
shall not be or be deemed to be an election of remedies or bar any available
nonjudicial remedy of Beneficiary.
     (f) Beneficiary’s Right to Appointment of Receiver. Beneficiary, as a
matter of right and without regard to the sufficiency of the security for
repayment and performance of the Indebtedness and performance and discharge of
the Obligations, without notice to Grantor and without any showing of
insolvency, fraud, or mismanagement on the part of Grantor, and without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, shall be entitled to the appointment of a
receiver or receivers of the Mortgaged Property or any part thereof, and of the
Rents, and Grantor hereby irrevocably consents to the appointment of a receiver
or receivers. Any receiver appointed pursuant to the provisions of this
subsection shall have the usual powers and duties of receivers in such matters.
     (g) Beneficiary’s Uniform Commercial Code Remedies. Beneficiary may
exercise its rights of enforcement with respect to Fixtures and Personalty under
the UCC, and in conjunction with, in addition to or in substitution for the
rights and remedies under the UCC Beneficiary may and Grantor agrees as follows:
     (1) without demand or notice to Grantor, enter upon the Mortgaged Property
to take possession of, assemble, receive, and collect the Personalty, or any
part thereof, or to render it unusable; and
     (2) Beneficiary may require Grantor to assemble the Personalty and make it
available at a place Beneficiary designates which is mutually convenient to
allow Beneficiary to take possession or dispose of the Personalty; and
     (3) written notice mailed to Grantor as provided herein at least ten
(10) days prior to the date of public sale of the Personalty or prior to the
date after

DEED OF TRUST - Page 24



--------------------------------------------------------------------------------



 



which private sale of the Personalty will be made shall constitute reasonable
notice; and
     (4) any sale made pursuant to the provisions of this subsection shall be
deemed to have been a public sale conducted in a commercially reasonable manner
if held contemporaneously with the sale of the other Mortgaged Property under
power of sale as provided herein upon giving the same notice with respect to the
sale of the Personalty hereunder as is required for such sale of the other
Mortgaged Property under power of sale, and such sale shall be deemed to be
pursuant to a security agreement covering both real and personal property under
Section 9.604 of the UCC; and
     (5) in the event of a foreclosure sale, whether made by Trustee under the
terms hereof, or under judgment of a court, the Personalty and the other
Mortgaged Property may, at the option of Beneficiary, be sold as a whole; and
     (6) it shall not be necessary that Beneficiary take possession of the
Personalty, or any part thereof, prior to the time that any sale pursuant to the
provisions of this subsection is conducted, and it shall not be necessary that
the Personalty or any part thereof be present at the location of such sale; and
     (7) prior to application of proceeds of disposition of the Personalty to
the Indebtedness, such proceeds shall be applied to the reasonable expenses of
retaking, holding, preparing for sale or lease, selling, leasing and the like,
and the reasonable attorneys’ fees and legal expenses incurred by Beneficiary;
and
     (8) after notification, if any, hereafter provided in this subsection,
Beneficiary may sell, lease, or otherwise dispose of the Personalty, or any part
thereof, in one or more parcels at public or private sale or sales, at
Beneficiary’s offices or elsewhere, for cash, on credit, or for future delivery.
Upon the request of Beneficiary, Grantor shall assemble the Personalty and make
it available to Beneficiary at any place designated by Beneficiary that is
reasonably convenient to Grantor and Beneficiary. Grantor agrees that
Beneficiary shall not be obligated to give more than ten (10) days’ written
notice of the time and place of any public sale or of the time after which any
private sale may take place and that such notice shall constitute reasonable
notice of such matters. Grantor shall be liable for all expenses of retaking,
holding, preparing for sale, or the like, and all attorneys’ fees, legal
expenses, and all other costs and expenses incurred by Beneficiary in connection
with the collection of the Indebtedness and the enforcement of Beneficiary’s and
Secured Creditors’ rights under the Loan Documents. Beneficiary shall apply the
proceeds of the sale of the Personalty against the Indebtedness in accordance
with the provisions of Section 7.4 of this Deed of Trust. Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Personalty are insufficient to pay and perform the Indebtedness in full. Grantor
waives all rights of marshalling in respect of the Personalty; and

DEED OF TRUST - Page 25



--------------------------------------------------------------------------------



 



     (9) any and all statements of fact or other recitals made in any bill of
sale or assignment or other instrument evidencing any foreclosure sale
hereunder, the nonpayment of the Indebtedness, the occurrence of any Event of
Default, Beneficiary having declared all or a portion of such Indebtedness to be
due and payable, the notice of time, place, and terms of sale and of the
properties to be sold having been duly given, or any other act or thing having
been duly done by Beneficiary, shall be taken as prima facie evidence of the
truth of the facts so stated and recited; and
     (10) Beneficiary may appoint or delegate any one or more Persons as agent
to perform any act or acts necessary or incident to any sale held by
Beneficiary, including the sending of notices and the conduct of the sale, but
in the name and on behalf of Beneficiary.
     (h) Rights Relating to Space Leases and Rents. Grantor has, pursuant to
Article IX of this Deed of Trust, assigned, as collateral, to Beneficiary all
Rents under each of the Space Leases covering all or any portion of the
Mortgaged Property. Beneficiary, or Trustee on Beneficiary’s behalf, may at any
time, and without notice, either in person, by agent, or by receiver to be
appointed by a court, enter and take possession of the Mortgaged Property or any
part thereof, and in its own name, sue for or otherwise collect the Rents.
Grantor hereby agrees with Beneficiary, upon notice from Trustee or Beneficiary
to Grantor of the occurrence of an Event of Default, terminate the limited
license granted to Grantor in Section 9.2 hereof, and thereafter direct the
lessees under the Space Leases to pay direct to Beneficiary the Rents due and to
become due under the Space Leases and attorn in respect of all other obligations
thereunder direct to Beneficiary, or Trustee on Beneficiary’s behalf, without
any obligation on their part to determine whether an Event of Default does in
fact exist or has in fact occurred. All Rents collected by Beneficiary, or
Trustee acting on Beneficiary’s behalf, shall be applied as provided for in
Section 7.4 of this Deed of Trust; provided, however, that if the costs,
expenses, and attorneys’ fees shall exceed the amount of Rents collected, the
excess shall be added to the Indebtedness, shall bear interest at the Default
Rate, and shall be immediately due and payable. The entering upon and taking
possession of the Mortgaged Property, the collection of Rents, and the
application thereof as aforesaid shall not cure or waive any Event of Default or
notice of default, if any, hereunder nor invalidate any act done pursuant to
such notice, except to the extent any such default is fully cured. Failure or
discontinuance by Beneficiary, or Trustee on Beneficiary’s behalf, at any time
or from time to time, to collect said Rents shall not in any manner impair the
subsequent enforcement by Beneficiary, or Trustee on Beneficiary’s behalf, of
the right, power and authority herein conferred upon it. Nothing contained
herein, nor the exercise of any right, power, or authority herein granted to
Beneficiary, or Trustee on Beneficiary’s behalf, shall be, or shall be construed
to be, an affirmation by it of any tenancy, lease, or option, nor an assumption
of liability under, nor the subordination of, the lien or charge of this Deed of
Trust, to any such tenancy, lease, or option, nor an election of judicial
relief, if any such relief is requested or obtained as to Space Leases or Rents,
with respect to the Mortgaged Property or any other collateral given by Grantor
to Beneficiary. In addition, from time to time Beneficiary may elect, and notice
hereby is given to each lessee under any Space Lease, to subordinate the lien of
this Deed of Trust to any Space

DEED OF TRUST - Page 26



--------------------------------------------------------------------------------



 



Lease by unilaterally executing and recording an instrument of subordination,
and upon such election the lien of this Deed of Trust shall be subordinate to
the Space Lease identified in such instrument of subordination; provided,
however, in each instance such subordination will not affect or be applicable
to, and expressly excludes any lien, charge, encumbrance, security interest,
claim, easement, restriction, option, covenant and other rights, titles,
interests or estates of any nature whatsoever with respect to all or any portion
of the Mortgaged Property to the extent that the same may have arisen or
intervened during the period between the recordation of this Deed of Trust and
the execution of the Space Lease identified in such instrument of subordination.
     (i) Other Rights. Beneficiary (i) may surrender the insurance policies
maintained pursuant to Section 4.7 hereof or any part thereof, and upon receipt
shall apply the unearned premiums as a credit on the Indebtedness, in accordance
with the provisions of Section 7.4 hereof, and, in connection therewith, Grantor
hereby appoints Beneficiary as agent and attorney-in-fact (which, together with
each other power of attorney herein granted, is coupled with an interest and is
therefore irrevocable) for Grantor to collect such premiums; and (ii) apply the
reserve for Impositions and insurance premiums, if any, required by the
provisions of this Deed of Trust, toward payment of the Indebtedness; and
(iii) shall have and may exercise any and all other rights and remedies which
Beneficiary may have at law or in equity, or by virtue of any Loan Document or
under the UCC, or otherwise.
     (j) Beneficiary as Purchaser. Beneficiary may be the purchaser of the
Mortgaged Property or any part thereof, at any sale thereof, whether such sale
be under the power of sale herein vested in Trustee or upon any other
foreclosure of the liens and security interests hereof, or otherwise, and
Beneficiary shall, upon any such purchase, acquire good title to the Mortgaged
Property so purchased, free of the liens and security interests hereof, unless
the sale was made subject to an unmatured portion of the Indebtedness.
Beneficiary, as purchaser, shall be treated in the same manner as any third
party purchaser and the proceeds of Beneficiary’s purchase shall be applied in
accordance with Section 7.4 of this Deed of Trust.
     7.2 Other Rights of Beneficiary. Should any part of the Mortgaged Property
come into the possession of Beneficiary, whether before or after default,
Beneficiary may (for itself or by or through other Persons) hold, lease, manage,
use, or operate the Mortgaged Property for such time and upon such terms as
Beneficiary may deem prudent under the circumstances (making such repairs,
alterations, additions, and improvements thereto and taking such other action as
Beneficiary may from time to time deem necessary or desirable) for the purpose
of preserving the Mortgaged Property or its value, pursuant to the order of a
court of appropriate jurisdiction or in accordance with any other rights held by
Beneficiary in respect of the Mortgaged Property. Grantor covenants to promptly
reimburse and pay to Beneficiary on demand, at the place where the Notes are
payable, the amount of all expenses (including without limitation the cost of
any insurance, Impositions, or other charges) incurred by Beneficiary in
connection with Beneficiary’s custody, preservation, use, or operation of the
Mortgaged Property, together with interest thereon from the date incurred by
Beneficiary at the Default Rate; and all such expenses, costs, taxes, interest,
and other charges shall be and become a part of the Indebtedness. It is agreed,
however, that the risk of loss or damage to the Mortgaged

DEED OF TRUST - Page 27



--------------------------------------------------------------------------------



 



Property is on Grantor, and Beneficiary shall have no liability whatsoever for
decline in value of the Mortgaged Property, for failure to obtain or maintain
insurance, or for failure to determine whether insurance in force is adequate as
to amount or as to the risks insured. Possession by Beneficiary shall not be
deemed an election of judicial relief, if any such possession is requested or
obtained, with respect to any Mortgaged Property or collateral not in
Beneficiary’s possession.
     7.3 Possession After Foreclosure. If the liens or security interests hereof
shall be foreclosed by power of sale granted herein, by judicial action, or
otherwise, the purchaser at any such sale shall receive, as an incident to
purchaser’s ownership, immediate possession of the property purchased, and if
Grantor or Grantor’s successors shall hold possession of said property or any
part thereof subsequent to foreclosure, Grantor and Grantor’s successors shall
be considered as tenants at sufferance of the purchaser at foreclosure sale
(without limitation of other rights or remedies, at a reasonable rental per day,
due and payable daily, based upon the value of the portion of the Mortgaged
Property so occupied and sold to such purchaser), and anyone occupying such
portion of the Mortgaged Property, after demand is made for possession thereof,
shall be guilty of forcible detainer and shall be subject to eviction and
removal, forcible or otherwise, with or without process of Law, and all damages
by reason thereof are hereby expressly waived.
     7.4 Application of Proceeds. The proceeds from any sale, lease, or other
disposition made pursuant to this Article VII, or the proceeds from the
surrender of any insurance policies pursuant hereto, or any Rents collected by
Beneficiary from the Mortgaged Property, or the reserve for Impositions and
insurance premiums, if any, required by the provisions of this Deed of Trust or
sums received pursuant to Section 8.1 hereof, or proceeds from insurance which
Beneficiary elects to apply to the Indebtedness pursuant to Section 8.2 hereof,
shall be applied by Trustee, or by Beneficiary, as the case may be, to the
Indebtedness in the following order and priority: (i) to the payment of all
expenses of advertising, selling, and conveying the Mortgaged Property or part
thereof, and/or prosecuting or otherwise collecting Rents, proceeds, premiums,
or other sums including reasonable attorneys’ fees and a reasonable fee or
commission to Trustee, not to exceed five percent (5%) of the proceeds thereof
or sums so received; (ii) to the remainder of the Indebtedness in the order as
provided in the Term Credit Agreement and the Existing Credit Agreement;
(iii) the balance, if any and to the extent applicable, remaining after the full
and final payment of the Indebtedness and full performance and discharge of the
Obligations to the holder or beneficiary of any inferior liens covering the
Mortgaged Property, if any, in order of the priority of such inferior liens
(Trustee and Beneficiary shall hereby be entitled to rely exclusively upon a
commitment for title insurance issued to determine such priority); and (iv) the
cash balance, if any, to Grantor. The application of proceeds of sale or other
proceeds as otherwise provided herein shall be deemed to be a payment of the
Indebtedness like any other payment. The balance of the Indebtedness remaining
unpaid, if any, shall remain fully due and owing in accordance with the terms of
the Notes or the other Loan Documents.
     7.5 Abandonment of Sale. In the event a foreclosure hereunder is commenced
by Trustee in accordance with Subsection 7.1(d) hereof, at any time before the
sale, Trustee may abandon the sale, and Beneficiary may then institute suit for
the collection of the Indebtedness and for the foreclosure of the liens and
security interests hereof and of the Loan Documents. If Beneficiary should
institute a suit for the collection of the Indebtedness and for a foreclosure of
the liens and security interests, Beneficiary may, at any time before the entry
of a final judgment

DEED OF TRUST - Page 28



--------------------------------------------------------------------------------



 



in said suit, dismiss the same and require Trustee to sell the Mortgaged
Property or any part thereof in accordance with the provisions of this Deed of
Trust.
     7.6 Payment of Fees. If the Notes or any other part of the Indebtedness
shall be collected or if any of the Obligations shall be enforced by legal
proceedings, whether through a probate or bankruptcy court or otherwise, or
shall be placed in the hands of an attorney for collection after maturity,
whether matured by the expiration of time or as provided in the Loan Documents
of other documents evidencing or governing the Secured Obligations or by an
option given to Beneficiary or Secured Creditors to mature same, or if
Beneficiary becomes a party to any suit where this Deed of Trust or the
Mortgaged Property or any part thereof is involved, Grantor agrees to pay
Beneficiary’s attorneys’ fees and expenses incurred, and such fees shall be and
become a part of the Indebtedness and shall bear interest from the date such
costs are incurred at the Default Rate.
     7.7 Miscellaneous.
     (a) In case Beneficiary shall have proceeded to invoke any right, remedy,
or recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon same for any reason, Beneficiary shall have the
unqualified right so to do and, in such event, Grantor and Beneficiary shall be
restored to their former positions with respect to the Indebtedness, the Loan
Documents, the Mortgaged Property or otherwise, and the rights, remedies,
recourses and powers of Beneficiary shall continue as if same had never been
invoked.
     (b) In addition to the remedies set forth in this Article, upon the
occurrence of an Event of Default, Beneficiary and Trustee shall, in addition,
have all other remedies available to them at law or in equity.
     (c) All rights, remedies, and recourses of Beneficiary granted in the
Notes, this Deed of Trust, the other Loan Documents, any other pledge of
collateral, or otherwise available at law or equity: (i) shall be cumulative and
concurrent; (ii) may be pursued separately, successively, or concurrently
against Grantor, the Mortgaged Property, or any one or more of them, at the sole
discretion of Beneficiary; (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Grantor that the exercise or failure to exercise
any of same shall in no event be construed as a waiver or release thereof or of
any other right, remedy, or recourse; (iv) shall be nonexclusive; (v) shall not
be conditioned upon Beneficiary exercising or pursuing any remedy in relation to
the Mortgaged Property prior to Beneficiary bringing suit to recover the
Indebtedness or suit on the Obligations; and (vi) in the event Beneficiary
elects to bring suit on the Indebtedness and/or the Obligations and obtains a
judgment against Grantor prior to exercising any remedies in relation to the
Mortgaged Property, all liens and security interests, including the lien of this
Deed of Trust, shall remain in full force and effect and may be exercised at
Beneficiary’s option.
     (d) Beneficiary may release, regardless of consideration, any part of the
Mortgaged Property without, as to the remainder, in any way impairing,
affecting, subordinating, or releasing the lien or security interests evidenced
by this Deed of Trust

DEED OF TRUST - Page 29



--------------------------------------------------------------------------------



 



or the other Loan Documents or affecting the obligations of Grantor or any other
party to pay or perform the Indebtedness or perform and discharge the
Obligations. For payment or performance of the Indebtedness, Beneficiary may
resort to any of the collateral therefor in such order and manner as Beneficiary
may elect. No collateral heretofore, herewith, or hereafter taken by Beneficiary
shall in any manner impair or affect the collateral given pursuant to the Loan
Documents, and all collateral shall be taken, considered, and held as
cumulative.
     (e) Grantor hereby irrevocably and unconditionally waives and releases:
(i) all benefits that might accrue to Grantor by virtue of any present or future
Law exempting the Mortgaged Property from attachment, levy or sale on execution
or providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption, or extension of time for payment; (ii) all notices of
any Event of Default or of Trustee’s exercise of any right, remedy, or recourse
provided for under the Loan Documents; and (iii) any right to a marshalling of
assets or a sale in inverse order of alienation.
     (f) Grantor and Beneficiary mutually agree that there are no, nor shall
there be any, implied covenants of good faith and fair dealing or other similar
covenants or agreements in this Deed of Trust and the other Loan Documents. All
agreed contractual duties are set forth in this Deed of Trust, the Notes, and
the other Loan Documents.
     (g) The remedies in this Article VII are available under and governed by
the real property Laws of North Carolina and are not governed by the personal
property Laws of North Carolina, including but not limited to, the power to
dispose of personal property in a commercially reasonable manner under
Section 9.610 of the UCC.
     7.8 Waiver of Deficiency Statute.
     (a) In the event an interest in any of the Mortgaged Property is foreclosed
upon pursuant to a judicial or nonjudicial foreclosure sale, Grantor agrees as
follows. To the extent permitted by Law, Grantor agrees that Beneficiary and
Secured Creditors shall be entitled to seek a deficiency judgment from Grantor
and any other party obligated on the Notes and the other Indebtedness equal to
the difference between the amount owing on the Notes and the other Indebtedness
and the amount for which the Mortgaged Property was sold pursuant to judicial or
nonjudicial foreclosure sale. Grantor expressly recognizes that this section
constitutes a waiver of any Law which would otherwise permit Grantor and other
Persons against whom recovery of deficiencies is sought or each Guarantor
independently (even absent the initiation of deficiency proceedings against
them) to present competent evidence of the fair market value of the Mortgaged
Property as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Grantor further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Mortgaged Property for purposes of
calculating deficiencies owed by Grantor, Guarantor, and others against whom
recovery of a deficiency is sought.

DEED OF TRUST - Page 30



--------------------------------------------------------------------------------



 



     (b) Alternatively, in the event the waiver provided for in subsection (a)
above is determined by a court of competent jurisdiction to be unenforceable,
the following shall be the basis for the finder of fact’s determination of the
fair market value of the Mortgaged Property as of the date of the foreclosure
sale in any legal proceedings with respect to the Mortgaged Property: (i) the
Mortgaged Property shall be valued in an “as is” condition as of the date of the
foreclosure sale, without any assumption or expectation that the Mortgaged
Property will be repaired or improved in any manner before a resale of the
Mortgaged Property after foreclosure; (ii) the valuation shall be based upon an
assumption that the foreclosure purchaser desires a resale of the Mortgaged
Property for cash promptly (but no later than twelve (12) months) following the
foreclosure sale; (iii) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Mortgaged Property, including, without limitation,
brokerage commissions, title insurance, a survey of the Mortgaged Property, tax
prorations, attorneys’ fees, and marketing costs; (iv) the gross fair market
value of the Mortgaged Property shall be further discounted to account for any
estimated holding costs associated with maintaining the Mortgaged Property
pending sale, including, without limitation, utilities expenses, property
management fees, taxes and assessments (to the extent not accounted for in
(iii) above), and other maintenance, operational and ownership expenses; and
(v) any expert opinion testimony given or considered in connection with a
determination of the fair market value of the Mortgaged Property must be given
by Persons having at least five (5) years experience in appraising property
similar to the Mortgaged Property and who have conducted and prepared a complete
written appraisal of the Mortgaged Property taking into consideration the
factors set forth above.
ARTICLE VIII
SPECIAL PROVISIONS
     8.1 Condemnation Proceeds. Beneficiary shall be entitled to receive any and
all sums which may be awarded and become payable to Grantor for condemnation of
the Mortgaged Property or any part thereof, for public or quasi-public use, or
by virtue of private sale in lieu thereof, and any sums which may be awarded or
become payable to Grantor for damages caused by public works or construction on
or near the Mortgaged Property. All such sums are hereby assigned to
Beneficiary, and Grantor shall, upon request of Beneficiary, make, execute,
acknowledge, and deliver any and all additional assignments and documents as may
be necessary from time to time to enable Beneficiary to collect and receipt for
any such sums. Beneficiary shall not be, under any circumstances, liable or
responsible for failure to collect, or exercise diligence in the collection of,
any of such sums. Any sums received by Beneficiary as a result of condemnation
shall be applied to the Indebtedness in accordance with the provisions of
Section 7.4 hereof.
     8.2 Insurance Proceeds. The proceeds of any and all insurance upon the
Mortgaged Property (other than proceeds of general public liability insurance)
shall be collected by Beneficiary, and Beneficiary shall have the option, in
Beneficiary’s sole discretion, to apply any proceeds so collected either to the
restoration of the Mortgaged Property, in the amounts,

DEED OF TRUST - Page 31



--------------------------------------------------------------------------------



 



manner, method and pursuant to such requirements and documents as Beneficiary
may require, or to the liquidation of the Indebtedness in accordance with the
provisions of Section 7.4 hereof.
     8.3 Reserve for Impositions and Insurance Premiums. At Beneficiary’s
request, Grantor shall create a fund or reserve for the payment of all insurance
premiums and Impositions against or affecting the Mortgaged Property by paying
to Beneficiary, on the first day of each calendar month prior to the maturity of
the Notes, a sum equal to the premiums that will next become due and payable on
the insurance policies covering Grantor, the Mortgaged Property or any part
thereof or such other insurance policies required hereby or by the Loan
Documents, plus Impositions next due on the Mortgaged Property or any part
thereof as estimated by Beneficiary, less all sums paid previously to
Beneficiary therefor, divided by the number of months to elapse before one month
prior to the date when each of such premiums and Impositions will become due,
such sums to be held by Beneficiary without interest to Grantor, unless interest
is required by applicable Law, for the purposes of paying such premiums and
Impositions. Any excess reserve shall, at the discretion of Beneficiary, be
credited by Beneficiary on subsequent reserve payments or subsequent payments to
be made on the Notes by the maker thereof and the other Indebtedness, and any
deficiency shall be paid by Grantor to Beneficiary on or before the date when
Beneficiary demands such payment to be made, but in no event after the date when
such premiums and Impositions shall become delinquent. In the event there exists
a deficiency in such fund or reserve at any time when Impositions or insurance
premiums are due and payable, Beneficiary may, but shall not be obligated to,
advance the amount of such deficiency on behalf of Grantor and such amounts so
advanced shall become a part of the Indebtedness, shall be immediately due and
payable, and shall bear interest at the Default Rate from the date of such
advance through and including the date of repayment. Transfer of legal title to
the Mortgaged Property shall automatically transfer to the holder of legal title
to the Mortgaged Property the interest of Grantor in all sums deposited with
Beneficiary under the provisions hereof or otherwise.
     8.4 INDEMNITY. GRANTOR SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS
BENEFICIARY, TRUSTEE AND SECURED CREDITORS, THEIR PARENTS, SUBSIDIARIES,
DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS, SUCCESSORS, AND ASSIGNS
FROM AND AGAINST ANY AND ALL LIABILITY, DAMAGE, LOSS, COST, OR EXPENSE
(INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND EXPENSES), ACTION, CAUSE OF
ACTION, PROCEEDING, CLAIM OR DISPUTE INCURRED OR SUFFERED BY BENEFICIARY,
TRUSTEE OR A SECURED CREDITOR, WHETHER VOLUNTARILY OR INVOLUNTARILY INCURRED OR
SUFFERED, IN RESPECT OF THE FOLLOWING:
     (1) ANY LITIGATION CONCERNING THIS DEED OF TRUST, THE OTHER LOAN DOCUMENTS
OR THE MORTGAGED PROPERTY, OR ANY INTEREST OF GRANTOR, TRUSTEE OR BENEFICIARY
THEREIN, OR THE RIGHT OF OCCUPANCY THEREOF BY GRANTOR OR BENEFICIARY, WHETHER OR
NOT ANY SUCH LITIGATION IS PROSECUTED TO A FINAL, NON-APPEALABLE JUDGMENT;

DEED OF TRUST - Page 32



--------------------------------------------------------------------------------



 



     (2) ANY DISPUTE, INCLUDING DISPUTES AS TO THE DISBURSEMENT OF PROCEEDS OF
THE NOTES NOT YET DISBURSED OR THE USE OF ANY PROCEEDS OF INDEBTEDNESS, AMONG OR
BETWEEN ANY OF THE CONSTITUENT PARTIES OR OTHER PARTNERS OR VENTURERS OF GRANTOR
IF GRANTOR IS A GENERAL OR LIMITED PARTNERSHIP, OR AMONG OR BETWEEN ANY
EMPLOYEES, OFFICERS, DIRECTORS OR SHAREHOLDERS OF GRANTOR IF GRANTOR IS A
CORPORATION, OR AMONG OR BETWEEN ANY MEMBERS, TRUSTEES OR OTHER RESPONSIBLE
PARTIES IF GRANTOR IS AN ASSOCIATION, TRUST OR OTHER ENTITY;
     (3) ANY ACTION TAKEN OR NOT TAKEN BY BENEFICIARY OR TRUSTEE WHICH IS
ALLOWED OR PERMITTED UNDER THIS DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS
RELATING TO GRANTOR, THE MORTGAGED PROPERTY, ANY CONSTITUENT PARTIES OR
OTHERWISE IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION,
THE PROTECTION OR ENFORCEMENT OF ANY LIEN, SECURITY INTEREST, ASSIGNMENT AND/OR
ENFORCEMENT OF THE ASSIGNMENT OF LEASES AND RENTS, OR OTHER RIGHT, REMEDY OR
RECOURSE CREATED OR AFFORDED BY THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS;
     (4) THE USE, GENERATION, MANUFACTURE, PRODUCTION, STORAGE, RELEASE,
THREATENED RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE OF A HAZARDOUS SUBSTANCE
ON, UNDER OR ABOUT THE MORTGAGED PROPERTY, WHETHER KNOWN OR UNKNOWN AT THE TIME
OF THE EXECUTION HEREOF, INCLUDING WITHOUT LIMITATION (i) ALL FORESEEABLE
CONSEQUENTIAL DAMAGES OF ANY SUCH USE, GENERATION, MANUFACTURE, PRODUCTION,
STORAGE, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL, OR PRESENCE, AND
(ii) THE COSTS OF ANY REQUIRED OR NECESSARY ENVIRONMENTAL INVESTIGATION OR
MONITORING, ANY REPAIR, CLEANUP, OR DETOXIFICATION OF THE MORTGAGED PROPERTY,
AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE, REMEDIAL, OR OTHER
REQUIRED PLANS;
     (5) THE EXERCISE OF THE RIGHTS OR REMEDIES UNDER SECTION 7.1(b) HEREOF, AND
FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
BENEFICIARY OR ANY SECURED CREDITOR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR
AGREEMENTS CONTAINED IN ANY SPACE LEASE; AND
     (6) ANY ACTION BROUGHT BY BENEFICIARY, TRUSTEE OR ANY SECURED CREDITOR
AGAINST GRANTOR UNDER THIS DEED OF

DEED OF TRUST - Page 33



--------------------------------------------------------------------------------



 



TRUST OR THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUCH ACTION IS PROSECUTED TO A
FINAL, NON-APPEALABLE JUDGMENT.
BENEFICIARY AND/OR TRUSTEE MAY EMPLOY AN ATTORNEY OR ATTORNEYS TO PROTEST OR
ENFORCE ITS RIGHTS, REMEDIES AND RECOURSES UNDER THIS DEED OF TRUST AND THE
OTHER LOAN DOCUMENTS, AND TO ADVISE AND DEFEND BENEFICIARY AND/OR TRUSTEE WITH
RESPECT TO ANY SUCH ACTIONS AND OTHER MATTERS. GRANTOR SHALL REIMBURSE
BENEFICIARY AND/OR TRUSTEE FOR THEIR RESPECTIVE ATTORNEYS’ FEES AND EXPENSES
(INCLUDING EXPENSES AND COSTS FOR EXPERTS) IMMEDIATELY UPON RECEIPT OF A WRITTEN
DEMAND THEREFOR, WHETHER ON A MONTHLY OR OTHER TIME INTERVAL, AND WHETHER OR NOT
AN ACTION IS ACTUALLY COMMENCED OR CONCLUDED. ALL OTHER REIMBURSEMENT AND
INDEMNITY OBLIGATIONS HEREUNDER SHALL BECOME DUE AND PAYABLE WHEN ACTUALLY
INCURRED BY BENEFICIARY AND/OR TRUSTEE. ANY PAYMENTS NOT MADE WITHIN FIVE
(5) DAYS AFTER WRITTEN DEMAND THEREFOR SHALL BEAR INTEREST AT THE DEFAULT RATE
FROM THE DATE OF SUCH DEMAND UNTIL FULLY PAID. THE PROVISIONS OF THIS SECTION
8.4 SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS AND PERFORMANCE OF THE
OBLIGATIONS, THE RELEASE OF THE LIEN OF THIS DEED OF TRUST, ANY FORECLOSURE (OR
ACTION IN LIEU OF FORECLOSURE) AND THE EXERCISE BY BENEFICIARY OF ANY AND ALL
REMEDIES SET FORTH HEREIN OR IN THE LOAN DOCUMENTS.
     8.5 Subrogation. Grantor waives any and all right to claim, recover, or
subrogation against Beneficiary and Secured Creditors or their respective
officers, directors, employees, agents, attorneys, or representatives for loss
or damage to Grantor, the Mortgaged Property, Grantor’s property or the property
of others under Grantor’s control from any cause insured against or required to
be insured against by the provisions of the Loan Documents.
     8.6 Waiver of Setoff. The Indebtedness, or any part thereof, shall be paid
by Grantor without notice, demand, counterclaim, setoff, deduction, or defense
and without abatement, suspension, deferment, diminution, or reduction by reason
of: (i) any damage to, destruction of, or any condemnation or similar taking of
the Mortgaged Property; (ii) any restriction or prevention of or interference
with any use of the Mortgaged Property; (iii) any title defect or encumbrance or
any eviction from the Mortgaged Property by superior title or otherwise;
(iv) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation, or other like proceeding relating to Trustee,
Beneficiary, any Secured Creditor, or Grantor, or any action taken with respect
to this Deed of Trust by any trustee or receiver of Beneficiary, any Secured
Creditor or Grantor, or by any court, in any such proceeding; (v) any claim
which Grantor has or might have against Trustee, Beneficiary or any Secured
Creditor; (vi) any default or failure on the part of Beneficiary or any Secured
Creditor to perform or comply with any of the terms hereof or of any other
agreement with Grantor; or (vii) any other occurrence whatsoever, whether
similar or dissimilar to the foregoing, whether or not Grantor shall have notice
or knowledge of any of the foregoing. Except as expressly provided herein,
Grantor waives all rights now or hereafter conferred by statute or otherwise to
any abatement, suspension, deferment, diminution, or reduction of the
Indebtedness.

DEED OF TRUST - Page 34



--------------------------------------------------------------------------------



 



     8.7 Setoff. Beneficiary and each Secured Creditor shall be entitled to
exercise both the rights of setoff and banker’s lien, if applicable, against the
interest of Grantor in and to each and every account and other property of
Grantor which are in the possession of Beneficiary or such Secured Creditor to
the full extent of the outstanding balance of the Indebtedness.
ARTICLE IX
ASSIGNMENT OF SPACE LEASES AND RENTS
     9.1 Assignment. For Ten Dollars ($10.00) and other good and valuable
consideration, including the Indebtedness, the receipt and sufficiency of which
are hereby acknowledged and confessed, Grantor has GRANTED, BARGAINED, SOLD, and
CONVEYED, and by these presents does GRANT, BARGAIN, SELL, and CONVEY unto
Beneficiary, as security for the payment and performance of the Indebtedness and
the performance and discharge of the Obligations, the Space Leases and the Rents
subject only to the Permitted Exceptions applicable thereto and the License
(herein defined); TO HAVE AND TO HOLD the Space Leases and the Rents unto
Beneficiary, forever, and Grantor does hereby bind itself, its successors, and
assigns to warrant and forever defend the title to the Space Leases and the
Rents unto Beneficiary against every Person whomsoever lawfully claiming or to
claim the same or any part thereof; provided, however, that if Grantor shall pay
or cause to be paid and performed the Indebtedness as and when same shall become
due and payable and shall perform and discharge or cause to be performed and
discharged the Obligations on or before the date same are to be performed and
discharged, then this assignment shall terminate and be of no further force and
effect, and all rights, titles, and interests conveyed pursuant to this
assignment shall become vested in Grantor without the necessity of any further
act or requirement by Grantor, Trustee, or Beneficiary.
     9.2 Limited License. Beneficiary hereby grants to Grantor a limited license
(the “License”), nonexclusive with the rights of Beneficiary reserved in
Section 9.4 hereof, to exercise and enjoy all incidences of the status of a
lessor of the Space Leases and the Rents, including without limitation, the
right to collect, demand, sue for, attach, levy, recover, and receive the Rents,
and to give proper receipts, releases, and acquittances therefor. Grantor hereby
agrees to receive all Rents and hold the same as a trust fund to be applied, and
to apply the Rents so collected, first to the payment and performance of the
Indebtedness, next to the payment of the Impositions, and then to the
performance and discharge of the Obligations. Thereafter, Grantor may use the
balance of the Rent collected in any manner not inconsistent with the Loan
Documents.
     9.3 Enforcement of Space Leases. So long as the License is in effect,
Grantor shall (i) submit any and all proposed Space Leases to Beneficiary for
approval prior to the execution thereof, (ii) duly and punctually perform and
comply with any and all representations, warranties, covenants, and agreements
expressed as binding upon the lessor under any Space Lease, (iii) maintain each
of the Space Leases in full force and effect during the term thereof,
(iv) appear in and defend any action or proceeding in any manner connected with
any of the Space Leases, (v) deliver to Beneficiary copies of all Space Leases,
and (vi) deliver to Beneficiary such further information, and execute and
deliver to Beneficiary such further assurances and assignments, with respect to
the Space Leases as Beneficiary may from time to

DEED OF TRUST - Page 35



--------------------------------------------------------------------------------



 



time request. Without Beneficiary’s prior written consent, Grantor shall not
(i) do or knowingly permit to be done anything to impair the value of any of the
Space Leases, (ii) except for security or similar deposits, collect any of the
Rent more than one (1) month in advance of the time when the same becomes due
under the terms of any Space Lease, (iii) discount any future accruing Rents,
(iv) amend, modify, or terminate any of the Space Leases, or (v) assign or grant
a security interest in or to the License or any of the Space Leases and/or
Rents.
     9.4 No Merger of Estates. So long as any part of the Indebtedness and the
Obligations secured hereby remain unpaid and unperformed or undischarged, the
fee and leasehold estates to the Mortgaged Property shall not merge but rather
shall remain separate and distinct, notwithstanding the union of such estates
either in Grantor, Beneficiary, any lessee, or any third party purchaser or
otherwise.
ARTICLE X
SECURITY AGREEMENT
     10.1 Security Interest. This Deed of Trust (a) shall be construed as a deed
of trust on real property, and (b) shall also constitute and serve as a
“Security Agreement” on personal property within the meaning of, and shall
constitute until the grant of this Deed of Trust shall terminate as provided in
Article II hereof, a first and prior security interest under the UCC as to
property within the scope thereof and in the state where the Mortgaged Property
is located with respect to the Personalty, Fixtures, Contracts, Space Leases and
Rents. To this end, Grantor has GRANTED, BARGAINED, CONVEYED, ASSIGNED,
TRANSFERRED, and SET OVER, and by these presents does GRANT, BARGAIN, CONVEY,
ASSIGN, TRANSFER and SET OVER, unto Trustee and Beneficiary, a security interest
in all of Grantor’s right, title and interest in, to, under and with respect to
the Personalty, Fixtures, Contracts, Space Leases, and Rents to secure the full
and timely payment and performance of the Indebtedness and the full and timely
performance and discharge of the Obligations. It is the intent of Grantor,
Beneficiary, and Trustee that this Deed of Trust encumber all Space Leases and
Rents, that all items contained in the definition of “Space Leases” and “Rents”
which are included within the UCC be covered by the security interest granted in
this Article X, and that all items contained in the definition of “Space Leases”
and “Rents” which are excluded from the UCC be covered by the provisions of
Article II and Article IX hereof.
     10.2 Financing Statements. Grantor hereby agrees with Beneficiary to
authenticate and deliver to Beneficiary, in form and substance satisfactory to
Beneficiary, such “Financing Statements” and such further assurances as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect, and preserve Beneficiary’s security interest herein granted, and
Beneficiary may cause such statements and assurances to be recorded and filed,
at such times and places as may be required or permitted by Law to so create,
perfect, and preserve such security interest.
     10.3 Fixture Filing. This Deed of Trust shall also constitute a “fixture
filing” for the purposes of the UCC. All or part of the Mortgaged Property are
or are to become fixtures; information concerning the security interest herein
granted may be obtained from either party at the address of such party set forth
herein. For purposes of the security interest herein granted,

DEED OF TRUST - Page 36



--------------------------------------------------------------------------------



 



the address of debtor (Grantor) is set forth in the first paragraph of this Deed
of Trust and the address of the secured party (Beneficiary) is set forth in
Article I hereof. Grantor does own an interest of record in the Mortgaged
Property. The complete and current name of the owner of all fee interest in the
Land is as stated in Exhibit A.
ARTICLE XI
CONCERNING THE TRUSTEE
     11.1 No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in, or defend any action, suit, or other proceeding in
connection therewith where, in his opinion, such action would be likely to
involve him in expense or liability, unless requested so to do by a written
instrument signed by Beneficiary and, if Trustee so requests, unless Trustee is
tendered security and indemnity satisfactory to Trustee against any and all
cost, expense, and liability arising therefrom. Trustee shall not be responsible
for the execution, acknowledgment, or validity of the Loan Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and Trustee makes no representation in
respect thereof or in respect of the rights, remedies, and recourses of
Beneficiary.
     11.2 Certain Rights. With the approval of Beneficiary, Trustee shall have
the right to take any and all of the following actions: (i) to select, employ,
and advise with counsel (who may be, but need not be, counsel for Beneficiary)
upon any matters arising hereunder, including the preparation, execution, and
interpretation of the Loan Documents, and shall be fully protected in relying as
to legal matters on the advice of counsel, (ii) to execute any of the trusts and
powers hereof and to perform any duty hereunder either directly or through his
agents or attorneys, (iii) to select and employ, in and about the execution of
his duties hereunder, suitable accountants, engineers and other experts, agents
and attorneys-in-fact, either corporate or individual, not regularly in the
employ of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith, and (iv) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary’s rights
hereunder. Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Mortgaged Property for debts contracted for or liability or damages incurred in
the management or operation of the Mortgaged Property. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for expenses incurred by Trustee in the performance of Trustee’s
duties hereunder and to reasonable compensation for such of Trustee’s services
hereunder as shall be rendered. Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save
Trustee harmless against, any and all liability and expenses which may be
incurred by Trustee in the performance of Trustee’s duties.

DEED OF TRUST - Page 37



--------------------------------------------------------------------------------



 



     11.3 Retention of Money. All moneys received by Trustee shall, until used
or applied as herein provided, be held in trust for the purposes for which they
were received, but need not be segregated in any manner from any other moneys
(except to the extent required by applicable Law) and Trustee shall be under no
liability for interest on any moneys received by Trustee hereunder.
     11.4 Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing or verbally to Beneficiary. If Trustee shall die, resign,
or become disqualified from acting in the execution of this trust, or if, for
any reason, Beneficiary shall prefer to appoint a substitute trustee or multiple
substitute trustees, or successive substitute trustees or successive multiple
substitute trustees, to act instead of the aforenamed Trustee, Beneficiary shall
have full power to appoint a substitute trustee (or, if preferred, multiple
substitute trustees) in succession who shall succeed (and if multiple substitute
trustees are appointed, each of such multiple substitute trustees shall succeed)
to all the estates, rights, powers, and duties of the aforenamed Trustee. Such
appointment may be executed by any authorized agent of Beneficiary, and if such
Beneficiary be a corporation and such appointment be executed in its behalf by
any officer of such corporation, such appointment shall be conclusively presumed
to be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the corporation.
Grantor hereby ratifies and confirms any and all acts which the aforenamed
Trustee, or his successor or successors in this trust, shall do lawfully by
virtue hereof. If multiple substitute Trustees are appointed, each of such
multiple substitute Trustees shall be empowered and authorized to act alone
without the necessity of the joinder of the other multiple substitute trustees,
whenever any action or undertaking of such substitute trustees is requested or
required under or pursuant to this Deed of Trust or applicable Law.
     11.5 Perfection of Appointment. Should any deed, conveyance, or instrument
of any nature be required from Grantor by any Trustee or substitute Trustee to
more fully and certainly vest in and confirm to Trustee or substitute Trustee
such estates, rights, powers, and duties, then, upon request by Trustee or
substitute Trustee, any and all such deeds, conveyances and instruments shall be
made, executed, acknowledged, and delivered and shall be caused to be recorded
and/or filed by Grantor.
     11.6 Succession Instruments. Any substitute Trustee appointed pursuant to
any of the provisions hereof shall, without any further act, deed, or
conveyance, become vested with all the estates, properties, rights, powers, and
trusts of its or his predecessor in the rights hereunder with like effect as if
originally named as Trustee herein; but nevertheless, upon the written request
of Beneficiary or of the substitute Trustee, Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute Trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers, and
trusts of Trustee so ceasing to act, and shall duly assign, transfer and deliver
any of the property and moneys held by such Trustee to the substitute Trustee so
appointed in Trustee’s place.
     11.7 No Representation by Trustee or Beneficiary. By accepting or approving
anything required to be observed, performed, or fulfilled or to be given to
Trustee or Beneficiary pursuant to the Loan Documents, including without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance

DEED OF TRUST - Page 38



--------------------------------------------------------------------------------



 



policy, neither Trustee nor Beneficiary shall be deemed to have warranted,
consented to, or affirmed the sufficiency, legality, effectiveness, or legal
effect of the same, or of any term, provision, or condition thereof, and such
acceptance or approval thereof shall not be or constitute any warranty or
affirmation with respect thereto by Trustee or Beneficiary.
ARTICLE XII
MISCELLANEOUS
     12.1 Release. If the Indebtedness is finally paid and performed in full in
accordance with the terms of this Deed of Trust, the Notes, and the other Loan
Documents and Secured Creditors shall have no further obligation to extend
credit under and pursuant to the provisions in the Loan Documents, and if
Grantor shall well and truly perform each and every of the Obligations to be
performed and discharged in accordance with the terms of this Deed of Trust, the
Notes and the other Loan Documents, then this conveyance shall become null and
void and be released at Grantor’s request and expense.
     12.2 Performance at Grantor’s Expense. Subject to the provisions of Section
12.11 hereof, Grantor shall (i) pay all legal fees incurred by Beneficiary in
connection with the preparation of the Loan Documents (including any amendments
thereto or consents, releases, or waivers granted thereunder); (ii) reimburse
Beneficiary, promptly upon demand, for all amounts expended, advanced, or
incurred by Beneficiary to satisfy any obligation of Grantor under the Loan
Documents, which amounts shall include all court costs, attorneys’ fees
(including, without limitation, for trial, appeal, or other proceedings), fees
of auditors and accountants and other investigation expenses reasonably incurred
by Beneficiary in connection with any such matters; and (iii) any and all other
costs and expenses of performing or complying with any and all of the
Obligations. Except to the extent that costs and expenses are included within
the definition of “Indebtedness,” the payment of such costs and expenses shall
not be credited, in any way and to any extent, against any installment on or
portion of the Indebtedness.
     12.3 Survival of Obligations. Each and all of the Obligations shall survive
the execution and delivery of the Loan Documents and the consummation of the
loan called for therein and shall continue in full force and effect until the
Indebtedness shall have been finally paid and performed in full; provided,
however, that nothing contained in this Section shall limit the obligations of
Grantor as otherwise set forth herein.
     12.4 Recording and Filing. Grantor will cause the Loan Documents (requested
by Beneficiary) and all amendments and supplements thereto and substitutions
therefor to be recorded, filed, re-recorded, and refiled in such manner and in
such places as Trustee or Beneficiary shall reasonably request, and will pay all
such recording, filing, re-recording and refiling taxes, documentary stamp
taxes, fees, and other charges.
     12.5 Notices. All notices or other communications required or permitted to
be given pursuant to this Deed of Trust shall be in writing and shall be
considered as properly given if (i) mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, (ii) by
delivering same in person to the intended addressee, (iii) by delivery to an
independent third party commercial delivery service for same day or next day
delivery and

DEED OF TRUST - Page 39



--------------------------------------------------------------------------------



 



providing for evidence of receipt at the office of the intended addressee, or
(iv) by prepaid telegram, telex, or telefacsimile to the addressee. Notice so
mailed shall be effective upon its deposit with the United States Postal Service
or any successor thereto; notice sent by such a commercial delivery service
shall be effective upon delivery to such commercial delivery service; notice
given by personal delivery shall be effective only if and when received by the
addressee; and notice given by other means shall be effective only if and when
received at the office or designated place or machine of the intended addressee.
For purposes of notice, the addresses of the parties shall be as set forth
herein; provided, however, that either party shall have the right to change its
address for notice hereunder to any other location within the continental United
States by the giving of thirty (30) days’ notice to the other party in the
manner set forth herein.
     12.6 Covenants Running with the Land. All Obligations contained in this
Deed of Trust and the other Loan Documents are intended by Grantor, Beneficiary,
and Trustee to be, and shall be construed as, covenants running with the
Mortgaged Property until the lien of this Deed of Trust has been fully released
by Beneficiary.
     12.7 Successors and Assigns. Subject to the provisions of Section 6.8
hereof, all of the terms of the Loan Documents shall apply to, be binding upon,
and inure to the benefit of the parties thereto, their successors, assigns,
heirs, and legal representatives, and all other Persons claiming by, through, or
under them.
     12.8 No Waiver; Severability. Any failure by Trustee or Beneficiary to
insist, or any election by Trustee or Beneficiary not to insist, upon strict
performance by Grantor or others of any of the terms, provisions, or conditions
of the Loan Documents shall not be deemed to be a waiver of same or of any other
terms, provisions, or conditions thereof, and Trustee or Beneficiary shall have
the right at any time or times thereafter to insist upon strict performance by
Grantor or others of any and all of such terms, provisions, and conditions. The
Loan Documents are intended to be performed in accordance with, and only to the
extent permitted by, all applicable Legal Requirements. If any provision of any
of the Loan Documents or the application thereof to any person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, then
neither the remainder of the instrument in which such provision is contained nor
the application of such provision to other persons or circumstances nor the
other instruments referred to herein shall be affected thereby, but rather shall
be enforced to the greatest extent permitted by Law.
     12.9 Counterparts. To facilitate execution, this Deed of Trust may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all Persons required to bind
any party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Deed of Trust to produce or account for more than a single counterpart
containing the respective signatures and acknowledgment of, or on behalf of,
each of the parties hereto. Any signature and acknowledgment page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures and acknowledgments thereon and thereafter attached to
another counterpart identical thereto except having attached to it additional
signature and acknowledgment pages.

DEED OF TRUST - Page 40



--------------------------------------------------------------------------------



 



     12.10 Applicable Law. This Deed of Trust shall be governed by and construed
according to the Laws of the State of North Carolina from time to time in effect
except to the extent preempted by United States federal Law.
     12.11 Interest Provisions.
     (a) Savings Clause. It is expressly stipulated and agreed to be the intent
of Grantor and Beneficiary at all times to comply strictly with the applicable
Law governing the maximum rate or amount of interest payable on the Notes or the
Related Indebtedness (or applicable United States federal Law to the extent that
it permits Beneficiary of any Secured Creditor to contract for, charge, take,
reserve or receive a greater amount of interest than under applicable Law). If
the applicable Law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to the
Notes, any of the other Loan Documents or any other communication or writing by
or between or among Grantor and Beneficiary and any Secured Creditor related to
the transaction or transactions that are the subject matter of the Loan
Documents, (ii) contracted for, charged or received by reason of any
acceleration the maturity of the Notes and/or the Related Indebtedness, or
(iii) Grantor will have paid or Beneficiary or any Secured Creditor will have
received by reason of any voluntary prepayment by Grantor of the Notes and/or
the Related Indebtedness, then it is Grantor’s, Beneficiary’s and Secured
Creditors’ express intent that all amounts charged in excess of the Highest
Lawful Rate shall be automatically cancelled, ab initio, and all amounts in
excess of the Highest Lawful Rate theretofore collected by Beneficiary and
Secured Creditors shall be credited on the principal balance of the Notes and/or
the Related Indebtedness (or, if the Notes and all Related Indebtedness have
been or would thereby be paid in full, refunded to Grantor), and the provisions
of the Notes and the other Loan Documents immediately be deemed reformed and the
amounts thereafter collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable Law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder; provided, however, if the Notes and/or the
Related Indebtedness have been paid in full before the end of the stated term of
the Notes and/or the Related Indebtedness, then Grantor, Beneficiary and Secured
Creditors agree that Beneficiary and Secured Creditors shall, with reasonable
promptness after Beneficiary or any Secured Creditor discovers or is advised by
Grantor that interest was received in an amount in excess of the Highest Lawful
Rate, either refund such excess interest to Grantor and/or credit such excess
interest against the Notes and/or any Related Indebtedness then owing by Grantor
to Beneficiary and Secured Creditors. Grantor hereby agrees that as a condition
precedent to any claim seeking usury penalties against Beneficiary or any
Secured Creditor, Grantor will provide written notice to Beneficiary and Secured
Creditors, advising Beneficiary and Secured Creditors in reasonable detail of
the nature and amount of the violation, and Beneficiary and Secured Creditors
shall have sixty (60) days after receipt of such notice in which to correct such
usury violation, if any, by either refunding such excess interest to Grantor or
crediting such excess interest against the Notes and/or the Related Indebtedness
then owing by Grantor to Beneficiary and Secured Creditors. All sums contracted
for, charged or received by Beneficiary and Secured Creditors for the use,
forbearance or detention of any debt evidenced by the Notes and/or the Related

DEED OF TRUST - Page 41



--------------------------------------------------------------------------------



 



Indebtedness shall, to the extent permitted by applicable Law, be amortized or
spread, using the actuarial method, throughout the stated term of the Notes
and/or the Related Indebtedness (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of the Notes and/or the Related Indebtedness does not exceed the Highest Lawful
Rate from time to time in effect and applicable to the Notes and/or the Related
Indebtedness for so long as debt is outstanding. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of Beneficiary or any Secured Creditor to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
     (b) Definitions. As used herein, the term “Highest Lawful Rate” means at
the particular time in question the maximum rate of interest which, under
applicable Law, any Secured Creditor is then permitted to charge on the
Indebtedness. If the maximum rate of interest which, under applicable Law, any
Secured Creditor is permitted to charge on the Indebtedness shall change after
the date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, from time to time as of the effective time of
each change in the Highest Lawful Rate without notice to Grantor, taking into
account all Charges (as herein defined) made in connection with the transaction
evidenced by the Notes and the other Loan Documents. As used herein, the term
“Charges” shall mean all fees, charges and/or any other things of value, if any,
contracted for, charged, received, taken or reserved by Beneficiary or any
Secured Creditor in connection with the transactions relating to the Notes and
the other Loan Documents, which are treated as interest under applicable Law. As
used herein, the term “Related Indebtedness” shall mean any and all debt paid or
payable by Grantor to Beneficiary or any Secured Creditor pursuant to the Loan
Documents or any other agreement evidencing or governing the Secured Obligations
or any other communication or writing by or between Grantor and Beneficiary or
any Secured Creditor related to the transaction or transactions that are the
subject matter of the Loan Documents, except such debt which has been paid or is
payable by Grantor to Secured Creditors under the Notes.
     12.12 Subrogation. If any or all of the proceeds of the Notes or other
Indebtedness have been used to extinguish, extend or renew any indebtedness
heretofore existing against the Mortgaged Property, then, to the extent of such
funds so used, Beneficiary shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Mortgaged Property heretofore
held by, or in favor of, the holder of such indebtedness and such former rights,
claims, liens, titles, and interests, if any, are not waived but rather are
continued in full force and effect in favor of Beneficiary and are merged with
the lien and security interest created herein as cumulative security for the
repayment and performance of the Indebtedness and the performance and discharge
of the Obligations.
     12.13 Rights Cumulative. Trustee and Beneficiary shall have all rights,
remedies, and recourses granted in the Loan Documents and available at law or in
equity (including, without limitation, those granted by the UCC and applicable
to the Mortgaged Property or any portion thereof), and the same (i) shall be
cumulative and concurrent, (ii) may be pursued separately, successively, or
concurrently against Grantor or others obligated for the Indebtedness or any
part thereof, or against any one or more of them, or against the Mortgaged
Property, at the sole

DEED OF TRUST - Page 42



--------------------------------------------------------------------------------



 



discretion of Beneficiary, (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Grantor that the exercise, discontinuance of the
exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release thereof or of any other right, remedy, or
recourse, and (iv) are intended to be, and shall be, nonexclusive. All rights
and remedies of Trustee and Beneficiary hereunder and under the other Loan
Documents shall extend to any period after the initiation of foreclosure
proceedings, judicial or otherwise, with respect to the Mortgaged Property.
     12.14 Payments. Remittances in payment of any part of the Indebtedness
other than in the required amount in funds immediately available at the place
where the Notes are payable shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Beneficiary or any Secured Creditor in funds immediately available
at the place where the Notes are payable (or such other place as Beneficiary, in
Beneficiary’s sole discretion, may have established by delivery of written
notice thereof to Grantor) and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practice of the collecting bank or banks. Acceptance by Beneficiary or
any Secured Creditor of any payment in an amount less than the amount then due
shall be deemed an acceptance on account only, and the failure to pay the entire
amount then due shall be and continue to be an Event of Default.
     12.15 Exceptions to Covenants. Grantor shall not be deemed to be permitted
to take any action or to fail to take any action with respect to any particular
covenant or condition contained herein or in any of the Loan Documents if the
action or omission would result in the breach of any other covenant or condition
contained herein or in any of the Loan Documents which has not been specifically
waived or consented to by Beneficiary, nor shall Beneficiary be deemed to have
consented to any such act or omission if the same would provide cause for
acceleration of the Indebtedness as a result of the breach of any other covenant
or condition contained herein or in any of the Loan Documents which has not been
specifically waived or consented to by Beneficiary.
     12.16 Reliance. Grantor recognizes and acknowledges that in entering into
the transaction evidenced by the Loan Documents, extending credit to create
Secured Obligations and accepting this Deed of Trust, Beneficiary and Secured
Creditors are expressly and primarily relying on the truth and accuracy of the
foregoing warranties and representations set forth in Article III hereof without
any obligation to investigate the Mortgaged Property and notwithstanding any
investigation of the Mortgaged Property by Beneficiary or any Secured Creditor;
that such reliance exists on the part of Beneficiary and Secured Creditors prior
hereto; that such warranties and representations are a material inducement to
Beneficiary and Secured Creditors in extending credit evidenced by the Loan
Documents, extending credit to create Secured Obligations and accepting of this
Deed of Trust; and that Beneficiary and Secured Creditors would not be willing
to extend credit evidenced by the Loan Documents, extending credit to create
Secured Obligations and accept this Deed of Trust in the absence of any of such
warranties and representations.
     12.17 Change of Security. Any part of the Mortgaged Property may be
released, regardless of consideration, by Beneficiary from time to time without
impairing, subordinating, or affecting in any way the lien, security interest,
and other rights hereof against the remainder.

DEED OF TRUST - Page 43



--------------------------------------------------------------------------------



 



The lien, security interest, and other rights granted hereby shall not be
affected by any other security taken for the Indebtedness or Obligations, or any
part thereof. The taking of additional collateral, or the amendment, extension,
renewal, or rearrangement of the Indebtedness or Obligations, or any part
thereof, shall not release or impair the lien, security interest, and other
rights granted hereby, or affect the liability of any endorser or guarantor or
improve the right of any junior lienholder; and this Deed of Trust, as well as
any instrument given to secure any amendment, extension, renewal, or
rearrangement of the Indebtedness or Obligations, or any part thereof, shall be
and remain a first and prior lien, except as otherwise provided herein, on all
of the Mortgaged Property not expressly released until the Indebtedness is fully
and finally paid and performed and the Obligations are fully performed and
discharged.
     12.18 Headings. The Article, Section, and Subsection entitlements hereof
are inserted for convenience of reference only and shall in no way alter,
modify, or define, or be used in construing the text of such Articles, Sections,
or Subsections.
     12.19 Entire Agreement; Amendment. THIS DEED OF TRUST AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO. The provisions
hereof and the other Loan Documents may be amended or waived only by an
instrument in writing signed by Grantor and Beneficiary.
     12.20 Waiver of Right to Trial by Jury. GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE LOAN
DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY BENEFICIARY OR ANY SECURED
CREDITOR IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS DEED OF
TRUST OR THE OTHER LOAN DOCUMENTS.



The Remainder of This Page is Intentionally Left Blank.

DEED OF TRUST - Page 44



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first above written.

            POWERSECURE, INC.
      By:    /s/ Christopher T. Hutter        Christopher T. Hutter        Chief
Financial Officer    

STATE OF NORTH CAROLINA
COUNTY OF                                         
     I                                         , a Notary Public of
                     County, State of North Carolina, certify that Christopher
T. Hutter (the “Signatory”) personally came before me this day and acknowledged
that he is Chief Financial Officer of PowerSecure, Inc., a Delaware corporation,
and that he, in such capacity and being authorized to do so, executed the
foregoing on behalf of the corporation.
     I certify that the Signatory personally appeared before me this day, and
(check one of the following and mark through all blank lines or spaces in the
certificate)

         
 
  ___   (I have personal knowledge of the identity of the Signatory); or
 
  ___   (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or federal identification with the Signatory’s photograph in the
form of:

(check one of the following)

         
 
  ___   a driver’s license or
 
  ___   in the form of                                         ); or

         
 
  ___   (a credible witness has sworn to the identity of the Signatory).

     The Signatory acknowledged to me that he voluntarily signed the foregoing
instrument for the purpose stated and in the capacity indicated.
     Witness my hand and official stamp or seal this                      day of
                                          ,                     .

                                              Notary Public
   
 
  Print Name:                           [Note: Notary Public must sign exactly
as on notary seal]         My Commission Expires:            
 
     
 
 
                        E [NOTARY SEAL] (MUST BE FULLY LEGIBLE)    

DEED OF TRUST - Signature Page -



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Land Description
Name of owner of fee title to Land: PowerSecure, Inc.

EXHIBIT “A”, Land Description - Solo Page



--------------------------------------------------------------------------------



 



EXHIBIT “B”
Permitted Exceptions
[NONE]

EXHIBIT “B”, Permitted Exceptions - Page 1